Exhibit 10.8

 

NOTE:  A SECOND SERVICE AND SUPPLY AGREEMENT SUBSTANTIALLY IDENTICAL TO THE
AGREEMENT FILED AS THIS EXHIBIT 10.10 WAS ENTERED INTO BY IESI NY CORPORATION
AND THE CITY OF NEW YORK ACTING BY AND THROUGH THE DEPARTMENT OF SANITATION. 
ATTACHED TO THE END OF THIS EXHIBIT IS THE RELATED BID SHEET AND SIGNATURE PAGE
FOR THE SECOND SERVICE AND SUPPLY AGREEMENT.

 

--------------------------------------------------------------------------------


 

CITY OF NEW YORK
DEPARTMENT OF SANITATION

 

 

INVITATION FOR BIDS

 

ON A

 

SERVICE AND SUPPLY CONTRACT

 

THE BID DOCUMENT PACKAGE

 

(contains)

 

 

Information for Bidders (Module “A”)

 

Bid Forms (Module “B”)

 

Scope of Work - Detailed Specifications (Module “C”)

 

Terms of Agreement (Module “D”)

 

Schedule A, Insurance Requirements & Bond Forms (Module “E”)

 

Attachments (Module “F”)

 

 

For Furnishing all Labor and Material necessary and required for:

 

 

Export Of Municipal Solid Waste From
The Borough of Brooklyn (2003)

 

 

PIN: 82703WD00036

 

--------------------------------------------------------------------------------


 

NOTICE

 

The Bid Documents Book is organized into Modules A through F.

 

CONTENTS

 

Module A:

Information for Bidders (Table of Contents follows)

 

 

 

 

A1 -

Bid-Specific Information for Bidders

 

 

 

 

A2 -

Standard Supply and Service Information for Bidders with a Table of Contents

 

 

 

Module B:

Bid Materials

 

 

 

 

Certain pages must be notarized as indicated.

 

 

 

 

Bond Forms, if Bonds Are Required

 

 

 

Module C:

Scope of Work

 

 

 

 

Detailed Specifications / Scope of Work

 

 

 

Module D:

Terms of the Supply and Service Agreement

 

 

 

 

Agreement (with Table of Contents)

 

 

 

 

Acknowledgments (Signatures and Notarization)

 

 

 

Module E:

Conditions Applicable to the Contract

 

 

 

 

El - Schedule A: Contract-Specific Conditions, including, but not limited to,
Insurance and Bonding Requirements and Contract Term

 

 

 

 

E2 -

Insurance Provisions

 

 

 

Module F:

Attachments (As Applicable)

 

Local Law 35 Certification (for Contracts over $100,000)

 

 

 

 

Service and Supply Contractor’s Employment Report

 

 

 

 

VENDEX Package

 

 

 

•

A Vendor’s Guide to VENDEX

 

•

Business Entity Questionnaire

 

•

Principal Questionnaire

 

1

--------------------------------------------------------------------------------


 

MODULE A:

 

INFORMATION FOR BIDDERS

 

SUPPLY AND SERVICE CONTRACTS

 

Bid-Specific Information

 

Standard Information

 

--------------------------------------------------------------------------------


 

New York City Department of Sanitation
Export of Municipal Solid Waste from the Borough of Brooklyn
Bid-Specific Information for Bidders



Bid-Specific Information for Bidders

 

1.                                      Summary of the Procurement

 

The New York City Department of Sanitation (“DSNY”) is seeking to award one or
more contracts to qualified firms (“Contractors”) who shall provide all of the
labor, materials, equipment, transport, facilities, and resources necessary and
required to accept, process, transport, and dispose of a minimum of 100 tons per
day (“TPD”) of municipal solid waste (“MSW”) collected by DSNY and its
authorized representatives in the borough of Brooklyn. DSNY anticipates awarding
one or more contracts under this solicitation.

 

The qualified Contractors shall:

 

own, operate, or have an agreement with the owner and the operator to use: (a) a
putrescible solid waste transfer station (“Transfer Station”) located within the
borough of the City of New York (the “City”) within which the MSW is collected;
or (b) a solid waste management facility (“Solid Waste Management Facility”)
located outside of the City, no more than 50 miles from the egress points from
the City designated in Exhibit 1, which will accept MSW collected by DSNY or its
authorized representatives in Brooklyn; and

 

accept, process, transport, and dispose of the MSW at permitted, licensed or
otherwise authorized disposal facilities (“Disposal Facilities”) which are
located outside of the City which are either owned and operated by the bidder,
or have an agreement between the owner and the operator, and the bidder for use
of the Disposal Facility.

 

Any agreement between the bidder and the owner and the operator of a Transfer
Station or Solid Waste Management Facility, or Disposal Facility shall be for
the term of the contract that DSNY may award to the bidder(s) under this
solicitation and any extensions thereof.  A Transfer Station located within the
City shall have all of the permits required by the State of New York and the
City, and one located outside of the City shall have all of the permits,
licenses and authorizations (“Permits and Authorizations”) required by the state
and locality within which it is located by the bid opening date.

 

A Contractor may own or operate the Transfer Station, the Solid Waste Management
Facility, a Disposal Facility or an MSW transporter, or it may perform one of
these functions and subcontract the others. The Contract(s) to be awarded will
be for a term of three years with an option to extend the Contract, at DSNY’s
discretion, for two additional terms of up to one year each.

 

Besides meeting all of the requirements set forth in the Detailed
Specifications, each Transfer Station, Solid Waste Management Facility and
Disposal Facility shall comply with all of the applicable federal, state and
local laws, rules, and regulations concerning Transfer Stations, Solid Waste
Management Facilities, and Disposal Facilities. Each

 

A1-1

--------------------------------------------------------------------------------


 

transporter of MSW shall comply with all of the applicable federal, state and
local laws, rules and regulations governing the transport of MSW.

 

Each bidder may submit more than one bid in response to this solicitation.
However, the bidder shall only submit one bid for each Transfer Station or Solid
Waste Management Facility that it designates for the acceptance of MSW in each
bid submitted in response to this solicitation. DSNY will reject as
non-responsive all bids other than the bid setting forth the lowest Price per
Ton submitted by a bidder designating the same Transfer Station or Solid Waste
Management Facility for the acceptance of MSW.

 

2.                                      Term of the Contract

 

The Contract(s) to be awarded will be for a term of three years with an option
to extend the Contract, at DSNY’s discretion, for two additional terms of up to
one year each.

 

3.                                      Time and Place for the Receipt of Bids

 

The Department shall receive all sealed bids at the following location on or
before the date and time set forth below:

 

New York City Department of Sanitation Contracts Unit
51 Chambers Street Room 806
New York, New York 10007 Attention: Contract Supervisor

 

Date:  February 4, 2003

 

Time:  11:00 am

 

4.                                      Pre-Bid Conference

 

The Department will hold a pre-bid conference on the date and time and at the
location set forth below:

 

Time:  10:00 a.m.

 

Date:  January 13, 2003

 

Place:  44 Beaver Street, 12th
New York, NY 10004

 

Bidder attendance at this pre-bid conference is:

 

mandatory o

 

optional ý

 

Failure to attend a mandatory pre-bid conference may constitute grounds for the
rejection of your bid.

 

A1-2

--------------------------------------------------------------------------------


 

Nothing stated at the pre-bid conference shall change the terms or conditions of
this Invitation for Bids unless a change is made by written amendment.

 

Please notify the Agency Contact of the number of representatives from your firm
that will attend the conference at least five City working days before the date
of the pre-bid conference.

 

5.                                      Agency Contact Person

 

Any questions or correspondence relating to this Invitation for Bids must be
addressed to:

 

Name:

Mark Suppa

Title:

Bureau Contracting Officer

Address:

125 Worth Street, New York, NY, 10013

Telephone:

(646) 885-4530

Fax:

(212) 788-3906

 

A1-3

--------------------------------------------------------------------------------


 

INFORMATION FOR BIDDERS
(Module A-2)

 

(Standard Information for All Supply and Service Contracts)

 

TABLE OF CONTENTS

 

1.

Information Specific to this Bid Solicitation

 

2.

Bid Submission Requirements

 

3.

Definitions

 

4.

Invitation For Bids and Contract Documents

 

5.

Examination of Proposed Contract

 

6.

Form of Bid

 

7.

Bidder’s Oath

 

8.

Site Visit

 

9.

Bids Must Be Typewritten or Written Legibly in Ink

 

10.

Facsimile, Telegraphic, or Mailgram Bids

 

11.

Irrevocability of Bid

 

12.

Acknowledgment of Amendments

 

13.

Bid Samples and Descriptive Literature

 

14.

Proprietary Information; Trade Secrets

 

15.

Pre-Bid-Opening Modification or Withdrawal of Bids

 

16.

Bid Evaluation and Award

 

17.

Late Bids, Late Withdrawals and Late Modifications

 

18.

Withdrawal of Bids

 

19.

Mistake in Bids

 

20.

Low Tie Bids

 

21.

Rejection of Bids

 

22.

Right to Appeal Determinations of Non-Responsiveness or Non-Responsibility and
Right to Protest Solicitations and Award

 

23.

Affirmative Action and Equal Employment Opportunity

 

24.

MacBride Principles

 

25.

VENDEX Questionnaire

 

26.

Complaints about the Bid Process

 

27.

Bid Security

 

28.

Payment and Performance Bonds or Substitutes

 

29.

Failure to Execute Contract

 

30.

Financial Qualifications

 

31.

Division of Labor Services

 

32.

Applicability of the Procurement Policy Board Rules

 

33.

Pricing

 

34.

Bid Sheets

 

 

A2-i

--------------------------------------------------------------------------------


 

Standard Information for Bidders – DSNY Supply and Service Contracts

 

NEW YORK CITY DEPARTMENT OF SANITATION

 

STANDARD INFORMATION FOR BIDDERS
ON SUPPLY AND SERVICE CONTRACT

 

1.                                      Information Specific to this Bid
Solicitation

 

See the Bid-Specific Information for Bidders, attached as Module A-1.

 

2.                                      Bid Submission Requirements

 

2.1                                                         Each bidder must
submit the completed bid to the Department of Sanitation (“DSNY”) in a sealed
envelope. This envelope must indicate:

 

(a)                                                          the name of the
person, firm or corporation presenting the bid;

 

(b)                                                         the bid opening
date;

 

(c)                                                          the PIN number; and

 

(d)                                                         the bid title.

 

The bidder must sign and have the bid and all other documents requiring
signature notarized. Failure to comply with these instructions may result in
rejection of your bid.

 

2.2                                                         For a bid to be
deemed responsive, the bidder must complete and submit the following forms
contained in the Bid Booklet. Failure to comply with any of the following bid
submission requirements may result in rejection of your bid:

 

(a)                                                          Bid Form, including
the MacBride Principle Provisions Checkoff and the Affirmation of Non-Debt (Tax
Affirmation);

 

(b)                                                         Bid Security (if
required by Schedule A);

 

(c)                                                          VENDEX
Questionnaires (if required; see Section 26, below); and

 

3.                                      Definitions

 

The definitions set forth in Chapter 1 of the Rules of the Procurement Policy
Board (the “PPB Rules”) of the City of New York (the “City”)apply to this
Information for Bidders. All references to “Section” in this information for
Bidders mean a section of the Instructions to Bidders, unless the surrounding
text clearly indicates otherwise.

 

4.                                      Invitation For Bids and Contract
Documents

 

4.1                                                         Except for titles,
subtitles, headings, running headlines, tables of contents and indices (all of
which are printed in this Invitation for Bids merely for

 

A2-1

--------------------------------------------------------------------------------


 

convenience) the following, except for such portions as may be specifically
excluded, are deemed to be part of the Contract and the Bid Documents:

 

(a)                                                          the Advertisement
and Invitation for Bids.

 

(b)                                                         the Bid.

 

(c)                                                          the Agreement.

 

(d)                                                         the Budget
Director’s Certificate.

 

(e)                                                          the Specifications.

 

(f)                                                            the Contract
Drawings (if any).

 

(g)                                                         all addenda issued
by the Commissioner prior to the receipt of bids (if any).

 

(h)                                                         all provisions
required by law to be inserted in this contract whether actually inserted or
not.

 

(i)                                                             the Notice of
Award.

 

(j)                                                             Performance and
Payment Bonds (if required by Schedule A).

 

(k)                                                          the Notice to
Commence Work.

 

4.2                                                         For particulars as
to this procurement, including quantity and quality of the purchase, extent of
the work or labor to be performed, delivery and performance schedule, and any
other special instructions, prospective bidders are referred to the Detailed
Specifications (Scope of Work) of the Invitation for Bids (Module C).  A full
set of the documents composing the Invitation for Bid, including the Detailed
Specifications, can be obtained at the following location:

 

Contracts Unit
New York City Department of Sanitation
51 Chambers Street, Room 807
New York, N.Y. 10007
Telephone: (212) 788-8085/8086.

 

4.3                                                         Bid Deposit, if
Required

 

Prospective bidders may obtain a copy of the Invitation for Bid documents by
complying with the conditions set forth in the Advertisement for Bids. If a bid
deposit is required, the deposit must be in the form of: (a) a money order, (b)
a certified check made payable to the order of the City of New York, and drawn
upon a state or national bank or trust

 

A2-2

--------------------------------------------------------------------------------


 

company; or (c) a bank check that has been issued by a state or national bank or
trust company and signed by an authorized officer.

 

4.4                                                         Return of Deposit

 

DSNY will return each bid deposit within 30 days after the award of the contract
or the rejection of all bids if the bidder returns the Invitation for Bids
document to DSNY’s Contract Clerk in a physical condition that is satisfactory
to the Agency Chief Contracting Officer.

 

4.5                                                         Additional Copies of
the Invitation for Bids Documents

 

The bidder’ may obtain additional copies of the Invitation For Bids documents
subject to the conditions set forth in the Advertisement for Bids.

 

5.                                      Examination of Proposed Contract

 

5.1                                                         Request for
Interpretation or Correction

 

(a)                                                          Prospective bidders
must examine the Contract Documents carefully, and before bidding must request
the Commissioner in writing for an interpretation or correction of every patent
ambiguity, inconsistency or error in the Contract Documents that should have
been discovered by a reasonably prudent bidder.

 

(b)                                                         The Commissioner’s
interpretation or correction, as well as any additional contract provisions the
Commissioner may decide to include, will be issued in writing by the
Commissioner as an addendum to the contract.

 

(c)                                                          DSNY will send all
addenda by mail, facsimile, or private delivery service to each person recorded
as having received a copy of the contract documents from the Contract Clerk. DIS
will also post all addenda at the place where the contract documents are
available for the inspection of prospective bidders.

 

(d)                                                         Upon mailing or
delivery and posting, each addendum becomes a part of the contract documents,
and is binding on all bidders, whether or not DSNY can show that a bidder
received actual notice of the addendum.

 

5.2                                                         Only Agency Chief
Contracting Officer’s Interpretation or Correction Binding

 

Only the Agency chief Contracting Officer’s written interpretation or correction
is binding. Prospective bidders are warned that no other officer, agent or
employee of the City is authorized to give information concerning the bid
solicitation, or to explain or interpret the contract documents.

 

A2-3

--------------------------------------------------------------------------------


 

6.                                      Form of Bid

 

Each bid must be submitted upon the form included with the bid, and must
contain:

 

6.1                                                         the name, residence
and place of business of the bidder and of the person or persons signing the
bid;

 

6.2                                                         the names of all
persons interested in the bid. If no other person is so interested, the bidder
must specifically state this fact;

 

6.3                                                         a statement to the
effect that this bid is made without any connection with any other person
submitting a bid under the same bid solicitation, and that the bid is in all
respects fair and has been made without collusion or fraud;

 

6.4                                                         a statement that no
Councilman or other officer or employee or person whose salary is payable in
whole or part from the City Treasury is directly or indirectly interested in the
supplies, materials or equipment, services, work or labor to which it relates,
or in any portion of the profits that may be made from obtaining the contract;

 

6.5                                                         a statement that the
bidder is not in arrears to the City or to any agency upon a debt or contract or
taxes, and is not a defaulter as surety or otherwise upon any obligation to the
City or to any City agency except as set forth in the bid.

 

7.                                      Bidder’s Oath

 

7.1                                                         An authorized
representative of the bidder must properly sign the bid. The same authorized
representative must sign a written oath that all matters stated in the bid, and
all information furnished in the bid, are true in all aspects.

 

7.2                                                         If the bidder
willfully or fraudulently makes a materially false statement in connection with
the bid, or on any of the forms completed and submitted with the bid, the City
may terminate any contract between the City and the bidder. In addition, the
city may bar the bidder from participating in future City contracts, and the
bidder may be subject to criminal prosecution.

 

8.                                      Site Visit

 

Where the solicitation involves performance of services on City facilities, the
City urges every bidder to: (a) inspect the site where services are to be
performed prior to the bid opening date; and (b) to satisfy itself as to all
general and local conditions that may affect the cost of performance of the
Contract. A bidder’s failure to inspect a site prior to bidding will not
constitute grounds for withdrawing a bid after opening under any circumstances,
or be grounds or for a claim after award of the Contract.

 

A2-4

--------------------------------------------------------------------------------


 

9.                                      Bids Must Be Typewritten or Written
Legibly in Ink

 

Each bidder must submit its bid typewritten or written legibly in ink and shall
sign the bid in ink. The signer must initial any and all erasures or alterations
to the bid in ink. DSNY may reject a bid that fails to conform with the
requirements of this Section.

 

10.                               Facsimile, Telegraphic, or Mailgram Bids

 

Facsimile, telegraphic, or mailgram bids are not allowed in response to this
solicitation, unless the Contract-Specific Information for Bidders (Module A-1)
specifically states that DSNY will accept them. See the Contract-Specific
Information (Module A-1) for Bidders for the Time and Place for Receipt of Bids.

 

11.                               Irrevocability of Bid

 

The bidder cannot revoke the prices set forth in the bid, and these prices shall
be effective until the award of the contract, unless the bid is withdrawn as
provided for in Sections 15 and 18, below.

 

12.                               Acknowledgment of Amendments

 

The bidder must acknowledge the receipt of any amendment and/or addendum to the
bid solicitation documents.

 

13.                               Bid Samples and Descriptive Literature

 

The bidder must not submit bid samples and descriptive literature unless DSNY
expressly requests them in another section of the bid solicitation documents.
DSNY will not examine or test any unsolicited bid samples or descriptive
literature that are submitted, and such submissions shall not be deemed to vary
any of the provisions of the bid solicitation documents or the contract.

 

14.                               Proprietary Information; Trade Secrets

 

Each bidder must (a) identify those portions of its bid that the bidder deems to
be confidential, proprietary information or trade secrets; and (b) provide
justification as to why the City shall not disclose the identified material. The
bidder must clearly indicate all materials the bidder desires to remain
confidential by stamping the top and bottom of the pages on which such
information appears with the word “CONFIDENTIAL.” Materials stamped
“CONFIDENTIAL” must be easily separable from the non-confidential sections of
the bid.

 

DSNY will review all materials stamped “CONFIDENTIAL,” and will communicate to
the bidder in writing any decision not to honor a request for confidentiality.
If a bid is not successful, DSNY will return all confidential materials to the
bidder. DSNY must make available to the public all prices, makes and model or
catalog numbers of the items offered, deliveries, and terms of payment after bid
opening regardless of any designation of confidentiality the bidder has made.

 

A2-5

--------------------------------------------------------------------------------


 

15.                               Pre-Bid-Opening Modification or Withdrawal of
Bids

 

15.1                                                   Before the bid opening, a
bidder may modify or withdraw any bid by giving DSNY written notice of the
modification or withdrawal. DSNY must receive this written notice in the office
designated in the Bid-Specific Information for Bidders (Module A-1) before the
time and date set for the bid opening.

 

15.2                                                   A bid modification or
withdrawal sent by facsimile, telegraphic or mailgram modification or withdrawal
shall be effective if it is received in the manner set forth in the PPB Rules.

 

15.3                                                   If the bidder withdraws a
bid in accordance with this Section, DSNY will return the bid security (if any)
to the bidder.

 

16.                               Bid Evaluation and Award

 

In accordance with the New York City Charter, the PPB Rules and the terms and
conditions of this Invitation For Bids, DSNY shall award this contract, if at
all, to the responsible bidder, whose bid: (a) meets the requirements and
evaluation criteria set forth in this Invitation For Bids; and (b) whose bid
price is either the most favorable bid price (or, if this Invitation For Bids so
states, the most favorable evaluated bid price). A bid may not be evaluated for
any requirement or criterion that is not disclosed in the Invitation For Bids.

 

Restrictions

 

16.1                                                   DSNY will not engage in
negotiations with any bidder except under the circumstances and in the manner
set forth in Section 21.3 of this Standard Information for Bidders (Module A-2)
below.

 

16.2                                                   Nothing in this
Section shall be interpreted to permit DSNY to award a contract to a bidder that
submits a higher quality item than the quality designated in the bid
solicitation documents unless that bid is the most favorable bid.

 

17.                               Late Bids, Late Withdrawals and Late
Modifications

 

17.1                                                   DSNY will not consider
any bid received at the place designated in the Invitation for Bids after the
time and date set for the receipt of bids.

 

17.2                                                   DSNY will not consider
any request for withdrawal or modification received at the place designated in
the Invitation for Bids after the time and date set for the receipt of bids.

 

17.3                                                   DSNY will consider a late
modification of a successful bid that makes the bid terms more favorable to the
City.

 

A2-6

--------------------------------------------------------------------------------


 

18.                               Withdrawal of Bids

 

18.1                                                   Except as provided for in
Section 15, above, a bidder may not withdraw its bid before the expiration of 45
days after the date of the opening of bids.

 

18.2                                                   After 45 days, a bidder
may withdraw its bid only in writing before the contract is awarded.

 

18.3                                                   If within 60 days after
the execution of the contract the Commissioner does not fix the date for
commencement of work by written notice to the bidder, the bidder, at his option,
may give written notice to the Commissioner asking to be relieved of the
bidder’s obligation to perform the contract work. If the bidder does give such
notice to the Commissioner, and the request to withdraw is granted, the bidder
waives all claims in connection with this contract.

 

19.                               Mistake in Bids

 

19.1                                                   Mistake Discovered Before
Bid Opening

 

A bidder may correct mistakes discovered before the time and date set for bid
opening by withdrawing or correcting the bid as provided in Section 15, above.

 

19.2                                                   Mistakes Discovered
Before Award

 

In accordance with the PPB Rules, if a bidder alleges a mistake in bid after bid
opening and before award, the bid may be corrected or withdrawn upon written
approval of the Agency Chief Contracting Officer and Agency Counsel if the
following conditions are met

 

(a)                                                          Minor
Informalities. Minor informalities in bids are: (a) matters of form rather than
substance that are evident from the bid submission documents; or (b)
insignificant mistakes that can be waived or corrected without prejudice to
other bidders (meaning that the effect on price, quantity, quality, delivery, or
contractual conditions is negligible). Depending on which is in the best
interest of the City, the Agency Chief Contracting Officer may waive such
informalities or allow the bidder to correct them.

 

(b)                                                         Mistakes Where
Intended Correct Bid is Evident. If the mistake and the intended correct bid are
clearly evident on the face of the bid document, the bid shall be corrected to
the intended correct bid and may not be withdrawn. Examples of mistakes that may
be clearly evident on the face of the bid document are typographical errors,
errors in extending unit prices, transposition errors, and arithmetical errors.

 

(c)                                                          Mistakes Where
Intended Correct Bid is Not Evident. A bidder may be permitted to withdraw a low
bid if:

 

A2-7

--------------------------------------------------------------------------------


 

(1)                                                                      a
mistake is clearly evident on the face of the bid document but the intended
correct bid is not similarly evident; or

 

(2)                                                                      the
bidder submits proof of evidentiary value that clearly and convincingly
demonstrates that a mistake was made.

 

19.3                                                   Mistakes Discovered After
Award.

 

Mistakes shall not be corrected after award of the contract except where the
City Chief Procurement Officer, with the approval of Corporation Counsel, makes
a written determination that it would be unconscionable not to allow the mistake
to be corrected.

 

19.4                                                   Remedy for Mistake.

 

(a)                                                          Unless otherwise
required by law, the sole remedy for a bid mistake in accordance with this
Section 19 shall be : (a) withdrawal of that bid; and (b) the return of the bid
bond or other security (if any) to the bidder.

 

(b)                                                         Any amendment to, or
reformation of, a bid or a contract to rectify a mistake or an in the bid or
contract is strictly prohibited.

 

(c)                                                          After the bid with
a mistake has been withdrawn, the City may, in its discretion: (a) award the
contract to the next lowest responsive, responsible bidder, or (b) rebid the
contract.

 

20.                               Low Tie Bids

 

20.1                                                   When two or more low
responsive bids from responsible bidders are identical in price, and meet all
the requirements and criteria set forth in the Invitation For Bids, the Agency
Chief Contracting Officer will break the tie in the following manner and order
of priority:

 

(a)                                                          Award the contract
to a certified New York City small minority or woman-owned business entity
bidder, or

 

(b)                                                         Award the contract
to a New York City bidder;

 

20.2                                                   If two or more bidders
still remain equally eligible after application of Section 20.1, above, the
Agency Chief Contracting Officer shall award the contract by a drawing by lot
limited to those bidders. The bidders involved will be invited to attend the
drawing. The City must have a witness present to (a) verify the drawing; and (b)
certify the results on the bid tabulation sheet.

 

21.                               Rejection of Bids

 

21.1                                                   Rejection of Individual
Bids.

 

The Agency Head may reject a bid if:

 

A2-8

--------------------------------------------------------------------------------


 

(a)                                                          The bidder fails to
furnish any of the information required by Sections 26 and 34.1;

 

(b)                                                         The bidder is
determined to be non-responsible pursuant to the PPB Rules;

 

(c)                                                          The bid is
determined to be non-responsive pursuant to the PPB Rules; or

 

(d)                                                         The bid, in the
opinion of the Agency Chief Contracting Officer, contains unbalanced bid prices
and is thus nonresponsive, unless (a) the bidder can show that the prices are
not unbalanced for the probable required quantity of such items; or (b) the
imbalance has been corrected pursuant to Section 15.

 

21.2                                                   Rejection of All Bids

 

DSNY, upon written approval by the Agency Chief Contracting Officer, may reject
all bids and resolicit bids if in DSNY’s sole opinion doing so is in the best
interest of the City.

 

21.3                                                   Rejection of All Bids and
Negotiation With All Responsible Bidders

 

The Agency Head may determine that it is appropriate to cancel the Invitation
For Bids after bid opening and before award and to complete the acquisition by
negotiation. This determination shall be based on one of the following reasons:

 

(a)                                                          All otherwise
acceptable bids received are at unreasonable prices;

 

(b)                                                         Only one bid is
received and the Agency Chief Contracting Officer cannot determine the
reasonableness of the bid price;

 

(c)                                                          No responsive bid
has been received from a responsible bidder, or

 

(d)                                                         In the judgment of
the Agency Chief Contracting Officer, the bids were not independently arrived at
in open competition, or were submitted in bad faith. When the Commissioner has
determined that the Information for Bids is to be canceled and that use of
negotiation is appropriate to complete the acquisition, the Agency Chief
Contracting Officer may negotiate and award the contract without issuing a new
solicitation subject to the following conditions:

 

(1)                                                                      The
Agency Chief Contracting Officer has given each responsible bidder that
submitted a bid in response to the Invitation for Bids prior notice of the
intention to negotiate and a reasonable opportunity to negotiate;

 

A2-9

--------------------------------------------------------------------------------


 

(2)                                                                      The
negotiated price is the lowest negotiated price offered by any responsible
bidder; and

 

(3)                                                                      The
negotiated price is lower than the lowest rejected bid price of a responsible
bidder that submitted a bid in response to the Invitation for Bids.

 

22.                               Right to Appeal Determinations of
Non-Responsiveness or Non-Responsibility and Right to Protest Solicitations and
Award.

 

The bidder has the right to: (a) appeal a determination of non-responsiveness or
non-responsibility; and (b) protest a solicitation and award, pursuant to the
PPB Rules.

 

23.                               Affirmative Action and Equal Employment
Opportunity

 

This Invitation For Bids is subject to applicable provisions of Federal, State,
and Local Laws and executive orders requiring affirmative action and equal
employment opportunity.

 

24.                               MacBride Principles

 

This Invitation for Bids is subject to the provisions of Title 6, Chapter 1,
Section 6-115.1 of the New York City Administrative Code.

 

25.                               VENDEX Questionnaire

 

Pursuant to Administrative Code Section 6-116.2 and the PPB Rules, bidders may
be obligated to submit completed VENDEX questionnaires with this bid. Generally,
if this bid is $100,000 or more, or if this bid when added to the sum total of
all contacts, concessions and franchises the bidder has received from the City
and any Subcontract received from City contractors over the past twelve months,
equals or exceeds $100,000, a prospective bidder must complete and submit VENDEX
questionnaires with this bid.  Any questions concerning this requirement must be
submitted to the Agency Chief Contacting Officer or the Agency Contact person
for this contract.

 

26.                               Complaints about the Bid Process

 

The New York City Comptroller is charged with. the audit of contracts in New
York City. Any vendor who believes that there has been unfairness, favoritism or
impropriety in the bid process should inform the Comptroller, Office of Contract
Administration, One Centre Street, Room 835, New York, New York; telephone
number (212) 669-3000.

 

27.                               Bid Security

 

27.1                                                   If bid security is
required in the Schedule A, DSNY will not receive or consider a bid unless bid
security accompanies the bid.

 

A2-10

--------------------------------------------------------------------------------


 

27.2                                                   If a Bid Bond is
utilized, the Bid Bond must be in the form set forth in these solicitation
documents and must be issued by a surety company that is authorized to do
business in the State of New York. The Bid Bond shall insure the City of New
York to the extent of not less than 10% of the amount of the Bid Contract Price.

 

27.3                                                   In lieu of a Bid Bond, a
bid security deposit may accompany the bid in approximately the sum of 2% of the
amount of the Bid Contract Price. Such deposit shall consist of a certified
check upon a state or national bank or trust company or a check of such bank or
trust company signed by one of its duly authorized officers, drawn to the City,
which the Comptroller shah approve as of equal value with the sum so required.

 

27.4                                                   A prospective bidder may
not enclose the bid security (in whatever form) in the envelope containing the
bid; rather, the bidder must submit the bid deposit separately to the
Commissioner’s representative upon presentation of the bid.

 

27.5                                                   The bid security assures
the City of New York and DSNY of the adherence of the bidder to its bid and, if
its bid is accepted, the execution of the contract in form as attached to these
solicitation documents.

 

27.6                                                   Return of Bid Security.

 

(a)                                                          Within 10 days
after the bid opening, DSNY will notify the Comptroller to return the deposits
of all but the three lowest bidders. Within five days after the award, DSNY will
notify the Comptroller to return the deposits of the remaining two unsuccessful
bidders.

 

(b)                                                         If the successful
bidder is obligated to submit payment and performance bonds DSNY will notify the
Comptroller to return the bid of the successful bidder DSNY bee, within five
days after the execution of the Contract and DSNY’s acceptance of the
Contractor’s bonds, whichever occurs later.

 

(c)                                                          If the successful
bidder is not obligated to submit payment and performance DSNY will notify the
Comptroller to return the bid security of the successful bidder only after the
amount retained under Article 6 of the Agreement equals the amount of the bid
security.

 

(d)                                                         If DSNY rejects all
bids, DSNY will notify the Comptroller to return the deposits of the three
lowest bidders at the time of rejection.

 

28.                               Payment and Performance Bonds or Substitutes

 

28.1                                                   Performance Bond. If
required in Schedule A (attached as part of Module E), the successful bidder
must, prior to or at the time of the execution of the contract, deliver to the
City an executed bond in form prescribed in these solicitation documents to
secure the faithful performance and completion of

 

A2-11

--------------------------------------------------------------------------------


 

the contract. The surety issuing the performance bond, and the form of the
performance bond, are subject to the approval of the Comptroller and DSNY. The
performance bond must be in the amount set forth in Schedule A.

 

28.2                                                   Payment Bond. If required
in Schedule A (attached as part of Module E), the successful bidder must, prior
to or at the time of the execution of the contract, deliver to the City an
executed payment bond in form prescribed in these solicitation documents as
security for the payment for all persons performing Labor or furnishing
materials in connection with the contract.  The surety issuing the payment bond,
and the form of the payment bond, are subject to the approval of the Comptroller
and DSNY. The payment bond must be in the amount set forth in Schedule A.

 

28.3                                                   Power of Attorney in
Connection with Payment and Performance Bonds. Attorneys in fact who sign
performance or payment bonds must file with each bond a certified copy of their
power of attorney to sign the bond.

 

28.4                                                   Deposits of Money or
Specified Obligations in Lieu of Payment and Performance Bonds. In lieu of a
performance or payment bond, the successful bidder may deposit with the
Comptroller money or an obligation of the City of New York, which the
Comptroller shall approve as of equal value with the amount of the bond or bonds
required in the Schedule of Bonds and Liability Insurance.

 

(a)                                                          The Comptroller may
sell and use the proceeds of the money or obligations specified in Section 32.1
for any purpose for which the principal or surety on such bond would be liable
under the terms of the contract. If money is deposited with the Comptroller, the
successful bidder shall not be entitled to receive interest on such money from
the City.

 

(b)                                                         Whenever the
successful bidder deposits money in lieu of a performance or payment bond, the
deposit may be in the form of a bank check or certified check payable to the New
York City Sanitation Department in the amount specified in the Schedule of Bonds
and Insurance.

 

29.                               Failure to Execute Contract

 

If the successful bidder fails to execute the contract and to furnish any
required security and insurance within 10’ days after notice of the award of the
contract:

 

29.1                                                   the City will retain the
successful bidder’s bid deposit (or so much of it as shall be applicable to the
amount of the contract award); and

 

29.2                                                   the successful bidder
shall be liable for, and hereby agrees to pay on demand, the difference between
the price bid and the price for which the contract shall subsequently be
awarded, including the cost of any required reletting and less the amount of
such deposit.

 

A2-12

--------------------------------------------------------------------------------


 

29.3                                                   No plea of mistake in the
bid that DSNY has accepted shall be available to the bidder either (a) for the
recovery of the deposit on the accepted bid; or (b) as a defense to any action
based upon the accepted bid.

 

30.                               Financial Qualifications

 

30.1                                                   DSNY may require any
bidder or prospective bidder to furnish all books of account, records, vouchers,
statements or other information concerning the bidder’s financial status for
examination as DSNY may require to ascertain bidder’s responsibility and
capability to perform the contract.

 

30.2                                                   If the bidder fails or
refuses to supply any of the documents or information set forth in Section 34.1
or fails to comply with any of the requirements of Section 34.1, DSNY may reject
the bid.

 

31.                               Division of Labor Services

 

31.1                                                   Who Must File a Complete
Employment Report:

 

(a)                                                          In accordance with
Executive Order No. 50 (1980) as modified by Executive Order No. 108 (1986),
filing a completed Employment Report is a requirement of doing business with the
City of New York.

 

(1)                                                                      The
bidder has been identified as the lowest bidder for a supply or service contract
or his proposal for supplies or services has been accepted;

 

(2)                                                                      The
contract value exceeds $50,000; and

 

(3)                                                                      The
bidder’s firm employs 50 or more people.

 

(b)                                                         Each successful
bidder must file an Employment Report if he meets each of the three conditions
shown above.

 

(c)                                                          In addition,
subcontractors, suppliers, or vendors performing on the contract who meet the
conditions set forth in Sections 35.1 (a) and Section 35.1(b) also must file an
Employment Report.

 

(d)                                                         The Employment
Report is included in the solicitation package. Upon request, DSNY will send a
copy to the low bidder under separate cover. The bidder should read the
Instructions for a Supply and Service Contractors Employment Report carefully.

 

31.2                                                   Who Must File a “Less
Than 50 Employees” Certificate:

 

(a)                                                          A successful bidder
whose contract value exceeds $50,000 may submit only a “Less Than 50 Employees
Certificate” when at all of its facilities it employs fewer than 50 employees.

 

A2-13

--------------------------------------------------------------------------------


 

(b)                                                         A subcontractor,
vendor or supplier that holds a subcontract that exceeds $50,000 may submit only
a “Less Than 50 Employees Certificate” when at all of its facilities it has
fewer than 50 employees.

 

32.                               Applicability of the Procurement Policy Board
Rules

 

This Invitation for Bids is subject to the PPB Rules as amended. In the event of
a conflict between the PPB Rules and a provision of this Invitation for Bids,
the PPB Rules take precedence.

 

33.                               Pricing

 

Prior to bid award and at DSNY’s request, the bidder must submit cost or pricing
data to DSNY and formally certify that, to the best of its knowledge and belief,
such cost or pricing data submitting is accurate, complete, and current as of a
mutually determined specified date. The Agency Chief Contracting Officer shall
retain the bidders certificate in DSNY contract file. If the bidder fails to
submit the data required to support a price, then the Agency Chief Contracting
Officer shall not allow the price.

 

34.                               Bid Sheets - Schedule of Prices

 

34.1                                                   The bidder must complete
all forms included with Module B.

 

Exception: It is possible that at times the forms for bid bonds, performance
bonds and payment bonds will be included in Module B, even though Schedule A,
part of Module E, does not require such bonds. If Schedule A does not require
any of this type of bonds, the bidder need not return the bid forms with it bid.

 

34.2                                                   If this is a unit price
bid, DSNY has included in the Schedule of Prices the forms that the bidder must
use for the unit price quotations, the projected total costs for the term of the
contract, and amount quotations.

 

34.3                                                   The bidder should direct
any questions about the bid forms included in Module B to the contact person
designated in Module A-1.

 

A2-14

--------------------------------------------------------------------------------


 

MODULE B:

 

BID MATERIALS

 

THE BID

 

Information about the Bidder

 

Bidder Representation and Warranties

 

Schedule of Prices (for Unit Price Contracts only)

 

Bid Sheet and Signature Page

 

Bidder’s Affidavit (must be notarized)

 

Affirmation of Non-Debt (Tax Affirmation)

 

Bid Bond Form (when applicable)

 

--------------------------------------------------------------------------------


 

CITY OF NEW YORK
DEPARTMENT OF SANITATION

 

INVITATION FOR BIDS

 

ON A

 

SERVICE AND SUPPLY CONTRACT

 

THE BID DOCUMENT PACKAGE

 

(contains)

 

 

Information for Bidders (Module “A”)

 

Bid Forms (Module “B”)

 

Scope of Work - Detailed Specifications (Module “C”)

 

Terms of Agreement (Module “D”)

 

Schedule A, Insurance Requirements & Bond Forms (Module “E”)

 

Attachments (Module “F”)

 

 

For Furnishing all Labor and Material necessary and required for:

 

 

Export Of Municipal Solid Waste From
The Borough of Brooklyn (2003)
(Phase II/IV-A)

 

 

PIN: 82703WD00036

 

--------------------------------------------------------------------------------


 

Notice

Before bidding, bidders must satisfy themselves by personal examination of the
Plans, Specifications, Agreement and location of the proposed work and by such
other means as they may prefer; as to the nature and extent of the work
required, and they must determine for themselves, and allow for all difficulties
which may be encountered in the prosecution of the work.

 

FAILURE TO COMPLETE THE BID IN DETAIL MAY RESULT IN ITS REJECTION.

 

THE CITY OF NEW YORK DEPARTMENT OF SANITATION BID
FOR FURNISHING ALL LABOR AND MATERIAL NECESSARY AND REQUIRED FOR:

 

EXPORT OF MUNICIPAL SOLID WASTE FROM THE BOROUGH OF BROOKLYN

 

 

PIN#: 82703WDOQQ36

 

Name of Bidder:           IESI NY Corporation

 

Tel #:                  201-437-5200                           
Fax#:                    201-437-5300

 

Bidder is: Check one:  o Individual     o Partnership                      ý
Corporation           o Joint Venture

 

Tax Payers ID # of Bidder:     13-3960687

 

Residence of Bidder [If Individual]:     

 

Place of Business of Bidder:            2 Commerce Street, Bayonne, NJ 07002

 

Date of Bid:       2/4/03

 

(If Bidder is a Partnership or a Joint Venture, fill in the following Blanks)

 

Name of Partners or Joint Venturers

 

Residence of Partners or Joint Venturers

 

 

 

 

 

 

 

 

 

 

(If Bidder is a Corporation, fill in the following Blanks)

 

Organized under the Laws of the State of:                    Delaware

 

Name and Home Address of President:                                  Charles
Flood

 

6325 Mesa Ridge Drive, Fort Worth, Texas 76137

 

Name and Home Address of Secretary: Tom Fowler

 

1303 Briar Ridge, Keller, Texas 76248

 

Name and Home Address of Treasurer:  Thomas J. Cowee

 

6304 Regiment Place, Colleyville, Texas 76034

 

--------------------------------------------------------------------------------


 

BIDDER REPRESENTATIONS AND WARRANTIES

 

Each of the above-named bidders hereby certifies, affirms, and declares:

 

1.                                       This bidder is of lawful age and the
only one interested in this bid; and that no person, corporation, or
organization other than herein above named has any interest in this bid or in
the contract proposed to be taken.

 

2.                                       This bidder and each person signing on
this bidder’s behalf do hereby certify, under penalty of perjury, that to the
best of each of such person’s knowledge and belief:

 

The prices in this bid has been arrived at independently without collusion,
consultation, communication, or agreement for the purpose of restricting
competition, as to any matter relating to such price with any other bidder or
with any competitor or potential competitor; and

 

Unless otherwise required by law, the prices quoted in this bid have not been
knowingly disclosed by such person and will not knowingly be disclosed by such
person prior to bid opening, directly or indirectly, to any other bidder or to
any competitor; and

 

Such person has made and will make no attempt to induce any other person,
corporation, or organization to submit or not to submit a bid for the purpose of
restricting competition; and

 

No councilman or other officer or employee or person whose salary is payable in
whole or in part from the City Treasury is directly or indirectly interested in
this bid, or in the supplies, materials, equipment, work or labor to which it
relates, or in any of the profits thereof; and

 

This bidder is not in arrears to the City of New York upon any debt, contract,
or taxes and is not a defaulter, as surety or otherwise, upon obligation to the
City of New York, and has not been declared not responsible, or disqualified, by
any agency of the City of New York or the State of New York, nor is there any
proceeding pending relating to the responsibility or qualification of this
bidder to receive public contracts.

 

3.                                       This bidder has inspected the site
where the services are to be performed and is satisfied as to all general and
local conditions that may affect the cost of performance of the contract.

 

4.                                       This bidder has examined all parts of
this Invitation for Bids, including but not limited to the Agreement and the
terms and conditions thereof, and if the bid is accepted as submitted, this
bidder shall execute the Agreement as set forth herein.

 

5.                                       This bidder is duly licensed to do
business in each of the City of New York and the State of New York and holds or
agrees to obtain all necessary permits and other authorizations required by law
or regulation for the performance of the bid contract.

 

--------------------------------------------------------------------------------


 

6.                                       This bidder’s attention has been
specifically drawn to the equal employment provisions of the bid contract and
this bidder warrants that it will comply with all the terms and provisions
prescribed therein.

 

7.                                       This bidder executes this document
expressly warranting and representing that should this bid be accepted by the
City and the contract awarded him, he and his subcontractors engaged in the
performance:

 

•                  will comply with the provisions of Section 6-108 of the
Administrative Code of the City of New York and the nondiscrimination provisions
of Section 220 and 230 of the New York State Labor Law as more expressly and in
detail set forth in the contract form;

 

•                  has complied with the provisions of the aforesaid laws since
their respective effective dates; and

 

•                  will post notices, to be furnished by the City, setting forth
the requirements of the aforesaid laws in prominent and conspicuous places in
each and every plant, factory, building and structure where employees engaged in
the performance of the contract can readily review it, and will continue to keep
such notices posted until the supplies, materials and equipment, work, labor and
services required to be furnished or rendered by the Contractor have been
finally accepted by the City.

 

8.                                       This bidder has visited and examined
the site of the work and has carefully examined the site of the work and has
examined the contract in the form approved by the Corporation Counsel, and will
execute the contract and perform all its items, covenants and conditions, and
will provide, furnish and deliver all work, material, supplies, tools and
appliances for all labor and materials necessary or required for the
hereinbefore named work, all in strict conformity with the contract, in
accordance with the schedule of prices annexed hereto.

 

9.                                       This bidder shall not utilize tropical
hardwoods as defined in Section 167-b of the State Finance Law in the
performance of this contract except as expressly permitted by the foregoing
provisions of law.

 

10.                                 This bidder, as an individual, as a member,
partner, director, or officer of the bidder, if the same be a firm, partnership,
or corporation, executes this document expressly warranting that he will comply
with all provisions in the Agreement and in the Scope of Work / Detailed
Specifications with respect to the provision of records.

 

11.                                 The bidder has visited and examined the site
of the work, has carefully examined the Contract in the form approved by the
Corporation Counsel, and will execute the Contract and performs all its items,
covenants, and conditions, and will provide, furnish and deliver all the work,
materials, supplies, tools and appliances for all labor and materials necessary
or required for the Contract work, all in strict conformity with the Contract
and in accordance with the following:

 

(a)                                                          For Contracts with
individual bid items:

 

--------------------------------------------------------------------------------


 

(1)                                                          the UNIT PRICE set
forth below for each individual bid item for which a unit price has been
requested; and

 

(2)                                                          the LUMP SUM BID
PRICE set forth below for each individual bid item for which a lump sum price,
but no unit price, has been requested;

 

(b)                                                         For Contracts where
a single Lump Sum Amount has been requested without individual bid items, the
TOTAL BID PRICE FOR ALL CONTRACT WORK.

 

When the Contract work has been broken down into individual bid items, the TOTAL
BID PRICE FOR-ALL CONTRACT WORK is the sum of the Total Bid Amounts for the
individual bid items and will be used for bid evaluation purposes only. It is
not a lump sum amount to be paid for performing the Contract work.

 

--------------------------------------------------------------------------------


 

New York City Department of Sanitation

Export of Municipal Solid Waste from the Borough of Brooklyn

 

BID SHEET AND SIGNATURE PAGE.
(WITH MANDATORY CHECKOFF ITEMS)

 

A.                                   Instructions for the completion of the bid
sheet.

 

--------------------------------------------------------------------------------

*                                         The price entered adjacent to the
Price Per Ton shall be the price that the Bidder will charge the City for the
acceptance and disposal of one (1) ton of municipal solid waste (“M.S.W.”).

 

**                                  The number of tons entered adjacent to the
Maximum Deliverable Tonnage of Municipal Solid Waste per Day shall be the
maximum number of tons of M.S.W. that the Bidder will accept from the City on
any day for disposal at the putrescible solid waste transfer station or solid
waste management facility designated in its bid at its bid price.

 

***                           The Bidder shall insert the name of Putrescible
Solid Waste Transfer Station or Solid Waste Management Facility at which the
Bidder will accept M.S.W. from the City at its bid price.

 

Price Per Ton*

 

$

74.90

 

 

Maximum Deliverable Tonnage of Municipal Solid Waste Per Day**

 

500

Tons

 

Putrescible Solid Waste Transfer Station or Solid Waste Management Facility***

 

577 Court Street
Brooklyn, NY 11231

 

 

 

B.                                     By signing this bid, the bidder agrees
that the Burma Provisions constitute material provisions of this Contract ý
Yes   o No (Check one of these choices)

 

C .                                  By signing this bid, the bidder agrees that
the MacBride Provisions constitute material provisions of this Contract ý Yes  
o No (Check one of these choices).

 

Bidder:

 

IESI NY Corporation

 

By:

Edward L. Apuzzi

 

(Signature of partner, corporate officer, or individual bidder)

 

Title:

Vice President

 

The affidavit on the following page must be subscribed and sworn to
before a Notary Public or Commissioner of Deeds.

 

 

For Corporations Only:

Attestation:

 

 

 

 

 

(

Corporate

)

 

 

 

(

Seal

)

 

Secretary of Corporate Bidder

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

BIDDER AFFIDAVIT

 

STATE OF  New Jersey

 

 

 

 

 

 

 

 

SS:

 

 

 

 

 

 

COUNTY OF  Hudson

 

 

 

 

 

 

Edward L. Apuzzi, being duly sworn, says:

(Choose only one of the following three options; check box and complete)

 

 

 

ý                                    Corporation Bidder:

 

I am the Vice President of the above named corporation whose name is subscribed
to and which executed the foregoing bid. I reside at 17 Harvest Drive,
Plainsboro, New Jersey 08536

I have knowledge of several matters stated in the bid, and they are in all
respects true.

 

o                                    Partnership or Joint Venture
(Unincorporated Organization)

 

I am a member of                                       , the partnership or
joint venture described in and which executed the foregoing bid. I subscribed
the name of the partnership or joint venture on its behalf, and the several
matters stated in the bid are in all respects true.

 

o                                    Individual Bidder:

 

I am the person described in and who executed the foregoing bid and the several
matters stated in the bid are in all respects true.

 

 

 

 

(Signature of the person w oed the bid)

 

Print Name:

Edward L. Apuzzi

 

 

Print Title:

Vice President

 

 

 

Subscribed and sworn to before me this 29th day of January, 2003

 

 

 

 

 

Notary Public

 

 

B-5

--------------------------------------------------------------------------------


 

AFFIRMATION OF NON-DEBT (TAX AFFIRMATION)

 

The undersigned proposer or bidder affirms and declares that said proposer or
bidder is  not in arrears to the City of New York upon debt, contract or taxes
and is not a defaulter, as  surety or otherwise, upon obligation to the City of
New York, and has not been declared not responsible, or disqualified, by any
agency of the City of New York, nor is there any proceeding pending relating to
the responsibility or qualification of the proposer or bidder to receive public
contracts except:

 

 

 

Full name of Proposer or Bidder

IESI NY Corporation

Address  2 Commerce Street

City   Bayonne

State    New Jersey

Zip Code   07002

CHECK ONE BOX AND INCLUDE THE APPROPRIATE NUMBER:

 

o                                    A - Individual or Sole Proprietorship(1)

SOCIAL SECURITY NUMBER                                                        

 

o                                    B - Partnership, Joint Venture or other
unincorporated organization

EMPLOYER IDENTIFICATION NUMBER                                     

 

ý                                    C - Corporation

EMPLOYER IDENTIFICATION NUMBER      13-3960687

 

By:

 

 

 

Signature

 

 

 

Vice President

 

 

Title

 

 

If a corporation place seal here.

 

Must be signed by an officer or duly authorized representative.

 

 

--------------------------------------------------------------------------------

(1)  Under the Federal Privacy Act the furnishing of Social Security Numbers by
bidders on City contracts is voluntary. Failure to provide a Social Security
Number will not result in a bidder’s disqualification. Social Security Numbers
will be used to identify bidders, proposers or vendors to ensure their
compliance with laws, to assist the City in enforcement of laws businesses which
seek City contracts.

 

B-6

--------------------------------------------------------------------------------


 

BID BOND FORM INSTRUCTIONS

 

1.                                       Please examine Schedule A of the
General Conditions to see if bid security if required.

 

2.                                       If bid security is required, and the
bidder will use a bid bond from a surety to fulfill the bid security
requirement, the bid bond form on the following pages shall be used.

 

3.                                       Each executed bid bond shall be
accompanied by:

 

A.                                                           Appropriate
acknowledgment of the respective parties;

 

B.                                                             Appropriate duly
certified copy of Power of Attorney or other representative of Principal or
Surety;

 

C.                                                             A duly certified
extract from By-laws or Resolution of Surety under which Power of Attorney or
other certificate of authority of its agent, officer or representative was
issued; and

 

D.                                                            A duly certified
copy of the latest published financial statement of assets and liabilities of
Surety.

 

4.                                       Affix Acknowledgments and Justification
of Sureties.

 

B-7

--------------------------------------------------------------------------------


 

FORM OF BID BOND

 

KNOW ALL MEN BY THESE PRESENTS. that we,
                                                    hereinafter referred to as
the “PRINCIPAL”, and                                                    
hereinafter referred to as the “SURETY” are held and firmly bound to THE CITY OF
NEW YORK, hereinafter referred to as the “CITY”, or to its successors and
assigns, in the penal sum of                                                    
                                                                            
($                                                    ) Dollars, lawful money of
the United States, for the payment of which said sum of money well and truly to
be made, we, and each of us, bind ourselves, our heirs, executors,
administrators, successors and assigns, jointly and severally, firmly by these
presents.

 

WHEREAS, the Principal is about to submit (or has submitted) to the City the
accompanying proposal, hereby made a part hereof, to enter into a contract in
writing for

 

 

 

NOW, THEREFORE the conditions of this obligation are such that if the Principal
shall not withdraw said Proposal without the consent of the City for a period of
forty-five (45) days after the opening of bids and, in the event of acceptance
of the Principal’s Proposal by the City, if the Principal shall:

 

A.                                   Within ten (10) days after notification by
the City, execute in triplicate and deliver to the City all the executed
counterparts of the contract in the form set forth in the contract Documents, in
accordance with the proposal as accepted, and

 

B.                                     Furnish a performance bond and separate
payment bond, as may be required by the City for the faithful performance and
proper fulfillment of such Contract, which bonds shall be satisfactory in all
respects, and

 

C.                                     In all respects perform the agreement
created by the acceptance of said Proposal as provided in the Instructions to
Bidders, bound herewith and hereby made a part hereof, or if the City shall
reject the aforesaid Proposal, then this obligation shall be null and void;
otherwise to remain in full force and effect.

 

In the event that the Proposal of the Principal shall be accepted and the
Contract be awarded to him the Surety hereunder agrees, subject only to the
payment by the Principal of the premium therefore, if requested by the City, to
write the aforementioned performance and payment bonds in the Contract
Documents.

 

It is expressly understood and agreed that the liability of the Surety for any
and all claims hereunder shall in no event exceed the penal amount of this
obligation as herein stated.

 

There shall be no liability under this bond if in the event of the acceptance of
the Principal’s Proposal by the City, either a performance bond or a payment
bond, or both, shall not be required by the City on or before the 30th day after
the date on which the City signs the Contract.

 

B-8

--------------------------------------------------------------------------------


 

The Surety, for value received, hereby stipulates and agrees that the
obligations of the Surety and its bond shall in no way be impaired or affected
by any postponements of the date upon which the City will receive or open bids,
or by any extending of the time within which the City may accept the Principal’s
Proposal, or by any waiver by the City of any of the requirements of the
Information for Bidders; and the Surety hereby waives notice of any such
postponements, extension, or waivers.

 

IN WITNESS WHEREOF, the Principal and the Surety have hereunto set their hands
and seals and such of them as are corporations have caused their corporate seals
to be hereto affixed and these presents to be signed by their proper officers
the                            day of                  ,             

 

(Seal)

 

(L.S.)

 

 

Principal

 

 

By:

 

 

 

 

 

(Seal)

 

(L.S.)

 

 

Surety

 

 

By:

 

 

 

 

 

 

(Seal)

 

 

 

 

 

(L.S.)

 

 

Surety

 

 

By:

 

 

 

B-9

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF PRINCIPAL IF A CORPORATION

 

State of                                      

 

SS:

 

County of                                  

 

 

On this        day of                           ,                      , before
me personally came                                 to me known, who, being by me
duly sworn, did depose and say that he resides at
                                                                that he is the
                                                 of
                                           , the corporation described as such
in and which executed the foregoing instrument that he knows the seal of said
corporation; that one of the seals affixed to said instrument; is such seal;
that it was so affixed by order of the directors of said corporation, and that
he signed his name thereto by like order.

 

Subscribed and sworn to before me this                        day of
             ,

 

 

 

Notary Public

 

ACKNOWLEDGMENT OF. PRINCIPAL IF A PARTNERSHIP OR A JOINT VENTURE

 

State of                                      )

 

 

ss:

 

County of                                  )

 

 

On this            day of                   ,              before me personally
appeared                                     to me known and known to me to be
one of the members of the partnership or joint venture                         
described as such in and who executed the foregoing instrument and he
acknowledged to me that he executed the same as and for the act and deed of said
partnership or joint venture.

 

Subscribed and sworn to before me this                        day of
             ,               

 

 

 

Notary Public

 

ACKNOWLEDGMENT OF THE PRINCIPAL IF AN INDIVIDUAL

 

State of                                      )

 

 

ss:

 

County of                                  )

 

 

On this            day of                   ,               before me personally
appeared                                     to me known and known to me to be
the person described in and who executed the foregoing instrument and he
acknowledged that he executed the same.

 

Subscribed and sworn to before me this                         day of
             ,               

 

 

 

Notary Public

 

B-10

--------------------------------------------------------------------------------

Export of Municipal Solid Waste From the Borough of Brooklyn

 

 

Module C: Detailed Specifications

 

 

Note:  In the event of a conflict between the Supply and Service Agreement
(Module D), and Detailed Specifications (Module C), the terms and conditions of
the Detailed Specifications shall govern.

 

--------------------------------------------------------------------------------


 

NYC Department of Sanitation
Export of Municipal Solid Waste From the Borough of Brooklyn
Detailed Specifications

 

 

TABLE OF CONTENTS

 

I.                                    DESCRIPTION OF THE PROJECT, AND THE NEW
YORK CITY DEPARTMENT OF SANITATION’S OPERATIONS

 

 

1.1

Introduction

 

 

1.2

Definitions

 

 

1.3

Description of DSNY’s Operations

 

II.                                DETAILS FOR BIDDERS

 

 

2.1

Bidder Qualifications and Experience

 

 

2.2

Contract Term

 

 

2.3

Contract Award

 

III.                            DESCRIPTION OF MSW PROCESSING

 

 

3.1

General Description

 

 

3.2

Transfer Station and Solid Waste Management Facility Operations .

 

 

3.3

Weigh Scales and the Weighing of MSW at a Transfer Station

 

 

3.4

Disposal Facility Operations

 

 

3.5

Transporting MSW to a Disposal Facility

 

 

3.6

General Operations Requirements

 

IV.                            ITEMS TO BE SUBMITTED BY BIDDERS

 

 

4.1

The Bid Package

 

 

4.2

Bid Support Materials

 

 

4.3

Items to be Submitted after Receipt of Notice of Award

 

 

4.4

Changes After Contract Award

 

V.                                PAYMENT INFORMATION

 

 

5.1

Payment

 

 

5.2

Liquidated Damages

 

 


EXHIBIT I

Maps Showing a Radius of 50 Miles From the Egress Points Designated by the City
of New York

 

 

Exhibit 2

DSNY’s Transportation Model

 

 

Exhibit 3

DSNY’s Collection Vehicle Dimensions

 

 

Exhibit 4

Tables and Charts Showing the Variations in Tonnage Delivered to the Private
Transfer Stations During Fiscal Year 2002.

 

 

Exhibit 5

Delivery Data

 

 

Exhibit 6

Delivery Receipt

 

 

Exhibit 7

Contractor’s invoice

 

 

C-i

--------------------------------------------------------------------------------


 

I.                                         DESCRIPTION OF THE PROJECT, AND THE
NEW YORK CITY DEPARTMENT OF SANITATION’S OPERATIONS

 

1.1                               Introduction

 

The New York City Department of Sanitation (“DSNY”) is seeking to award one or
more contracts to qualified firms (“Contractors”) who shall provide all of the
labor, materials, equipment, transport, facilities, and resources necessary and
required to accept, process, transport, and dispose of a minimum of 100 tons per
day (“TPD”) of municipal solid waste (“MSW”) collected by DSNY and its
authorized representatives in the borough of Brooklyn.  DSNY anticipates
awarding more than one contract under this solicitation.

 

The qualified Contractors shall:

 

own, operate, or have an agreement with the owner and the operator to use: 
(a) a putrescible solid waste transfer station (“Transfer Station”) located
within the borough of the City of New York (the “City”) within which the MSW is
collected; or (b) a solid waste management facility (“Solid Waste Management
Facility”) located outside of the City, no more than 50 miles from the egress
points from the City designated in Exhibit 1, which will accept MSW collected by
DSNY or its authorized representatives in Brooklyn; and

 

accept, process, transport, and dispose of the MSW at permitted, licensed or
otherwise authorized disposal facilities (“Disposal Facilities”) which are
located outside of the City which are either owned and operated by the bidder,
or have an agreement between the owner and the operator, and the bidder for use
of the Disposal Facility.

 

Any agreement between the bidder and the owner and the operator of a Transfer
Station or Solid Waste Management Facility, or Disposal Facility shall be for
the term of the contract that DSNY may award to the bidder(s) under this
solicitation and any extensions thereof.  A Transfer Station located within the
City shall have all of the permits required by the State of New York and the
City, and one located outside of the City shall have all of the permits,
licenses and authorizations (“Permits and Authorizations”) required by the state
and locality within which it is located.  All permits and or authorizations
shall be valid as of the bid opening date.

 

A Contractor may own or operate the Transfer Station, the Solid Waste Management
Facility, a Disposal Facility or an MSW transporter, or it may perform one of
these functions and subcontract the others.  The Contract(s) to be awarded will
be for a term of three years with an option to extend the Contract, at DSNY’s
discretion, for two additional terms of up to one year each.

 

C-1

--------------------------------------------------------------------------------


 

Besides meeting all of the requirements set forth in the Detailed
Specifications, each Transfer Station, Solid Waste Management Facility and
Disposal Facility shall comply with all of the applicable federal, state and
local laws, rules, and regulations concerning Transfer Stations, Solid Waste
Management Facilities, and Disposal Facilities.  Each transporter of MSW shall
comply with all of the applicable federal, state and local laws, rules and
regulations governing the transport of MSW.

 

Each bidder may submit more than one bid in response to this solicitation. 
However, in each bid submitted the bidder shall submit only one bid for each
Transfer Station or Solid Waste Management Facility that it designates for the
acceptance of MSW in each bid submitted in response to this solicitation.  DSNY
will reject as non-responsive all bids other than the bid setting forth the
lowest Price per Ton submitted by a bidder designating the same Transfer Station
or Solid Waste Management Facility for the acceptance of MSW.

 

1.2                               Definitions

 

When used in the Detailed Specifications the capitalized terms set forth
hereinafter shall have the following meaning:

 

1.2.1                                                City shall mean the City of
New York.

 

1.2.2                                                City Holiday shall mean New
Year’s Day; Lincoln’s Birthday; President’s Day, Memorial Day; Independence Day;
Labor Day; Columbus Day; Election Day; Veteran’s Day; Thanksgiving Day, and
Christmas Day.  Whenever two City Holidays occur during the same week, DSNY may,
at its discretion, engage in collection operations on the day of the second City
Holiday (e.g., when Election Day and Veteran’s Day occur during the same week,
DSNY may engage in collection operations on Veteran’s Day).

 

1.2.3                                                CEQR shall mean the City of
New York Environmental Quality Review as amended.

 

1.2.4                                                Collection Vehicle shall
mean a vehicle used by DSNY or its authorized representatives to collect MSW.

 

1.2.5                                                Container shall mean a
container in which MSW will be transported by barge, rail car, or truck from a
Transfer Station or Solid Waste Management Facility to a Disposal Facility.

 

1.2.6                                                Contract shall mean the
contract awarded by DSNY to the Contractor pursuant to this Invitation for Bids.

 

1.2.7                                                Contractor shall mean the
qualified responsive and responsible bidder to which the Contract is awarded.

 

C-2

--------------------------------------------------------------------------------


 

1.2.8                                                Delivery Information shall
mean all of the information about a delivery of MSW to a Transfer Station or
Solid Waste Management Facility required to be included on a Delivery Receipt.

 

1.2.9                                                Delivery Receipt shall mean
DSNY Forms DS66 and DS66A, the documents on which all of the information about
the delivery of a load of MSW by a Collection Vehicle to a Transfer Station or
Solid Waste Management Facility is recorded.

 

1.2.10                                          Disposal Facility shall mean a
facility to which the bidder transports the putrescible solid waste received at
a Transfer Station or Solid Waste Management Facility for final disposal.

 

1.2.11                                          Exhibit shall mean an Exhibit to
the Detailed Specifications

 

1.2.12                                          Fiscal Year shall mean the time
period from July 1st through June 30th of the following year, for example,
Fiscal Year 2002 covers the time period from July 1st 2001 through June 30th
2002.

 

1.2.13                                          Host Community Agreement shall
mean an agreement between the owner and operator of a Disposal Facility and a
state or locality authorizing the Disposal Facility to operate and accept MSW
regardless of origin.

 

1.2.14                                          Letter of Intent shall mean a
letter from the owner and the operator of a Transfer Station, a Solid Waste
Management Facility, a Disposal Facility, or a transporter to the bidder
expressing both the owner’s and the operator’s commitment to the bidder with
respect to the handling of MSW which shall:

 

a.                                                               Expressly state
that the owner and operator will accept MSW, or transport it from the City;

 

b.                                                              Include all of
the conditions and restrictions which may be imposed upon the acceptance or
transport of MSW from the City either by the owner and the operator, or by any
regulatory agency or authority which has jurisdiction over the Transfer Station,
Solid Waste Management Facility, Disposal Facility, or the transporter;

 

c.                                                               State the daily
tonnage of MSW that the owner and the operator anticipate accepting during the
term of the Contract and any extensions thereof;

 

d.                                                              Identify all of
the regulatory agencies and authorities to which the Transfer Station, Solid
Waste Management Facility, Disposal Facility, or the transporter is subject; and

 

C-3

--------------------------------------------------------------------------------


 

e.                                                               Identify the
specific language in its Permits and Authorizations and, if applicable, Host
Community Agreement which authorizes the owner and the operator to accept MSW
from the City.

 

1.2.15                                          MSW shall mean municipal solid
waste.

 

1.2.16                                          DSNY shall mean the New York
City Department of Sanitation.

 

1.2.17                                          Operations Plan shall mean a
plan which describes in detail how the bidder will manage each shipment of MSW.

 

1.2.18                                          Order to Commence Work shall
mean the document that DSNY sends to a Contractor directing it to commence work
under the Contract.

 

1.2.19                                          Permits and Authorizations shall
mean all of the permits, licenses and other authorizations required from any
federal, state or local government, agency or authority as a condition for the
operation of a Transfer Station, Solid Waste Management Facility or Disposal
Facility, or for the transport of MSW.

 

1.2.20                                          PPB shall mean the New York City
Procurement Policy Board.

 

1.2.21                                          Price per Ton shall mean the
amount that DSNY will pay the Contractor for the acceptance, processing,
transport, and disposal of each ton of MSW delivered by a Collection Vehicle to
the Contractor’s Transfer Station or Solid Waste Management Facility.

 

1.2.22                                          Recyclables shall mean certain
recyclable materials including but not limited to paper, corrugated cardboard,
and metal containers that are designated for collection by the DSNY under a
separate program pursuant to the provisions of the New York City Administrative
Code as amended.

 

1.2.23                                          Section shall mean a section of
the Detailed Specifications, unless the context in which the term “Section” is
used clearly identifies a different document.

 

1.2.24                                          SEQR shall mean the State of New
York Environmental Quality Review Act as amended.

 

1.2.25                                          Solid Waste Management Facility
shall mean a solid waste management facility located outside of the City of New
York, no more than 50 miles from the egress points from the City designated in
Exhibit 1, at which putrescible solid waste is received either for the purpose
of subsequent transfer to another location for final disposal, or for final
disposal.  A Solid Waste Management Facility which accepts MSW for final
disposal shall not transfer the MSW to another location for final disposal in
the absence of an Act of God.

 

1.2.26                                          TPD shall mean tons per day.

 

C-4

--------------------------------------------------------------------------------


 

1.2.27                                          Transfer Station shall mean a
solid waste management facility at which putrescible solid waste is received for
the purpose of subsequent transfer to another location for final disposal.

 

1.2.28                                          Transportation Model shall mean
DSNY’s transportation cost model, a summary of which is attached to the Detailed
Specifications as Exhibit 2.

 

1.2.29                                          USEPA shall mean the United
States Environmental Protection Agency.

 

1.2.30                                          Weigh Scale shall mean a scale
located at a Transfer Station, or a Solid Waste Management Facility.

 

1.2.31                                          Weigh Scale Computer shall mean
a computer that obtains weight readings directly from a Weigh Scale, and is
linked electronically to both the Weigh Scale and the DSNY’s mainframe computer.

 

1.2.32                                          Weigh Scale Malfunction shall
mean that a Weigh Scale or a Weigh Scale Computer does not operate in accordance
with its specifications, or otherwise fails to operate in accordance with the
requirements of this Contract.

 

1.3                               Description of DSNY Operations.  The following
information is for illustrative purposes only.  The actual deliveries of MSW to
a Transfer Station or Solid Waste Management Facility may vary from these
quantities and frequencies.

 

1.3.1                                                Citywide Operations.  DSNY
collects refuse from residences, other City Agencies, and certain not-for-profit
institutional facilities throughout the City, which, for administrative
purposes, DSNY subdivides into 59 districts.  Eighteen of these districts are in
the borough of Brooklyn.  During Fiscal Year 2002 DSNY collected from the 18
Brooklyn districts approximately 4,000 TPD.

 

Cleaning and collection operations generally occur on an eight hour day, two
worker shift.  The operation takes place six days per week, two or three times
per collection site, depending upon the location.  For each shift, there are one
or more loads of MSW per vehicle.  Generally, DSNY does not engage in cleaning
and collection operations on Sundays and City Holidays.  From the second Monday
in April until the conclusion of the second Saturday in November, this shift
begins at 6 a.m.  During the rest of the year this shift begins at 7 a.m.; at
that time DSNY spreads collection operations over three eight hour shifts in
order to maintain personnel coverage around the clock in the event of an Act of
God such as a hurricane or snow emergency which causes it to abandon its
collection operations.

 

DSNY or its authorized representatives collect this MSW in four types of
vehicles: packer trucks, front-loading collection trucks, hoist-fitted chassis
vehicles, and roll-on, roll-off container vehicles.  Packer trucks are
rearloading having one or more

 

C-5

--------------------------------------------------------------------------------


 

compartments which are primarily used for waste collected from garbage cans and
bags placed at curbside.  Frontloading collection trucks have mechanical arms to
lift and unload bins into the top of the vehicle, and hoist-filled chassis
vehicles have a hoist and unloading mechanism mounted on the frame for the
unloading of the bins.  Roll-on, roll-off container vehicles carry 10 to 40
cubic yard containers that are dumped mechanically.  During Fiscal Year 2002 the
Department had a total of approximately 1,700 Collection Vehicles dedicated to
collection operations (exclusive of the Department’s recycling operations).  A
chart that provides the dimensions of DSNY’s Collection Vehicles is attached as
Exhibit 3.

 

Each Collection Vehicle delivers its load to privately owned putrescible Solid
Waste Management Facilities located in Brooklyn, Bronx, Queens, Long Island and
New Jersey.  Currently, approximately 60% of the daily loads are dumped during
the eight hour collection shift, and 40% of the loads are relayed to the dumping
location by a single Sanitation Worker on a subsequent shift.  The factors
determining whether a load is dumped on a shift include the distance from the
route to the dump location, and the time available to dump a truck on shift.

 

1.3.2                                                Brooklyn Operations.  DSNY
and its authorized representatives currently deliver approximately 4,000 tons
per day of MSW to privately owned putrescible transfer facilities.  Attached as
Exhibit 4 are the tables and charts showing the variations in tonnage in
Department collected MSW delivered to the private transfer stations during
Fiscal Year 2002.  At present, the private transfer facilities are open to
receive deliveries of MSW during three shifts, i.e., 24 hours a day, Monday
through Saturdays.  The transfer facilities are closed on Sundays, and on City
Holidays observed by DSNY.

 

II.                                     DETAILS FOR BIDDERS

 

2.1.                            Bidder Qualifications and Experience.

 

2.1.1                                                Operating Authorizations.

 

2.1.1.1                                       As of the bid opening date, the
Transfer Station or Solid Waste Management Facility shall have received all of
the Permits and Authorizations required to accept MSW collected by DSNY and its
authorized representatives.

 

2.1.1.2                                       Disposal Facilities shall have all
of the Permits and Authorizations, and a Host Community Agreement, if such an
agreement is required, or such other authorizations as may be required to accept
MSW from the City as of the bid opening date.

 

C-6

--------------------------------------------------------------------------------


 

2.1.1.3                                       The bidder shall obtain all of the
Permits and Authorizations required for the modes of transport for the MSW by
the date set forth for the commencement of the Contract in DSNY’s Order to
Commence Work.

 

2.1.2                                                Bidder’s Experience.  At a
minimum, each bidder, or a principal of the bidder shall have three years of
experience in the acceptance, processing, transportation, or disposal of MSW. 
The bidder, a principal of the bidder, or a subcontractor shall also have not
less than three years of experience in the mode of transportation (i.e., barge,
rail, or truck) which the bidder plans to use for transporting MSW to Disposal
Facilities.  As used in this Section, the term “principal of the bidder” shall
mean a person who owns 10% or more of the stock of the bidder, or who serves as
a full time officer of the bidder with an agreement of employment that has a
period of duration of at least one year from the date of, the bid opening.  If
the bidder is a joint venture or partnership, then the experience of the joint
venture or partnership may be determined by ascertaining whether either of the
constituent entities or a partner satisfies this requirement, or if any
principal of such constituent entities satisfies this requirement.

 

2.1.3                                                Fitness and Integrity. 
Each bidder, each subcontractor, and all of their affiliates, as defined in the
Mayor’s Office of Contracts “Vendors Guide to VENDEX” (attachment “F” Module),
shall meet all of the standards with respect to responsibility, fitness and
integrity set forth in the PPB Rules, and those which may be established by the
New York City Business Integrity Commission and the New York City Department of
Investigation.

 

2.2                               Contract Term.  All Contracts awarded pursuant
to this solicitation shall be for a term of three years commencing on the date
set forth in DSNY’s Order to Commence Work.  DSNY, at its sole option and
discretion, may extend a Contract for two additional terms of up to one year
each.  All of the terms and conditions of the Contract shall apply throughout
any and all extensions.  If DSNY decides to exercise its option to extend the
Contract, DSNY will notify each Contractor of its decision not less than 30 days
prior to the expiration date of the Contract.

 

2.3                               Contract Award.

 

2.3.1                                                Appropriation of Funds.  If
funds are not appropriated, or otherwise made available to support the
continuation of services under this Contract in any fiscal period after the
initial fiscal period, DSNY will either terminate the Contract, or continue it
at a reduced funding level, and level of services.  Such action will not affect
the rights of DSNY, the City, or the Contractor under any termination clause in
the Contract.

 

2.3.2                                                Annual Adjustment to a
Contract.  On the first anniversary of DSNY Order to Commence Work, DSNY will
increase the Price per Ton by 2%.  On each

 

C-7

--------------------------------------------------------------------------------


 

subsequent anniversary, DSNY will increase the Price per Ton by 2% not
compounded.

 

2.3.3                                                Least Total Cost.  To
ensure that DSNY chooses the responsive and responsible bidder or bidders who
offer the services sought through this solicitation at the least cost to the
City, for allocation purposes DSNY will adjust the prices of all bids by DSNY’s
cost of transporting the MSW to the Transfer Station or Solid Waste Management
Facility as determined by DSNY’s Transportation Model which is described in
Exhibit 2.  The Transportation Model takes into account factors such as the
distance a Collection Vehicle will travel to the Transfer Station or Solid Waste
Management Facility to deliver MSW, personnel costs, Collection Vehicle
operating costs, the weight of MSW per Collection Vehicle, relay requirements,
and tolls.

 

2.3.4                                                Transfer Station and Solid
Waste Management Facility Capacity.  DSNY reserves the right to inspect each
Transfer Station and Solid Waste Management Facility to verify that the Transfer
Station or Solid Waste Management Facility is able to accept, process,
transport, and dispose of the tonnage of MSW bid.  DSNY, in its sole discretion,
reserves the right to reduce the tonnage that will be awarded to the bidder to
an amount the DSNY reasonably believes that the Transfer Station or Solid Waste
Management Facility will be able to manage, even if that tonnage is less than
the amount bid by the bidder.

 

2.3.5                                                Disposal Facility
Capacity.  DSNY reserves the right to inspect each Disposal Facility to verify
that each facility is able to accept, process, and dispose of the tonnage of MSW
that the Disposal Facility is designated to receive by the bidder in its bid. 
DSNY, in its sole discretion, reserves the right to reduce the tonnage that will
be awarded to the bidder to an amount the DSNY reasonably believes that the
Disposal Facilities designated in the bid will be able to manage, even if that
tonnage is less than the amount bid by the bidder.

 

2.3.6                                                Environmental Review.  In
accordance with the CEQR and SEQRA process, (if applicable) DSNY will conduct an
environmental review of the transport of MSW to and from the Transfer Stations
and Solid Waste Management Facilities that the apparent responsive and
responsible low bidder(s) have identified in its (their) bid(s).  The purpose of
this review is to determine whether the acceptance of MSW by the Transfer
Station or Solid Waste Management Facility may have a potentially significant
adverse impact on the environment.  If an environmental review finds that an
award of the tonnage bid by any bidder may have an adverse environmental impact,
DSNY, in its sole discretion, reserves the right to reduce the tonnage that will
be awarded to

 

C-8

--------------------------------------------------------------------------------


 

the bidder in order to avoid or mitigate such adverse impact on the environment.

 

2.3.7                                                Multiple Awards.  An award
to more than one bidder may be necessary to obtain the total capacity of the
required services.  The lowest cost responsive and responsible bidder shall be
the bidder whose bid price, after the adjustments described in Sections 2.3.3
through 2.3.6, represents the lowest cost per ton to the City for disposal of
MSW.  If the Transfer Station or Solid Waste Management Facility is determined
after the adjustments described above to be the lowest cost responsive and
responsible bidder for all or part of its maximum Deliverable Tonnage of MSW per
Day and such tonnage is less than the daily TPD of MSW that DSNY may deliver
pursuant to this solicitation, then DSNY will award Contracts to more than one
bidder to achieve the capacity necessary to meet the City’s waste disposal needs
under this solicitation.  If DSNY awards multiple Contracts, DSNY will allocate
the difference between the Transfer Station or Solid Waste Management Facility
capacity of the lowest cost responsive and responsible bidder and DSNY’s
disposal needs in the overall best interest of the city as follows:

 

The next Contract will be awarded, to the next lowest cost responsive and
responsible bidder for all or part of its maximum Deliverable Tonnage of MSW per
Day whose bid price represents the next lowest cost per ton to the City for
disposal of MSW.  This process will continue with a Contract award to each
successive lowest cost responsive and responsible bidder until DSNY has
allocated all of the MSW for which bids are sought pursuant to this
solicitation.

 

III.                                 DESCRIPTION OF MSW PROCESSING

 

3.1                               General Description.  This solicitation seeks
the services of one or more Contractors who (a) own, operate, or have an
agreement with the owner and the operator for the use of a Transfer Station
located in the City within the borough in which the MSW is collected, or a Solid
Waste Management Facility located outside of the City, no more than 50 miles
from the egress points from the City designated in Exhibit 1, which will accept
MSW collected by DSNY and its authorized representatives; and (b) will accept,
process, transport, and dispose of the MSW at permitted and authorized Disposal
Facilities located outside of the City in accordance with all applicable
federal, state and local laws, rules and regulations and the requirements of the
Detailed Specifications for the term of the Contract and any extensions thereof.

 

C-9

--------------------------------------------------------------------------------


 

3.2                               Transfer Station and Solid Waste Management
Facility Operations

 

3.2.1                                                Transfer Station and Solid
Waste Management Facility Requirements.  Each Transfer Station and Solid Waste
Management Facility shall meet the requirements set forth hereinafter during the
term of the Contract and any extensions thereof:

 

3.2.1.1                                       Accept a minimum of 100 TPD of MSW
collected by DSNY and its authorized representatives in the borough of Brooklyn;

 

3.2.1.2                                       As of the bid opening date, the
Transfer Station or Solid Waste Management Facility shall have received all of
the Permits and Authorizations required by the state and locality in which the
Transfer Station or Solid Waste Management Facility is located to accept the
amount of MSW bid.

 

3.2.1.3                                       If not owned by the bidder, be the
subject of an agreement between the owner and the operator, and the bidder that
allows the bidder to use the Transfer Station or Solid Waste Management Facility
for the acceptance of MSW collected by DSNY and its authorized representatives
for the term of the Contract and any extensions thereof; and

 

3.2.1.4                                       Operate in compliance with all
federal, state and local laws, rules and regulations to which it is subject.

 

3.2.2                                                Loads To Be Processed Per
Hour.  The Transfer Station or Solid Waste Management Facility shall process a
minimum number of Collection Vehicles per hour according to the following table.

 

Tonnage Amount Bid

 

Minimum Number of
Collection Vehicles

 

100 to 1,000 tons per day

 

10 trucks per hour

 

1,001 to 2,000 tons per day

 

15 trucks per hour

 

2,001 to 3,000 tons per day

 

20 trucks per hour

 

Over 3,000 tons per day

 

25 trucks per hour

 

 

As used in this Section, and in the Detailed Specifications, the term
“Processing a Collection Vehicle” shall mean weighing it in, unloading its
contents, weighing it out, recording all computer data, and processing all
required documentation.

 

At all times prior to the award of a Contract, DSNY has the right to verify that
the Transfer Station or Solid Waste Management Facility is able to accept and
manage the tonnage bid, and to reduce the amount to be awarded to any bidder to
the amount that DSNY determines, in its discretion, that the Transfer Station or
Solid Waste Management Facility is able to accept and manage.  After the award
of a Contract, DSNY has the right at any time without notice to inspect the
Transfer Station or Solid Waste Management

 

C-10

--------------------------------------------------------------------------------


 

Facility and verify that the facility continues to be able to accept and manage
the tonnage that was awarded to the Contractor, and DSNY may reduce the TPD of
MSW delivered to the amount that DSNY reasonably believes that the Transfer
Station or Solid Waste Management Facility is able to accept and manage.  In the
event of such a reduction, the Contractor shall be liable to DSNY for all costs
related to the delivery of MSW to an alternative Transfer Station or Solid Waste
Management Facility including but not limited to the difference in the Price per
Ton, and DSNY’s personnel and transportation costs.

 

3.2.4                                                MSW Quantities Delivered to
Transfer Stations and Solid Waste Management Facilities.  During the term of the
Contract, DSNY estimates that it may deliver a minimum of approximately 100 TPD
of MSW to the Transfer Station or Solid Waste Management Facility designated by
a bidder, depending upon the amount awarded in the Contract, which will need to
be transported to and disposed of at a Disposal Facility located outside of the
City.  The tonnage set forth in the Detailed Specifications is an approximate
quantity, and is used solely to provide a uniform basis for the comparison of
the bids.  It is not to be considered as part of the Contract.

 

3.2.4.1                                       It is expressly understood that
DSNY makes no representations or guarantees with respect to the tonnage and
composition of MSW to ‘be delivered to any Transfer Station or Solid Waste
Management Facility either on a daily basis, or an annual basis.

 

3.2.4.2                                       DSNY and its authorized
representatives may deliver MSW on any calendar day, 24 hours per day, to the
Transfer Station or Solid Waste Management Facility.  The Contractor shall
accept all of the MSW delivered to it by DSNY and its authorized representatives
for disposal.  DSNY may, at its sole discretion, waive this provision if there
is no adverse operational impact, and DSNY and the Contractor agree on a
day-to-day operating schedule for the Transfer Station or Solid Waste Management
Facility of less than 24 hours per day.

 

3.2.4.3                                       The actual tonnage delivered to a
Transfer Station or Solid Waste Management Facility on any given day will vary. 
Peak tonnages, exceeding the daily average tonnages allocated to the Transfer
Station or Solid Waste Management Facility by as much as 50% to 75%, can be
expected to occur on certain days during Holidays weeks, during weeks following
snow storms or other weather events, and on other occasions when regular DSNY
collection is disrupted or altered for any reason.  Regardless the tonnage
amount of its contract award, a Transfer Station or Solid Waste Management
Facility must accept all the MSW that DSNY delivers, including peak tonnages,
unless the tonnage of MSW

 

C-11

--------------------------------------------------------------------------------


 

that DSNY delivers exceeds the permitted capacity of the Transfer Station or
Solid Waste Management Facility.

 

3.2.4.4                                       DSNY and its authorized
representatives are not required to deliver any MSW to a Transfer Station or
Solid Waste Management Facility on any given day, or at any time during the term
of this Contract or any extensions thereof.  In its sole discretion, DSNY’s may
cease delivery of MSW, at any time, for any reason, without prior notice.  If
DSNY and its authorized representatives do not make any deliveries of MSW for at
least 10 consecutive calendar days, the Contractor has no obligation to accept
any further deliveries MSW unless and until DSNY provides the Contractor with
one calendar day’s notice that DSNY and/or its authorized representatives will
resume delivery of MSW.

 

3.2.4.5                                       Notwithstanding the provisions of
Section 3.2.4.4, from 12 hours following the Contractor’s receipt of notice from
DSNY an Act of God that results in DSNY’s abandonment of its collection
operations to address the condition created by such Act of God including but not
limited to a weather emergency such as a snow emergency or a hurricane until the
earlier of: (a) 30 days after the cessation of the Act of God, or (b) the date
identified in DSNY’s notice to the Contractor as the date upon which such
deliveries pursuant to such Act of God (any such delivery, an “Act of God
Delivery”) may cease the DSNY may deliver and the Transfer Station or Solid
Waste Management Facility shall accept an Act of God Delivery on any calendar
day, 24 hours per day, including Sundays and City Holidays. DSNY may, at its
sole discretion, waive this provision if there is no adverse operational impact.

 

3.2.4.6                                       A change in the amount of MSW
delivered to any Transfer Station or Solid Waste Management Facility shall not
change the Price per Ton that DSNY shall pay the Contractor.

 

3.2.5                                                Transfer Station and Solid
Waste Management Facility Testing Period.  During a 30 day period preceding full
operation, DSNY reserves the right without penalty to phase-in its deliveries by
delivering quantities of MSW that are less than the tonnage awarded to the
Contractor.  In DSNY’s sole discretion, it may extend this testing period for up
to an additional 30 days.

 

3.2.6                                                Title to MSW.  Title to,
and risk of loss of MSW shall pass to the Contractor upon its acceptance of the
MSW.  Acceptance of MSW shall be deemed to occur when the MSW is dumped on the
Contractor’s Transfer Station’s or Solid Waste Management Facility’s tipping
floor by a Collection Vehicle.

 

3.2.7                                                Queuing, Delay, and
Rejection of Loads.  Except as otherwise required by law, or as provided in
Section 3.2.8, no Contractor may reject any delivery of

 

C-12

--------------------------------------------------------------------------------


 

MSW by a Collection Vehicle.  If any of the conditions described hereinafter are
present following the arrival of a Collection Vehicle at a Transfer Station or
Solid Waste Management Facility, DSNY may choose to divert the MSW to another
Transfer Station or Solid Waste Management Facility and the Contractor shall be
liable to DSNY for the difference between DSNY’s cost of delivering the MSW to
the Contractor’s Transfer Station or Solid Waste Management Facility and all
costs related to delivery of the MSW to an alternative Transfer Station or Solid
Waste Management Facility including but not limited to the difference in Price
per Ton, and DSNY’s personnel and transportation costs:

 

3.2.7.1                                       The Transfer Station or Solid
Waste Management Facility is closed at the time of the arrival of a Collection
Vehicle;

 

3.2.7.2                                       The Contractor refuses to permit
an arriving Collection Vehicle to unload any portion of its contents at the
Transfer Station, or Solid Waste Management Facility except as provided in
Section 3.2.8;

 

3.2.7.3                                       DSNY receives a request from the
Contractor to divert any delivery to another Transfer Station or Solid Waste
Management Facility;

 

3.2.7.4                                       In the reasonable belief of DSNY,
a processing delay or excessive queuing of Collection Vehicles occurs; or

 

3.2.7.5                                       The Contractor allows other
customers that arrive after a Collection Vehicle to unload before the Collection
Vehicle is allowed to unload.

 

3.2.8                                                Inadvertent Delivery of
Recyclables.  Notwithstanding anything to the contrary contained in the Detailed
Specifications, no Contractor shall accept a delivery of a load of Recyclables
from a Collection Vehicle.  In the unlikely event that such a mistaken delivery
occurs, the Contractor shall permit the Collection Vehicle to pass over the
Weigh Scale without off-loading such Recyclables.  Unless the Collection Vehicle
off loads the Recyclables on the tipping floor, in no event shall DSNY pay for,
or be responsible for the payment for the delivery of any Recyclables.

 

3.2.9                                                Voided Loads.  If for any
reason (including the inadvertent delivery of Recyclables) a Collection Vehicle
passes over the Weigh Scale without off-loading its contents, the Contractor
shall ensure that the load is voided, and DSNY shall incur no charge for the
voided load.  The Contractor shall be responsible for providing Delivery
Receipts for voided loads in accordance with Section 3.3.6.

 

3.2.10                                          Load Inspection.  DSNY reserves
the right to divert a Collection Vehicle from the Transfer Station or Solid
Waste Management Facility tipping floor to

 

C-13

--------------------------------------------------------------------------------


 

another part of the Transfer Station or Solid Waste Management Facility to allow
the inspection of the contents of the Collection Vehicle by an individual or
individuals accompanied by an authorized DSNY employee, or by a City police
officer for the purpose of locating lost or stolen items, or for any other
reason related to an ongoing police investigation.

 

3.2.11                                          Transfer Station and Solid Waste
Management Facility Safety Requirements.  In addition to all requirements
established by law, the Contractor shall:

 

3.2.11.1                                 Maintain safe travel conditions on all
Transfer Station or Solid Waste Management Facility roads and rights of way on
which Collection Vehicles may be expected to travel.  The conditions on all such
roads and rights of way at a minimum shall include but are not limited to:
(a) adequately paved surfaces; (b) suitable lighting of such roads and rights of
way from dusk until dawn, and during inclement weather, and (c) immediate
removal and clearance of all hazards including but not limited to ice, snow,
oil, dirt, and standing water from the roads and rights of way;

 

3.2.11.2                                 Provide sufficient personnel to direct
each and every Collection Vehicle entering the Transfer Station or Solid Waste
Management Facility.  Such personnel shall assist Collection Vehicle drivers in
safe backing and turning maneuvers, and shall direct and control traffic to
ensure that Collection Vehicles may safely enter and exit the Transfer Station
or Solid Waste Management Facility;

 

3.2.11.3                                 Post and maintain suitable traffic
control signs including but not limited to stop, yield, and speed limit signs;

 

3.2.11.4                                 Be responsible for ensuring that the
Contractor, its employees, agents, subcontractors, and representatives, shall
not operate any Collection Vehicles or any other DSNY equipment during the term
of the Contract and any extensions thereof.

 

3.2.12                                          Observed Transfer Station and
Solid Waste Management Facility Deficiencies.  DSNY reserves the right to
inspect each Transfer Station or Solid Waste Management Facility at any time
without notice to the Contractor for compliance with operational and safety
requirements.  If a Contractor receives a notice of a violation of any provision
of Section 3.2 from DSNY, and fails to remedy any deficiency identified in the
notice within five working days from the date of such notice, DSNY may, at its
discretion, terminate the Contract for default.

 

C-14

--------------------------------------------------------------------------------


 

3.2.13                                          Closure of a Transfer Station or
Solid Waste Management Facility.  Notwithstanding anything to the contrary
contained in Article 11, Section 11.12 of the Supply and Service Agreement
(Module D), the Contractor shall have no right to apply to DSNY for termination
of its Contract if the Transfer Station or Solid Waste Management Facility is
closed for any length of time for any reason.  If a Transfer Station or Solid
Waste Management Facility is closed, the Contractor shall arrange for the
processing and acceptance of the City’s MSW at another Transfer Station or Solid
Waste Management Facility, and shall be responsible for any additional costs
incurred by DSNY as a result of such closure including but not limited to the
difference in the Price per Ton, and DSNY’s personnel and transportation costs,
and the cost of performing an environmental review, if required.  Failure to do
so, may, at DSNY’s discretion, result in the termination for cause of this
Contract for an act of default.

 

3.3                               Weigh Scales and the Weighing of MSW at a
Transfer Station.

 

3.3.1                                                Weigh Scales and the
Weighing of MSW.  The Contractor shall have one or more operational Weigh Scales
at each Transfer Station or Solid Waste Management Facility that shall have a
length equal to or greater than 60 feet, and shall be able to accommodate all of
the dimensions of all of the Collection Vehicles shown in Exhibit 3.  The
Contractor shall weigh all incoming and outgoing Collection Vehicles that
transport MSW to a Transfer Station or Solid Waste Management Facility, record
the weight prior to unloading the MSW, and after unloading the MSW, and give the
weight to DSNY in accordance with Section 3.3.2.  Throughout the term of the
Contract and any extensions thereof, the Contractor shall calibrate each Weigh
Scale from time to time, but in no event less than once every 30 days, and
provide the records of the calibration to DSNY within five business days of
receipt.  In addition, the Contractor shall equip the Transfer Station or Solid
Waste Management Facility with a Weigh Scale Computer.  The Weigh Scale Computer
shall: (a) record the data required by Exhibit 5 (the “Delivery Data”); and
(b) deliver records of the recorded weight to DSNY by electronic transmission on
an hourly basis to the location designated in writing by DSNY’s representative. 
These records shall be the official record of the weight of each load of MSW
delivered to the Transfer Station or Solid Waste Management Facility by DSNY and
its authorized representatives.  The Weigh Scale Computer shall print the
Delivery Data for each load of MSW onto a Delivery Receipt, and onto all copies
of such Delivery Receipt, a copy of which is attached to the Detailed
Specifications as Exhibit 6.

 

3.3.2                                                Weigh Scale Data.  For each
load of MSW delivered by a Collection Vehicle, the Contractor shall
electronically transmit the data set forth in Exhibit 5 of the Detailed
Specifications in the format designated in Exhibit 5 to DSNY on

 

C-15

--------------------------------------------------------------------------------


 

an hourly basis.  The Weigh Scale Computer shall assign the next load number to
each load, in sequence, without any omitted load numbers.  For each invoice
period, the Weigh Scale Computer shall transfer this data to a floppy disk, or
to an otherwise mutually acceptable portable computer data storage medium, and
the Contractor shall deliver it to DSNY along with such invoice.

 

3.3.3                                                Certification of Weigh
Scales.  The Contractor shall be solely responsible for obtaining, or requiring
the owner and the operator of the Transfer Station or Solid Waste Management
Facility to obtain all of the required certifications and seals for the Weigh
Scales at no cost to DSNY.  During the term of the Contract and any extensions
thereof the Contractor shall provide DSNY with documentation showing that the
Contractor or the owner and the operator of the Transfer Station or Solid Waste
Management Facility have renewed the required certifications and seals prior to
the expiration of the existing certifications and seals.

 

3.3.3.1                                       Within New York State.  Weigh
Scales at any Transfer Station or Solid Waste Management Facility located within
the State of New York shall meet the standards and specifications of Article 16
of the New York State Agriculture and Markets Law as amended with respect to
weights and measures.

 

3.3.3.2                                       Within New York City.  No less
often than once every 12 calendar months, each Weigh Scale at a Transfer Station
within the City shall be certified and sealed by the New York City Department of
Consumer Affairs and the resulting documentation shall be provided to DSNY
within five working days of receipt by the Contractor, or by the owner or the
operator of the Transfer Station

 

3.3.3.3                                       Outside New York State.  Weigh
Scales at a Transfer Station or Solid Waste Management Facility located outside
the State of New York shall meet the standards and specifications of the state
and locality in which they are located.

 

3.3.4                                                Weigh Scale Observation and
Testing.  DSNY may observe the weighing of MSW and test the accuracy and
precision of any scale at a Transfer Station, or Solid Waste Management Facility
including the Weigh Scale Computer at any time without prior notice.  DSNY may
authorize a representative or agent to conduct the observation and testing, and
assign the representative or agent to the Transfer Station or Solid Waste
Management Facility for that purpose.

 

C-16

--------------------------------------------------------------------------------


 

3.3.5                                                Weigh Scale or Weigh Scale
Computer Malfunction.

 

3.3.5.1                                       A Contractor shall immediately
notify DSNY of a Weigh Scale or Weigh Scale Computer Malfunction (a “Weigh Scale
Malfunction”) including but not limited to:

 

3.3.5.1.1                                          Failure of the Weigh Scale or
the Weigh Scale Computer to operate to specifications;

 

3.3.5.1.2                                          Failure to assign a
sequential number to each load delivered by DSNY or its authorized
representatives;

 

3.3.5.1.3                                          Failure to provide a complete
and legible Delivery Receipt; or

 

3.3.5.1.4                                          Failure to calibrate and seal
the Weigh Scale as required by state or local law, rule or regulation, or to
have the required certifications and seals for the Weigh Scale renewed.

 

3.3.5.2                                       During any Weigh Scale
Malfunction, the Contractor shall accept DSNY’s reasonable estimate of the
weight of the MSW as the official record of the measurement.  DSNY, at its
option, may make its reasonable estimate at the sole expense of the Contractor
by weighing the Collection Vehicle at a DSNY facility, or by using a weight
derived from the daily average of all MSW delivered to the Transfer Station or
Solid Waste Management Facility by Collection Vehicles during a period that DSNY
determines is reasonable.  If a Weigh Scale Malfunction which causes the
Contractor to be unable to provide a complete Delivery Receipt continues for a
period of 24 hours or longer, DSNY may, at its sole option, require a DSNY
Supervisor to be stationed at the Transfer Station or Solid Waste Management
Facility to observe Collection Vehicle deliveries of MSW during the remaining
period of the Weigh Scale Malfunction.  In addition to liquidated damages and
all other remedies available to DSNY, at law or in equity, the Contractor shall
be liable for all expenses incurred by DSNY during the period that the
Supervisor is stationed at the Transfer Station or Solid Waste Management
Facility including but not limited to the Supervisor’s salary and benefits. 
Alternatively, DSNY may choose to deliver the MSW to another Transfer Station or
Solid Waste Management Facility, and the Contractor shall be liable for the
difference between DSNY’s cost of delivering such MSW to the Contractor’s
Transfer Station or Solid Waste Management Facility and all costs related to the
delivery of the MSW to the alternative Transfer Station or Solid Waste
Management Facility including but not limited to the difference in the Price per
Ton, and personnel and transportation costs.

 

3.3.6                                                Delivery Receipts.  After a
Collection Vehicle delivering MSW has been weighed by a Weigh Scale both prior
to and after dumping its load, the Weigh

 

C-17

--------------------------------------------------------------------------------


 

Scale Computer shall record and print all Delivery Information on a Delivery
Receipt.  Prior to the departure of the Collection Vehicle from the Transfer
Station or Solid Waste Management Facility, the Contractor shall obtain the
signatures and print the names of the Collection Vehicle driver and of the
Contractors representative on the Delivery Receipt, and shall give the
Collection Vehicle driver a copy of the Delivery Receipt.  No Delivery Receipt
shall be complete unless the Delivery Receipt includes: (a) all Delivery
Information with respect to the delivery printed by the Weigh Scale Computer,
and (b) the signatures and printed names of both the Collection Vehicle driver
and the Contractor’s representative, each of which shall be obtained by the
Contractor.  DSNY has the right to withhold payment for any delivery for which
the Contractor fails to provide a complete Delivery Receipt including Delivery
Receipts for any loads voided in accordance with Section 3.2.9.

 

3.4                               Disposal Facility Operations

 

3.4.1                                                Disposal of MSW.  The
Contractor shall transport the MSW delivered by DSNY to, and dispose of it at
Disposal Facilities located outside of the City during the term of the Contract
and any extensions thereof in accordance with all of the applicable federal,
state and local laws, rules and regulations.  The Contractor shall:

 

3.4.1.1                                       Bear all costs associated with the
disposal of MSW including but not limited to tipping fees, and the cost of
obtaining the use of each Disposal Facility;

 

3.4.1.2                                       Prepare each Disposal Facility to
accept MSW; and

 

3.4.1.3                                       Ensure that each Disposal Facility
complies with the terms of the Detailed Specifications, with all applicable
federal, state and local laws, rules and regulations, and is authorized to
accept MSW from the City.

 

3.4.2                                                Disposal Facility
Requirements.  Each Disposal Facility shall meet the requirements set forth
hereinafter during the term of the Contract and any extensions thereof:

 

3.4.2.1                                       Be located outside of the City;

 

3.4.2.2                                       Be subject to the jurisdiction of
the USEPA;

 

3.4.2.3                                       Possess all Permits and
Authorizations from the state and locality in which it is located which are
required to operate and accept the MSW tonnage which may be sent to it;

 

C-18

--------------------------------------------------------------------------------


 

3.4.2.4                                       Be in compliance with, and operate
in accordance with all of the laws, rules and regulations applicable in the
state and locality in which it is located;

 

3.4.2.5                                       If not owned by the bidder, be the
subject of an agreement between the owner and the operator and the bidder to use
the Disposal Facility for the term of the Contract and any extensions thereof;
and

 

3.4.2.6                                       Be the subject of a Permit, Host
Community Agreement, or other authorization that authorizes the acceptance of
MSW at the Disposal Facility regardless of origin.

 

3.4.3                                                Disposal Facility
Capacity.  The total MSW disposal capacity at the Disposal Facilities shall be
at least equal to the tonnage of MSW being bid.  The Contractor shall maintain
this capacity of its Disposal Facilities throughout the term of the Contract and
any extensions thereof.

 

Following the bid opening, and after the award of the Contract, DSNY has the
right at any time without notice to inspect the Disposal Facilities and verify
that the facilities continue to have the capacity to dispose of the tonnage that
was awarded to the Contractor, and DSNY may reduce the tonnage that will be
delivered to the Contractor’s Transfer Station or Solid Waste Management
Facility to an amount that DSNY reasonably believes that the Disposal Facilities
will be able to manage, even if that tonnage is less than the amount awarded to
the Contractor. In the event of such a reduction, the Contractor shall be liable
to DSNY for the difference between DSNY’s cost of delivering such MSW to the
Contractors Transfer Station or Solid Waste Management Facility and all costs
related to the delivery of MSW to an alternative Transfer Station or Solid Waste
Management Facility including but not limited to the difference in the Price per
Ton, personnel and transportation costs.

 

3.5                               Transporting MSW to a Disposal Facility

 

3.5.1                                                Transport Generally.  The
Contractor may transport the MSW to a Disposal Facility, by barge, rail car, or
truck or a combination of these modes of transportation.  The Contractor shall
provide all barges, Containers, rail cars, trucks, and other equipment that will
be used to transport the MSW to a Disposal Facility either directly or by
subcontracting with one or more transporters and suppliers of equipment, and
shall have access to a sufficient amount of transport equipment and
transporters, and backup equipment and transporters for each selected mode of
transportation to ensure that there is no downtime in connection with
operations.  The Contractor shall pay all costs of transporting the MSW
including but not limited to equipment rental charges, transporter charges, gas,
maintenance, taxes, fees, fines, and tolls.

 

C-19

--------------------------------------------------------------------------------


 

3.5.2                                                Storage Time.  MSW storage
time in or on a barge, Container, rail car, truck, or any other equipment used
for the transport of MSW shall not exceed the permissible limit under any
applicable federal, state or local laws, rules or regulations.

 

3.5.3                                                Sanitation.  The Contractor
shall maintain, and ensure that its transporters and subcontractors maintain all
barges, Containers, rail cars, trucks and other equipment used for the transport
of MSW in a clean and sanitary condition to prevent odors, insects, rodents,
vermin, vectors, or other nuisance conditions.  The Contractor, or its
transporters or subcontractors shall furnish and use its own equipment for this
cleaning operation.

 

3.5.4                                                Transport by Barge.  If the
MSW is transported by barge, the Contractor and its transporters and
subcontractors shall adhere to all federal, state and local laws, rules and
regulations applicable to transport by barge.

 

3.5.5                                                Transport by Rail.  If the
MSW is transported by rail, the Contractor and its transporters and
subcontractors shall adhere to all federal, state and local laws, rules and
regulations applicable to rail transport.

 

3.5.6                                                Transport by Truck.  If the
MSW is transported by truck:

 

3.5.6.1                                       Within the City, the Contractor
and its transporters and subcontractors shall ensure that all trucks adhere to
authorized truck routes within the City and do not deviate from these routes
unless specifically directed to do so by government authorities re-routing
traffic.  To the maximum extent possible, trucks shall not travel on any local
streets, or through any residential area;

 

3.5.6.2                                       Outside of the City, the
Contractor and its transporters and subcontractors shall adhere to the laws,
rules and regulations governing truck transport in the states and localities
through which the trucks will travel and shall not deviate from these routes
unless specifically directed to do so by government authorities re-routing
traffic;

 

3.5.6.3                                       The Contractor shall route, and
ensure that each of its transporters and subcontractors routes trucks on primary
highways, and to the maximum extent possible, away from local streets and
residential areas.  The Contractor shall also route and ensure that each of its
transporters and subcontractors routes trucks away from environmentally
sensitive areas such as parks, historic sites, and wetlands to the maximum
extent possible, in conformance with all applicable federal, state and local
laws, rules and regulations;

 

C-20

--------------------------------------------------------------------------------


 

3.5.6.4                                       The Contractor shall load, and
ensure that each of its transporters and subcontractors loads each truck so that
it is within the weight limits established by the states and localities through
which the truck will travel; and

 

3.5.6.5                                       The Contractor shall ensure that
both doors of the truck cab clearly and visibly bear the name, address, and
telephone number of the transporter or subcontractor and a unique number in
lettering at least four inches high.

 

3.5.7                                                Safety.  The Contractor
shall be responsible for its own, and for each of its transporters’ and
subcontractors’ safety, and for transporting MSW in conformance with all
federal, state and local laws, rules and regulations including but not limited
to speed limits and tonnage restrictions.  The Contractor shall ensure that its
own MSW transporting equipment and that of each of its transporters and
subcontractors is equipped with adequate fire extinguishing equipment
appropriate for the mode of transportation which is being used.

 

3.5.8                                                Inspection and Enclosure of
Barges, Containers, Rail Cars, Trucks, and Other Equipment.  As part of the
Contractor’s preventative maintenance program, the Contractor and its
transporters and subcontractors shall maintain all barges, Containers, rail
cars, trucks, and other equipment used for the transport of MSW.  The Contractor
and its transporters and subcontractors shall cover the MSW, whether in a barge,
Container, rail car, truck, or another type of transport equipment so that no
material spills, leaks, or is otherwise released.  The Contractor shall inspect
each barge, Container, rail car, truck, or other equipment used for transporting
the MSW prior to its departure from the Transfer Station or Solid Waste
Management Facility.  As part of each inspection, the Contractor shall ensure
that all doors and other apertures are secure.  All MSW shall remain covered
until it is unloaded at the Disposal Facility.

 

3.5.9                                                MSW Spills.  If MSW spills
while a load is in transit, the Contractor shall implement its emergency spill
clean-up plan for that mode of transport, and shall immediately notify the state
police and other appropriate authorities as well as any federal, state or local
agencies responsible for supervising and monitoring clean-up activities. 
Failure to implement an emergency spill clean-up plan within one hour of the
spill, or to commence clean-up operations within three hours of the spill may be
cause for DSNY to terminate the Contract for default.  The Contractor shall
immediately notify DSNY by telephone upon occurrence of the spill, and shall
provide DSNY with periodic reports on the status of the clean-up operations. 
The Contractor shall pay all of the costs and expenses of the clean-up.

 

C-21

--------------------------------------------------------------------------------


 

3.6                               General Operations Requirements.

 

3.6.1                                                Local Agent.  The
Contractor shall have an agent in New York City that shall be authorized to
accept all notices, and any service of process in connection with the Contract.

 

3.6.2                                                Local Office.  The
Contractor shall have an office at the Transfer Station or Solid Waste
Management Facility that serves as the base of operations for the Contractor. 
The Contractor shall maintain in such office copies or originals of all records
relating to the Contract including but not limited to those records required
pursuant to Section 3.6.3.

 

3.6.3.                                             Record Keeping and
Reporting.  The Contractor shall maintain, in accordance with generally accepted
accounting principles, consistently applied, accurate, readily available, and
auditable records and accounts, with supporting documentation of: (a) all Weigh
Scale data; (b) the MSW tonnage delivered by the DSNY; (c) the tonnage and site
of disposal of all MSW delivered by the DSNY; (d) all receipts and expenditures
in connection with the performance of its obligations under the Contract;
(e) all financial accounts maintained, and transactions undertaken in connection
with the Contract relating to the disposition of the MSW, and the invoices,
receipts and expenditures therefor. The Contractor shall maintain all records
for at least six years after the date of the termination of the Contract.

 

3.6.4                                                Access to Information.  The
City or its representatives shall have the right to conduct independent sampling
and analysis of any information including but not limited to records and
accounts at any time without notice.

 

3.6.5                                                Backup Equipment.  At no
additional expense to the City or DSNY, the Contractor shall provide sufficient
backup equipment to manage and provide services for all phases of the Contract. 
If any equipment provided pursuant to the Detailed Specifications becomes
unavailable or inoperable, the Contractor shall promptly mobilize backup
equipment to ensure smooth, continuous operation.

 

3.6.6                                                The Contractor’s
Responsibility for the Acts of Others.  The Contractor shall be responsible for
the acts of any person or firm engaged to act on its behalf.  If an obligation
is imposed on the Contractor in the Detailed Specifications, the Contractor
shall ensure that its employees, agents, representatives, subcontractors, and
any person or firm acting on its behalf carry out and fulfill the obligation.

 

3.6.7                                                Provision Required in
Subcontracts.  To ensure the performance of the services during the term of the
Contract, the Contractor shall insert the following language into each agreement
with the owner and the operator of a

 

C-22

--------------------------------------------------------------------------------


 

Transfer Station, a Solid Waste Management Facility, a Disposal Facility and any
other processing facility which may be used in connection with the Contract
which is not owned and operated by the Contractor:

 

The parties to this Agreement acknowledge and agree that the New York City
Department of Sanitation (“DSNY”) is a third-party beneficiary of this
Agreement.

 

Accordingly,

 

If                                                                                                                   

NAME OF CONTRACTOR

 

(the “Contractor”) fails or is otherwise prevented from delivering municipal
solid waste for disposal under this Agreement for any reason, including
insolvency, then,

 

                                                                                                                   

NAME OF THE OWNER OF
THE TRANSFER STATION,
SOLID WASTE MANAGEMENT FACILITY.
DISPOSAL FACILITY OR
OTHER PROCESSING FACILITY

 

(the “Owner”) shall permit DSNY or its authorized agents and representatives to
deliver municipal solid waste from the City of New York to the facility upon the
same terms and conditions contained herein for the delivery of municipal solid
waste by the Contractor (including payment of the same fees), until such time as
the Contractor resumes operation and performance under this Agreement.  The
Owner agrees that if DSNY declares the Contractor to be in default of its
obligations under its contract with the DSNY or terminates or otherwise cancels
the contract, the Owner shall, at the option of DSNY, execute a contract with
DSNY to permit the delivery of municipal solid waste from the City of New York
to the facility on terms and conditions not less favorable to the City of New
York than those contained in this Agreement.

 

IV.                                ITEMS TO BE SUBMITTED BY BIDDERS

 

4.1                               The Bid Package.  The bidder shall submit an
original bid package, in a sealed container which is clearly labeled as the
original bid package (which shall be the formal and public bid), and one copy of
the bid package in a container which is clearly labeled as a

 

C-23

--------------------------------------------------------------------------------


 

duplicate of the bid package.  DSNY may deem a bid package which omits any of
these items to be non-responsive, and may reject the bid.  The bid package shall
contain:

 

4.1.1                                                Bid Sheet.  The Bid Sheet.

 

4.1.2                                                Tax Affirmation.  The
bidder shall provide the Tax Affirmation.

 

4.1.3                                                Bid Security.  A Bid Bond
or Certified Check in the amount specified in Schedule A of the General
Specifications - General Conditions.

 

4.1.4                                                Supply and Service
Employment Report.  A Supply and Service Employment Report shall be completed by
the bidder, and each subcontractor identified in its bid.

 

4.1.5                                                Experience Questionnaires. 
An Experience Questionnaire shall be completed by the bidder, each member of a
joint venture or partnership (if applicable), and each subcontractor identified
in its bid.

 

4.1.6                                                VENDEX Questionnaires.  The
bidder, all of the principals of the bidder, each-corporation which has an
ownership interest in the bidder, each corporation which is affiliated with the
bidder, each corporation in which the bidder has an ownership interest, and each
subcontractor identified in the bid and all of the principals of each
subcontractor shall complete and submit to DSNY a separate VENDEX
Questionnaire.  A VENDEX Questionnaire is included with the solicitation.

 

4.2                                 Bid Support Materials.  For DSNY to deem the
bid responsive, each bidder shall submit two copies of the bid support materials
set forth hereinafter.  DSNY may deem a bid which omits any of these items to be
non-responsive, and may reject it.  All bid support materials shall be submitted
in a sealed container.  Each container shall clearly identify the bid that it
accompanies, and whether it contains original or duplicate documents.  It shall
include:

 

4.2.1                                                Chart.  A chart for the
Transfer Station or Solid Waste Management Facility, and each Disposal Facility
summarizing the following information:

 

4.2.1.1                                       A list of the names, addresses,
and telephone numbers of each Transfer Station or Solid Waste Management
Facility, and each Disposal Facility identified in its bid including its owner,
and operator, and a contact person at the facility;

 

4.2.1.2                                       The USEPA region in which the
facility is located;

 

4.2.1.3                                       The name, address and telephone
number of each federal, state and local regulatory agency and authority which
has jurisdiction over the facility,

 

C-24

--------------------------------------------------------------------------------


 

or from which a Permit or Authorization is required, and the name, title and
telephone number of a contact person at each agency or authority;

 

4.2.1.4                                       A list of all existing Permits and
Authorizations from regulatory agencies and authorities, stating the name of the
agency or authority which issued each Permit and Authorization, the date of
issuance, the date of expiration, and any conditions or restrictions in the
Permit or Authorization;

 

4.2.1.5                                       Any other relevant information.

 

4.2.2                                                Transfer Station or Solid
Waste Management Facility Throughput Chart.  A chart showing: (a) the daily
putrescible solid waste tonnage throughput managed at the Transfer Station or
Solid Waste Management Facility during the past calendar year, and (b) the daily
shift totals by shift for all inbound and outbound tonnage during the second
week of each month for the 12 months preceding the bid opening date.

 

4.2.3                                                Disposal Facility
Throughput Chart.  A chart for each Disposal Facility setting forth the total
amount of solid waste from all sources, categorized by type received, during
each calendar year from 1998 through 2001, and for January 2002 through present.

 

4.2.4                                                Transfer Station or Solid
Waste Management Facility and Disposal Facility Capacity.  A chart for each
Transfer Station or Solid Waste Management Facility, and Disposal Facility
setting forth: (a) the Transfer Station’s or Solid Waste Management Facility’s,
or Disposal Facility’s total acreage; (b) the facility’s total capacity
including the maximum daily, weekly and monthly capacity authorized for the
receipt of MSW under the facility’s Permits and Authorizations; (c) the
Permit(s) or Authorization(s) in which such maximum capacities are set forth;
(d) the average amount of MSW currently accepted by the Transfer Station or
Solid Waste Management Facility, or Disposal Facility on a daily, weekly, and
monthly basis; (e) the amount of the City’s MSW that the bidder proposes to
deliver to each facility; and (f) any other relevant information.

 

4.2.5                                                Descriptive Materials. 
Descriptive company materials and histories for the bidder and each of the
subcontractors identified in its bid demonstrating that the bidder complies with
the experience requirements set forth in Section 2.1.2.

 

4.2.6                                                A Preliminary Operations
Plan.  The preliminary Operations Plan shall be submitted in a binder.  The
preliminary Operations Plan shall describe in detail how the bidder intends to
manage each shipment of MSW from the time of delivery by DSNY or its authorized
representatives to the Transfer Station

 

C-25

--------------------------------------------------------------------------------


 

or Solid Waste Management Facility until the time of final disposal.  At its
discretion, DSNY may request that the bidder modify all or parts of the
preliminary Operations Plan, and submit the revised preliminary Operations Plan
to DSNY for its review and approval within 10 days of the date of such request. 
If the bidder does not submit a revised preliminary Operations Plan to DSNY
within said time period, DSNY may determine that the bid is non-responsive, and
reject the bid.  The preliminary Operations Plan shall include:

 

4.2.6.1                                       Copies of Permits and
Authorizations.  Copies of every Permit and Authorization that has been obtained
for the Transfer Station or Solid Waste Management Facility and each Disposal
Facility, and all documentation accompanying each Permit and Authorization.

 

4.2.6.2                                       Letter of Intent From the Owner
and the Operator of a Transfer Station or Solid Waste Management Facility.  For
any Transfer Station or Solid Waste Management Facility named in the bid which
is not owned and operated by the bidder, the bidder shall submit a Letter of
Intent from the owner and the operator of the Transfer Station or Solid Waste
Management Facility containing all of the information set forth in
Section 1.2.14.

 

4.2.6.3                                       Transfer Station or Solid Waste
Management Facility Operations and Maintenance Plan.  An operations and
maintenance plan for the Transfer Station or Solid Waste Management Facility
that at a minimum:

 

4.2.6.3.1                                          If the facility is located
within the State of New York, complies with the mandates of the New York State
Department of Environmental Conservation Solid Waste Management Facility
Regulations (6 NYCRR Part 360) as amended, and the mandates set forth in the
rules and regulations adopted by any local agencies regulating the Transfer
Station or Solid Waste Management Facility.

 

4.2.6.3.2                                          If the facility is located
outside of the State of New York, complies with the law, rules and regulations
governing the operation of the Transfer Station or Solid Waste Management
Facility in the state and locality in which it is located.

 

4.2.6.3.3                                          If the facility is located
outside of the State of New York, includes a list and a map showing the truck
routes approved for use by vehicles operated by DSNY and its authorized
representatives traveling from the egress points from the City designated in
Exhibit 1.

 

C-26

--------------------------------------------------------------------------------


 

4.2.6.4                                       Transfer Station or Solid Waste
Management Facility Blueprint.  A blueprint, for the Transfer Station or Solid
Waste Management Facility that is current as of the bid opening date.

 

4.2.6.5                                       Proof of Ability to Transport MSW
to a Disposal Facility.  Evidence that the bidder or its subcontractors possess
the necessary equipment to transport MSW from the Transfer Station or Solid
Waste Management Facility (if applicable) to each Disposal Facility.  This
evidence may include a Letter of Intent from one or more transporters to supply
the equipment or services required.

 

4.2.6.6                                       Disposal Facility Information. 
The name, address and telephone number of the owner, the operator, and a contact
person for each Disposal Facility named in the bid;

 

4.2.6.7                                       Letter of Intent From the Owner
and the Operator of a Disposal Facility.  For each Disposal Facility named in
the bid which is not owned and operated by the bidder, the bidder shall submit a
Letter of Intent from the owner and the operator of such Disposal Facility
containing all of the information set forth in Section 1.2.14.

 

4.2.6.8                                       State and Locality Permits and
Authorizations, and Host Community Agreements.  For each Disposal Facility named
in its bid, a copy of a state or local Permit or Authorization, or a Host
Community Agreement acceptable to DSNY which authorizes the Disposal Facility to
accept MSW regardless of origin.  In addition the bidder shall include the name,
title, address, and telephone number of one or more persons employed by the
jurisdiction issuing such Permit, Authorization, or Host Community Agreement
which authorizes the acceptance of MSW regardless of origin whom DSNY may
contact to verify such authorization.  The bidder shall also include an opinion
letter from an attorney familiar with the laws, rules, regulations, Permit and
Authorization requirements, and the Host Community Agreement applicable to the
Disposal Facility that states that the Disposal Facility may accept MSW
regardless of origin including but not limited to the specific language in such
Permit, Authorization, or Host Community Agreement, if applicable, which
authorizes the acceptance of MSW regardless of origin.  Such letter shall also
set forth any limitations or restrictions imposed by such regulatory agency or
authority on the acceptance of MSW for disposal by the facility.

 

4.3                               Items to be Submitted after Receipt of Notice
of Award.

 

4.3.1                                                Insurance and Bonds. 
Within 10 days after receipt of the Notice of Award the bidder shall submit any
performance bonds, payment bonds, and

 

C-27

--------------------------------------------------------------------------------


 

certificates of insurance required by Schedule A of the General Specifications -
General Conditions.  Failure to produce these items may result in a
determination by DSNY that the Notice of Award will be rescinded for failure to
provide the required bonds, or insurance.

 

4.3.2                                                Final Operations Plan. 
Within 20 days after receipt of the Notice of Award the bidder shall submit an
original and one copy of the final Operations Plan.  At its discretion, DSNY may
request that the bidder modify all or parts of the final Operations Plan and
submit a revised final Operations Plan to DSNY for its review and approval
within five days of the date of such request.  Failure to submit a revised
Operations Plan within said time period, may result in a determination by DSNY
that the Notice of Award will be rescinded for failure to provide the required
revised final Operations Plan.  Upon DSNY’s acceptance of the Contractor’s final
Operations Plan, the final Operations Plan shall become effective.  The final
Operations Plan shall include:

 

4.3.2.1                                       Revised Preliminary Operations
Plan.  The information required to be included in the preliminary Operations
Plan by Section 4.2.6, revised as appropriate;

 

4.3.2.2                                       Agreements with the Owner and the
Operator of the Transfer Station or Solid Waste Management Facility, and the
Disposal Facility and MSW Transporters.  Agreements between the bidder and the
owner and the operator of the Transfer Station or Solid Waste Management
Facility, each Disposal Facility and each transporter, if it is not owned and
operated by the bidder, which shall be for the term of the Contract and any
extensions thereof.  The Agreements shall include at a minimum:

 

4.3.2.2.1                                          A statement that the owner
and the operator shall accept MSW from the City, or transport it;

 

4.3.2.2.2                                          All of the conditions and
restrictions which may be imposed upon the acceptance or transport of MSW from
the City either by the owner and the operator, or by any regulatory agency or
authority with jurisdiction over the Transfer Station, Solid Waste Management
Facility, Disposal Facility, or transporter;

 

4.3.2.2.3                                          The daily tonnage of MSW that
the owner and the operator anticipate accepting; and

 

4.3.2.2.4                                          The specific language in the
facility’s or the transporter’s Permits and Authorizations, or Host Community
Agreement, if applicable, which authorizes the owner and the operator to accept
MSW from the City.

 

C-28

--------------------------------------------------------------------------------


 

4.3.2.3                                       Permits and Authorizations. 
Copies of all federal, state and local Permits and Authorizations necessary to
perform the work and services sought by this solicitation including those for
the Transfer Station or Solid Waste Management Facility, the Disposal Facility,
and the transport of MSW.

 

4.3.2.4                                       Host Community Agreement.  A copy
of the Host Community Agreement, if applicable, that authorizes the Disposal
Facility to accept MSW regardless of origin.

 

4.3.2.5                                       Transfer Station or Solid Waste
Management Facility Emergency Contingency Plan.  A copy of a plan to cope with
emergencies at the Transfer Station or Solid Waste Management Facility including
but not limited to power failures, fires, and the delivery of radioactive
material.

 

4.3.2.6                                       Modes of MSW Transport,
Containers, and Related Equipment.  A complete description of all modes of MSW
transport including but not limited to barges, Containers, rail cars, trucks,
and related equipment which will be used to transport MSW from the Transfer
Station or Solid Waste Management Facility to a Disposal Facility.  Each final
Operations Plan shall identify the modes of MSW transport, the names and
addresses of all transporters (including but not limited to the owners of barge
transporters, railroads, and trucking companies) and the name, title, address
and telephone number of a contact person at each transporter.  The size, type,
and capacity of barges, Containers, rail cars, trucks, and other equipment which
will be used for the transport of MSW, and the schedule for transporting each
shipment of MSW from the Transfer Station or Solid Waste Management Facility to
the Disposal Facility shall also be included.

 

4.3.2.7                                       Barge, Rail or Truck Routes. 
Details of the routes that each mode of transport may take from the Transfer
Station or Solid Waste Management Facility to each Disposal Facility including
but not limited to the local streets which may be used if MSW is transported by
truck at any time.

 

4.3.2.8                                       Transport Emergency Clean-Up
Plan.  An emergency clean-up plan appropriate to each mode of MSW transport
describing in detail the procedures that the Contractor, transporter or
subcontractor shall follow if MSW spills during transport.

 

4.4                               Changes After Contract Award.

 

4.4.1                                                Changes in the Disposal
Facility, Transporters, Modes of Transporting MSW, or Subcontractors.  After
award of a Contract or the commencement

 

C-29

--------------------------------------------------------------------------------


 

of work, the Contractor may only add, substitute or replace a Disposal Facility,
a transporter, the modes of transporting MSW, or any other subcontractor with
the prior written approval of DSNY.

 

4.4.1.1                                       To request such approval, the
Contractor shall submit a written request to DSNY accompanied by VENDEX
Questionnaires completed by the new Disposal Facility, the new transporter or
any other subcontractor, and its principals, and all of the applicable
information and documents listed in Sections 4.1.4, 4.1.5, 4.2.1, 4.2.2, 4.2.3
and 4.2.6.9, and a Letter of Intent or an Agreement between the Contractor and
the proposed subcontractor, and any additional information or forms which may be
requested by DSNY, the New York City Business Integrity Commission, or the New
York City Department of Investigation.

 

4.4.1.2                                       DSNY, at its sole discretion, may
refuse to approve the Contractor’s request for a change.

 

4.4.1.3                                       If DSNY approves the Contractor’s
request, the Contractor shall be responsible for any additional costs to the
Contractor, and any additional costs that DSNY may incur as a result of the
changes.  The Contractor shall reimburse DSNY for all additional costs incurred
as a result of the change including but not limited to personnel and
transportation costs incurred by DSNY as a result of the change.

 

4.4.2                                                Revised Final Operations
Plan.  Within 20 calendar days of receipt of DSNY’s approval of the change, the
Contractor shall submit to DSNY a revised final Operations Plan with updated
information reflecting the addition, substitution, or replacement of the
subcontractor.

 

4.4.3                                                Changes In Ownership. 
After the commencement of work, there may only be a change in the controlling
interest of any corporation, or a dissolution or change in the composition of
any joint venture or partnership providing services pursuant to this Contract
with the prior written approval of DSNY.

 

4.4.3.1                                       To request such approval, the
Contractor shall submit a written request to DSNY accompanied by VENDEX
Questionnaires which shall reflect the proposed change in the controlling
interest of the corporation, or the dissolution or change in the composition of
the joint venture or partnership, and any additional information and forms which
may be requested by DSNY, the New York City Business Integrity Commission, or
the New York City Department of Investigation.

 

4.4.3.2                                       DSNY, at its sole discretion, may
refuse to approve the Contractor’s request for a change.  DSNY, further reserves
the right to terminate this Contract pursuant to Article II of the agreement for
convenience in the

 

C-30

--------------------------------------------------------------------------------


 

event that the change in the controlling interest in the corporation, or the
dissolution or change in the composition of the joint venture or partnership
provides a basis for determining that the Contractor does not meet all of the
standards with respect to responsibility, fitness and integrity set forth in the
PPB Rules, and those which may be established by the New York City Business
Integrity Commission and the New York City Department of Investigation.

 

4.4.4                                                Modifications of Permits
and Authorizations.  The Contractor shall provide DSNY with written notice of
any change, revision or modification of any Permit or Authorization issued to a
Transfer Station, Solid Waste Management Facility, or Disposal Facility within
48 hours of the change, revision or modification.  The Contractor shall provide
DSNY with a copy of the change, revision or modification within 20 days of
receipt thereof, and a revised final Operations Plan with updated information
reflecting the change, revision or modification of such Permit or
Authorization.  In addition, if such change, revision or modification was made
in the Permit or Authorization of the Disposal Facility, the Contractor shall
provide an opinion letter from an attorney familiar with the laws, rules and
regulations, Permit and Authorization requirements, and the Host Community
Agreement, if applicable, for Disposal Facility that sets forth the effect of
such change, revision or modification upon the opinion letter issued pursuant to
Section 4.2.6.9.

 

V.                                    PAYMENT INFORMATION

 

5.1                               Payment.

 

5.1.1                                                Basis for Payment.  DSNY
shall pay the Contractor the difference between:

 

5.1.1.1                                       The Price Per Ton based upon the
net weight of the MSW delivered by Collection Vehicles to the Transfer Station
or Solid Waste Management Facility during the period covered by the invoice; and

 

5.1.1.2                                       Any amounts that are due or owing
to DSNY by the Contractor under the terms of the Contract, including but not
limited to liquidated damages as set forth in Section 5.2.

 

5.1.1.3                                       DSNY shall only pay the Contractor
at the Price per Ton regardless of the amount of MSW delivered during any shift,
or on any day.

 

5.1.2                                                Invoicing.  For each month
during the term of the Contract, there shall be two invoice periods.  The first
period shall extend from the first of the month through the fifteenth of the
month, and the second period shall extend from the sixteenth of the month
through the last day of the month.  No later than 10

 

C-31

--------------------------------------------------------------------------------


 

calendar days following the end of the invoice period, the Contractor shall
submit an invoice for the services performed during the invoice period, in
exactly the form attached to the Detailed Specifications as Exhibit 7, which
shall contain all of the information included in such form.  If DSNY requests
that the Contractor provide additional information related to the Contract as
part of its invoice, the Contractor shall be obligated to provide the
information.  DSNY may reject any invoice which does not comply with these
requirements, and the Contractor shall resubmit the corrected or complete
invoice during the next invoice period, clearly identifying the invoice as being
the resubmission of a previously rejected invoice.

 

5.1.3                                                Monthly Reporting
Requirements.  Within 10 days after the end of each month, the Contractor shall
submit a written report to DSNY setting forth the tonnage and site of final
disposal of all MSW delivered to it by DSNY and its authorized representatives
during the preceding month.

 

5.1.4                                                Annual Reporting
Requirements.  Within 20 business days of each anniversary of the commencement
of work under the Contract, the Contractor shall submit a written report to DSNY
setting forth the amount of the MSW delivered to each Disposal Facility during
each month of the reporting period, and providing such other information
concerning the final disposal of the MSW delivered to it by DSNY and its
authorized representatives as may be requested by DSNY.

 

5.2                               Liquidated Damages.

 

5.2.1                                                Liquidated Damages.  DSNY
will adjust the Contractor’s payment by liquidated damages of $300 for each time
the Contractor fails to comply with any of the terms of the Contract including
but not limited to those listed below:

 

5.2.1.1                                       Insufficient or untimely
performance of the Contract;

 

5.2.1.2                                       Failure to accept deliveries
within the times set forth in the Contract, or to process the number of
Collection Vehicles per hour set forth in Section 3.2.3;

 

5.2.1.3                                       Rejection of a delivery of MSW;

 

5.2.1.4                                       Violation of the Weigh Scale
requirements of Section 3.3;

 

5.2.1.5                                       Providing incomplete or illegible
Delivery Receipts including handwritten or manual Delivery Receipts without the
prior authorization of DSNY;

 

C-32

--------------------------------------------------------------------------------


 

5.2.1.6                                       Failure to maintain complete
records of MSW deliveries, or to submit records or other information as set
forth in the Contract;

 

5.2.1.7                                       Overflow of MSW storage
facilities;

 

5.2.1.8                                       Failure to update the final
Operations Plan as required by Sections 4.4.2 and 4.4.4; or

 

5.2.1.9                                       Violation of any of the transport
requirements of Section 3.5.

 

5.2.2                                                Liquidated Damages Not a
Penalty.  The parties agree that liquidated damages are not intended as a
penalty, but as an acknowledgment by the parties that actual damages in each
case are difficult or impossible to ascertain.  DSNY’s failure to impose damages
for any specific violation of the Contract shall not be deemed a waiver of any
provision of the Contract, nor shall it be deemed a waiver of any right to
impose damages as to other, or future violations of any kind, nor of any other
remedy +at law or in equity.

 

5.2.3                                                Payment of Liquidated
Damages.  Any liquidated damages due to DSNY shall become due and payable on the
first day of the month following the date upon which DSNY imposes them.  DSNY
may exercise its right of set-off, and deduct the amount of outstanding
liquidated damages against amounts due and owing the Contractor from DSNY.  If
the sum due and owing to the Contractor for performance under the Contract in
any month is less than the amount of liquidated damages payable to DSNY, the
Contractor shall pay the difference upon demand by DSNY.  Any liquidated damages
unpaid to DSNY for more than one month shall be subject to interest at prime
rate in effect at the Federal Reserve Bank of New York upon the date that the
interest payment obligation arose plus 2%.

 

C-33

--------------------------------------------------------------------------------


 

NO TEXT ON THIS PAGE

 

C-34

--------------------------------------------------------------------------------

EXHIBIT 1

 

--------------------------------------------------------------------------------


 

[MAP OF MANHATTAN]

 

--------------------------------------------------------------------------------


 

[MAP OF BRONX]

 

--------------------------------------------------------------------------------


 

[MAP OF QUEENS]

 

--------------------------------------------------------------------------------


 

[MAP OF STATEN ISLAND]

 

--------------------------------------------------------------------------------

EXHIBIT 2

 

--------------------------------------------------------------------------------


 

New York City Department Of Sanitation Transportation Model

 

NEW YORK CITY DEPARTMENT OF SANITATION
TRANSPORTATION MODEL

 

For contract awards and for operational management purposes, DSNY uses a
transportation modeling tool (the “Transportation Model”).  The Transportation
Model identifies the allocation mix that represents the lowest total cost to the
City to transport municipal solid waste (“MSW”) and recyclable materials
(“Recyclables”) from a sanitation district to a facility belonging to a vendor
that accepts the City’s MSW or Recyclables.

 

BACKGROUND

 

The two major costs for disposing of the city’s MSW and Recyclables are the bid
price per ton of the company that accepts the MSW or the Recyclables, and the
cost of transporting the material to a company’s Acceptance Facility.  DSNY pays
the private companies who accept MSW or Recyclables based upon the tonnage DSNY
delivers, and DSNY incurs transportation costs in making deliveries to the
vendor’s facility.  To estimate DSNY’s transportation cost, DSNY developed the
Transportation Model.  DSNY will use the Transportation Model to award contracts
during the initial bid solicitation.  DSNY may also use the Transportation Model
to redistribute districts when collection patterns change, or when a vendor’s
contract terminates and DSNY must reassign the amounts that a vendor was
receiving among the remaining vendors.

 

For operational reasons, DSNY does not split any of its sanitation districts. 
If each bidder could accept all of the material that DSNY could deliver, the
lowest combination of bid price and the transportation cost between each
district and the facility would determine the contract awards.  But bidders do
not have unlimited capacity – each bidder can accept only a specific amount of
MSW or Recyclables.  DSNY visits the vendor’s facilities to verify that the
facility can accept and dispose of the amount of MSW or Recyclables named in the
bid.

 

The Transportation Model considers four basic factors: (1) the bid price per
ton; (2) DSNY’s transportation cost per ton; (3) the tonnage of MSW or
Recyclables that each district produces; and (4) the bidder’s capacity limits. 
The combination of options that permit DSNY to deliver MSW or Recyclables to
facilities at the lowest total cost to the City will determine the contract
awards.

 

TRANSPORTATION MODEL FACTORS

 

Distance Measurement (Dumping On-Shift or Off-Shift)

 

The starting point will be either the center of a district or the district’s
garage location, depending on each district’s historical collection and dumping
patterns.  If the collection crew normally delivers the collected material to a
facility (on-shift), DSNY measures distance from the center of the district. 
But if trucks usually return to the garage to await a second shift of relay
personnel to drive the truck to a facility (off-shift), DSNY measures the
distance from the

 

1

--------------------------------------------------------------------------------


 

garage.  The transportation cost estimate for each district will be a blended
measurement of on-shift and off-shift deliveries, depending on the district’s
historical patterns.

 

Estimated Driving Distances and Travel Speed

 

DSNY uses latitude and longitude coordinates taken from MAPINFO (a mapping
software package) to derive the coordinates for each facility and each
district.  Once the coordinates have been established, MAPINFO computes
distances including bridges, and tunnel crossings to produce a table giving the
distances between each facility and each district garage, and between each
facility and the center of each district.  The travel speed is also taken into
account.

 

Fuel Costs

 

DSNY periodically updates the Transportation Model to include current fuel
prices.

 

Bridge, Tunnel and Turnpike Costs and Queuing

 

Additional costs are associated with transporting materials on bridges, in
tunnels, and on turnpikes that charge tolls.  Besides the toll costs, time spent
queuing at the toll booths has an impact on the cost to DSNY to deliver
materials.  DSNY assesses bridge, tunnel, and turnpike costs based on dollars
per bridge, dollars per tunnel, or dollars per exit path on the turnpike.

 

Truckshift Productivity - (Tons per Truckload)

 

The more tons per load, the less effect transportation costs per load have on
the cost per ton and on the total cost of the delivery.  The fewer tons per
load, the more pronounced the effect transportation costs have on the costs per
ton and the total cost of the delivery.  Some districts yield heavily loaded
trucks, while others produce lighter loads.

 

Personnel Costs

 

This is the added personnel cost of using a relay driver to drive a truck from
the district garage to the bidder’s facility and back to the district garage
after the first shift has collected the MSW or the Recyclables.  DSNY
periodically updates salary levels.

 

Maintenance Costs

 

These are the additional truck maintenance costs caused by driving between the
district and the facility.

 

ASSIGNING DISTRICTS - EXAMPLES

 

Linear/Integer programming is a complex algorithm that determines the optimal
combination of options that minimize total cost within capacity constraints. 
The Transportation Model uses this technique to determine the combination of
districts and vendors that represent

 

2

--------------------------------------------------------------------------------


 

the lowest total cost to the City for disposing of MSW and Recyclables.  The
examples given below apply equally to MSW and Recyclables.

 

Example A.

 

DSNY has 59 sanitation districts and many independent sources of large amounts
of MSW and Recyclables, such as schools and the courts.  Although not every bid
solicitation is for 59 districts, the example given below is based upon that
number.  In a Citywide procurement for MSW Acceptance Facilities, 59 sanitation
districts generate MSW, and each of the 59 districts must be assigned to a
bidder.  If 10 bidders submit bids, the Transportation Model will be run as
follows:

 

(1)                                  The Transportation Model uses MAPINFO to
calculate the distance from each district to each bidder’s MSW Acceptance
Facility.

 

(2)                                  Using the distance calculated above, the
Transportation Model calculates the transportation cost per ton between each
district and each MSW Acceptance Facility, using the factors described in the
Transportation Model Factors section above.  There are 590 different
combinations of districts and facilities.

 

(3)                                  The Transportation Model then calculates an
Allocation Factor for every possible combination of a bidder and a district
using the following formula:

 

Allocation
Factor

 

=

 

Bid Price per ton

+

DSNY’s Transportation Cost per Ton

 

X

 

Average Daily Amount of MSW Collected in the District (based upon DSNY
historical data.)

 

The result is 590 Allocation Factors.  Since DSNY cannot send the MSW from a
district that produces 100 tons of MSW a day to a bidder that can only accept 75
tons, some of these 590 combinations may be impossible.

 

(4)                                  The Transportation Model then runs many
thousands of possible combinations of bidders and districts, using the
Allocation Factors, until it finds the combination bidders and districts that
represent the lowest total cost to the City.

 

The Transportation Model will assign tonnage from districts to the lowest
responsive, responsible bidder or bidders in order to achieve the lowest total
cost to the City.

 

Example B.

 

The Transportation Model can yield some counter intuitive assignments of
districts to bidders.  In this example, the bidders are located in the Bronx and
New Jersey.  The lowest responsive, responsible bidder is Bidder-1.

 

Bidder-1, located in the Bronx near the East River, can accept 50 tons of MSW
per day.  Bidder-1’s facility is in District A, which produces 40 tons of MSW
per day, and next to District B, which produces 10 tons of MSW a day.  Without
the Transportation Model,

 

3

--------------------------------------------------------------------------------


 

assigning these two districts to Bidder-1 might seem to yield the lowest cost. 
This might be the lowest cost for these two districts, but it would not yield
the lowest total cost to the City.

 

If each bidder is assigned the districts closest to them, nearby districts will
quickly fill the facilities near the river.  This may leave some other districts
having to send large amounts of MSW to a facility that is miles into New
Jersey.  Because these loads would have to go a very long distance and require
crews to work offshift, such deliveries would raise the total cost to the City
significantly, wiping out any savings achieved by assigning District A and
District B to Bidder-1.

 

The Transportation Model considers such factors, and sends District A and
District B to a more distant facility and two other districts with 25 tons each
to Bidder-1, resulting in the lowest total cost to the City.

 

4

--------------------------------------------------------------------------------

EXHIBIT 3

 

--------------------------------------------------------------------------------


 

New York City Department of Sanitation Transportation Model

 

 

 

HEIGHT

 

LENGTH

 

WIDTH

 

TURNING
RADIUS

 

TARE
WEIGHT

 

EXTENDED
HOPPER
DUMP
POSITION

 

WHEEL
BASE

 

LENGTH
FOR
SCALE

 

COLL. TK. ALLEY 10 YD.

 

11’ 2”

 

21’10”

 

7’ 4”

 

27’ 1”

 

10.0

 

16’ 3”

 

10’ 0”

 

13’ 6”

 

COLL. TK. ALLEY 20 YD.

 

10’ 8”

 

26’ 9”

 

8’ 6”

 

27’ 8”

 

12.9

 

16’ 8”

 

13’ 7”

 

17’ 6”

 

COLL. CABLE TK. 25 YD.

 

11’ 6”

 

32’ 8”

 

8’ 9”

 

29’ 0”

 

19.2

 

21’ 0”

 

15’ 1”

 

21’ 0”

 

COLL. BPX TK. 25 YD.

 

11’ 6”

 

34’10”

 

8’10”

 

29’ 0”

 

21.7

 

17’11”

 

15’ 1”

 

21’ 0”

 

COLL. TK. 20 YD.

 

11’ 3”

 

29’ 9”

 

8’10”

 

26’6” – 29’0”

 

15.9 – 16.3

 

17’ 7”

 

14’ 6”

 

17’ 8”

 

COLL. TK. 25 YD.

 

11’ 6”

 

34’ 7”

 

8’10”

 

29’0” – 34’2”

 

18.3 – 19.5

 

18’ 0”

 

15’ 4”

 

21’ 0”

 

DUMP TK 16 YD.

 

10’ 0”

 

29’10”

 

8’ 7”

 

<45’

 

14.7

 

18’ 6”

 

18’ 6”

 

24’ 0”

 

DUMP TK 18 YD.

 

10’ 5”

 

29’10”

 

8’ 7”

 

40’ 4”

 

14.9

 

18’ 8”

 

18’ 6”

 

25’ 0”

 

DUMP TK 20 YD.

 

9’ 6”

 

20’ 4”

 

8’ 5”

 

40’ 4”

 

15.0

 

18’10”

 

18’ 7”

 

25’ 0”

 

E.Z. PACKS

 

12’ 7”

 

32’ 4”

 

8’ 8”

 

34’ 0”

 

18.7

 

15’10”

 

17’ 6”

 

23’ 4”

 

RO/RO

 

11’ 0”

 

36’ 0”

 

9’ 0”

 

<48’

 

16.2

 

16’ 6”

 

21’ 7”

 

28’ 0”

 

TRACTOR TRAILER

 

11’ 0”

 

61’10”

 

8’ 8”

 

<40’

 

32.1

 

N/A

 

42’ 6”

 

56’ 0”

 

 

EXHIBIT

 

--------------------------------------------------------------------------------

EXHIBIT 4

 

[Tables and Charts Showing the Variations in Tonnage Delivered to the Private
Transfer Stations
During Fiscal Year 2002]

 

--------------------------------------------------------------------------------

EXHIBIT 5

 

--------------------------------------------------------------------------------


 

A.       Department Truck Upload

 

 

 

 

 

 

 

 

 

 

 

(1)

 

Record Type

 

1-1

 

A1

 

‘D’ (department truck)

(2)

 

Dump Date

 

2-9

 

N8

 

yyymmdd (=out date)

(3)

 

Dump time

 

10-15

 

N6

 

hhmmss (=out date)

(4)

 

Load Number

 

16-19

 

N4

 

0001-1000 (manual load

 

 

 

 

 

 

 

 

1001-9000 (computer load)

(5)

 

Weight Type

 

20

 

N1

 

1=computer actual

 

 

 

 

 

 

 

 

2=entered (from scale readout)/man

 

 

 

 

 

 

 

 

3=entered stat w. est. Net wgt/man

(6)

 

Laden Weight

 

21-25

 

N5

 

in pounds

(7)

 

Timestamp In

 

26-39

 

N14

 

yyyymmddhhmmss

(8)

 

Unladen Wgt

 

40-44

 

N5

 

in pounds

(9)

 

Receipt Number

 

45-51

 

N7

 

 

(10)

 

Scale ID

 

52-55

 

A4

 

to be determined

(11)

 

Weigmaster ID

 

56-61

 

A6

 

 

(12)

 

Net Weight

 

62-65

 

N4

 

in tons 99v99 (for weight type=3 only)

(13)

 

Truck ID

 

66-72

 

A7

 

xxxx999

(14)

 

Material Type

 

73-74

 

N2

 

 

(15)

 

Filler

 

75-150

 

A76

 

blanks

 

 

 

 

Total

 

150

 

 

 

 

 

 

 

 

 

 

 

B.       Non-Department Truck Upload

 

 

 

 

 

(1)

 

Record Type

 

1-1

 

A1

 

‘N’ (non-DS truck)

(2)

 

Dump Date

 

2-9

 

N8

 

yyyymmdd (=out date)

(3)

 

Dump time

 

10-15

 

N6

 

hhmmss (=out date)

(4)

 

Load Number

 

16-19

 

N4

 

0001-1000 (manual load)

 

 

 

 

 

 

 

 

1001-9000 (computer load

(5)

 

Weight Type

 

20-20

 

N1

 

1=computer actual

 

 

 

 

 

 

 

 

2=entered (from scale readout)/man

 

 

 

 

 

 

 

 

3=entered stat w. est. Net wgt/man

(6)

 

Laden Weight

 

21-25

 

N5

 

in pounds

(7)

 

Timestamp In

 

26-39

 

N14

 

yyyymmddhhmmss

(8)

 

Unladen Wgt

 

40-44

 

N5

 

in pounds

(9)

 

Receipt Number

 

45-51

 

N7

 

 

(10)

 

Scale ID

 

52-55

 

A4

 

to be determined

(11)

 

Weigmaster ID

 

56-61

 

A6

 

 

(12)

 

Net Weight

 

62-65

 

N4

 

in tons 99v99 (for weight type=3 only)

(13)

 

Account Type

 

66-67

 

A2

 

 

(14)

 

Permit Number

 

68-72

 

A5

 

 

(15)

 

Cubic Yards

 

73-74

 

N2

 

 

 

--------------------------------------------------------------------------------


 

(16)

 

Badge Number

 

75-79

 

N5

 

 

(17)

 

Badge Entry Code

 

80-80

 

A1

 

‘S’=scanned, ‘e’=entered

(18)

 

Project Code

 

81-83

 

N3

 

when applicable

(19)

 

License Plate

 

84-93

 

A10

 

 

(20)

 

Container ID

 

94-103

 

A10

 

 

(21)

 

Filler

 

104-150

 

A47

 

blanks

 

 

 

 

Total

 

150

 

 

 

 

 

 

 

 

 

 

 

 

Note:      Common data in positions 2-65, application specific in positions 1
and 1-150

 

--------------------------------------------------------------------------------

EXHIBIT 6

 

[Delivery Receipt]

 

--------------------------------------------------------------------------------

EXHIBIT 7

 

[Contractor’s Invoice]

 

--------------------------------------------------------------------------------


 

MODULE D:

 

SERVICE AND SUPPLY AGREEMENT

 

TERMS OF THE AGREEMENT

 

--------------------------------------------------------------------------------


 

SUPPLY AND SERVICE AGREEMENT - NEW YORK CITY
DEPARTMENT OF SANITATION

 

TABLE OF CONTENTS

 

ARTICLE 1 - THIS AGREEMENT AND ITS DEFINITIONS

 

 

1.1

Parts of the Contract

 

 

1.2

Conflicts

 

 

1.3

Definitions

 

 

 

ARTICLE 2 - PERIOD OF PERFORMANCE AND TIME PROVISIONS

 

 

 

 

ARTICLE 3 - SCOPE OF CONTRACT WORK

 

 

3.1

Contract Work to be Performed

 

 

3.2

Contract Changes

 

 

 

ARTICLE 4 - PAYMENT AND LIQUIDATED DAMAGES

 

 

 

 

ARTICLE 5 - LIABILITY OF CONTRACTOR

 

 

5.1

General Liability

 

 

5.2

Protection of City Property

 

 

5.3

Infringements

 

 

5.4

Indemnification

 

 

 

 

ARTICLE 6 - INSURANCE, PAYMENT AND PERFORMANCE BONDS

 

 

6.1

Performance And Payment Bonds (When Called For by the Solicitation Documents)

 

 

6.2

Insurance Agreements in General

 

 

6.3

Retained Percentage If Required in Schedule A

 

 

 

 

ARTICLE 7 - PROVISIONS RELATING TO LABOR

 

 

7.1

Supervision by Contractor

 

 

7.2

Prohibited Acts

 

 

7.3

Notice of Labor Disputes

 

 

7.4

New York State Labor Law

 

 

7.5

Minimum Wage And Working Conditions

 

 

7.6

Non-Discrimination (E.O. 50)

 

 

7.7

Equal Employment And Affirmative Action Compliance for Non-Construction
Consultants

 

 

7.8

City Administrative Code Non-discrimination Requirements

 

 

 

ARTICLE 8 - BOOKS AND RECORDS

 

 

8.1

Maintenance

 

 

8.2

Retention of Records

 

 

8.3

No Removal of Records From Premises

 

 

8.4

Audit by DSNY And the City

 

 

D-i

--------------------------------------------------------------------------------


 

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

 

9.1

Procurement of Contract

 

 

9.2

Conflict of Interest

 

 

9.3

Fair Practice

 

 

 

 

ARTICLE 10 - COVENANTS OF THE CONTRACTOR

 

 

10.1

Employees of the Contractor

 

 

10.2

Independent Contractor Status

 

 

10.3

Confidentiality

 

 

10.4

Compliance With Law

 

 

10.5

Investigation Clause

 

 

10.6

Assignment of this Contract

 

 

10.7

Subcontracting

 

 

10.8

Publicity

 

 

10.9

Participation in an International Boycott

 

 

10.10

Inventions, Patents And Copyrights

 

 

10.11

Anti-trust

 

 

10.12

Political Activity

 

 

10.13

Clean Air Provisions

 

 

 

 

ARTICLE 11 - TERMINATION

 

 

11.1

Termination for Convenience

 

 

11.2

Termination for Cause

 

 

11.3

Conversion of Termination for Cause to Termination for Convenience

 

 

11.4

Termination Generally

 

 

 

ARTICLE 12 - RESOLUTION OF DISPUTE ARISING OUT OF CONTRACT ADMINISTRATION

 

 

 

ARTICLE 13 - MISCELLANEOUS

 

 

13.1

Choice of Law, Consent to Jurisdiction and Venue

 

 

13.2

General Release

 

 

13.3

Claims and Actions Thereon

 

 

13.4

No Claim Against Officers, Agents or Employees

 

 

13.5

Waiver

 

 

13.6

Notice

 

 

13.7

All Legal Provisions Deemed Included

 

 

13.8

Severability

 

 

13.9

Section Headings

 

 

13.10

No Estoppel

 

 

 

ARTICLE 14 - APPROVALS

 

 

14.1

Approval by the City of New York

 

 

14.2

Contract Subject to Review by the Financial Control Board

 

 

14.3

Other Approvals or Authorization

 

 

D-ii

--------------------------------------------------------------------------------


 

ARTICLE 15 - CONTRACT SUBJECT TO THE PPB RULES

 

 

 

ARTICLE 16 - ENTIRE AGREEMENT

 

 

 

ARTICLE 17 - MACBRIDE PRINCIPALS

 

 

D-iii

--------------------------------------------------------------------------------


 

DEPARTMENT OF SANITATION
CITY OF NEW YORK
SUPPLY AND SERVICE AGREEMENT

 

THIS CONTRACT made and entered into this19 day of September, 2003 by and between
the City of New York acting by and through the Department of Sanitation
(“DSNY”), located at 125 Worth Street, New York, N.Y. 10013, Room 710, and (the
“Contractor”) IESI NY CORPORATION located at 2 Commerce St., Bayonne, NJ  07002.

 

WITNESSETH:

 

The parties in consideration of the mutual agreements contained in this
Agreement, agree as follows:

 

ARTICLE 1 - THIS AGREEMENT AND ITS DEFINITIONS

 

1.1          Parts of the Contract

 

Except for titles, subtitles, headings, section headings, tables of contents,
and indexes (all of which are printed in this Agreement and any other document
included in the Contract merely for convenience) the following, except for such
portions thereof as may be specifically excluded, are part of the Contract:

 

1.1.1

 

This Agreement and all of its exhibits;

 

 

 

1.1.2

 

The Advertisement;

 

 

 

1.1.3

 

The Information for Bidders;

 

 

 

1.1.4

 

All Addenda issued by the Commissioner prior to the receipt of bids;

 

 

 

1.1.5

 

The Bid;

 

 

 

1.1.6

 

The General Conditions;

 

 

 

1.1.7

 

Schedule A;

 

 

 

1.1.8

 

The Scope of Work (which may also be referred to as the Specifications),
included in the solicitation package as Module C;

 

 

 

1.1.9

 

The Contract Drawings (if any);

 

D-1

--------------------------------------------------------------------------------


 

1.1.10

 

The Procurement Policy Board Rules of the City, as amended.  In the event of a
conflict between the Procurement Policy Board Rules and any other provision of
this Contract the Procurement Policy Board Rules shall take Precedence.

 

 

 

1.1.11

 

All provisions required by law to be inserted in this Contract, whether actually
inserted or not;

 

 

 

1.1.12

 

The Budget Director’s Certificate or Mayor’s Certificate as to funding;

 

 

 

1.1.13

 

Payment and Performance Bonds, if required by the solicitation;

 

D-2

--------------------------------------------------------------------------------


 

1.3.10

 

City Chief Procurement Officer.  The New York City Chief Procurement Officer,
the person delegated authority by the Mayor of the City of New York to
coordinate and oversee procurement activities within mayoral agency staff
including the Agency Chief Contracting Officers (ACCOs) and any offices which
have oversight responsibility for the procurement of construction, computer and
computer services.

 

 

 

1.3.11

 

City.  The City of New York.

 

 

 

1.3.12

 

Commissioner.  The Commissioner of Sanitation of the City of New York, or his or
her authorized representative.

 

 

 

1.3.13

 

Comptroller.  The Comptroller of the City of New York or his or her duly
authorized representative.

 

 

 

1.3.14

 

Contract.  A written agreement between the City and a supplier, in an amount
generally in excess of the small purchase limits, that gives rise to obligations
that are enforced and recognized by law.  The parts of this Contract are listed
in Section 1.1 of this Agreement.

 

 

 

1.3.15

 

Contract Drawings.  Those drawings specifically entitled as such and listed in
the Specifications or in any addendum, or any detailed drawings furnished in
connection with this Contract.

 

 

 

1.3.16

 

Contract Modification.  Any alteration in specifications, delivery point, rate
of delivery, period of performance, price, quantity, or other provisions of any
contract signed and approved by the proper authorities, as required by law or
rule.  It must be written, and, if required, approved by Corporation Counsel. 
In addition, all contract changes, change orders, amendments, modifications and
time extension shall be presented to the Comptroller for registration.

 

 

 

1.3.17

 

Contract Work.  Everything required to be provided and performed by the
Contractor under this Contract, as more particularly set out in the
Specifications, including, but not limited to, work, services and supplies.

 

 

 

1.3.18

 

Contracting Officer.  Any person duly authorized to enter into or to administer
contracts and make written determinations with respect thereto. The term also
includes an authorized representative acting within limits of authority.

 

 

 

1.3.19

 

Contractor.  The entity that has contracted with DSNY to perform this Contract,
its successors, personal representatives, executors, administrators, assigns,
and any successor contractor that is substituted for the Contractor to which
this Contract was initially awarded.  Although the Contractor may be a
corporation, a firm, a consultant, an individual, or a joint venture, the
neutral

 

D-3

--------------------------------------------------------------------------------


 

 

 

pronoun it is used to refer to the Contractor in this Agreement when a pronoun
is appropriate.

 

 

 

1.3.20

 

Detailed Specifications.  The detailed work requirements tailored to the
Contract and attached in Module C.

 

 

 

1.3.21

 

DSNY.  The Department of Sanitation of the City of New York, acting by and
through the Commissioner of the Department of Sanitation or his or her duly
authorized representative.

 

 

 

1.3.22

 

Engineer or Architect.  The DSNY engineer or architect in charge of the Contract
Work.

 

 

 

1.3.23

 

E.O. 50.  Executive Order No. 50, dated April 25, 1980.

 

 

 

1.3.24

 

Final Acceptance.  Final acceptance of the Contract Work by the Commissioner, as
evidenced by the Commissioner’s signature upon a certificate of completion and
acceptance filed in the Office of the Comptroller, a copy of which will be sent
to the Contractor.  Final Acceptance shall be deemed to have taken place as the
date stated in the certificate of completion and acceptance.

 

 

 

1.3.25

 

Information for Bidders.  The information for bidders attached to the
solicitation package as Module A, including the Bid-Specific Information for
Bidders and the Standard Supply and Service Information for Bidders.

 

 

 

1.3.26

 

Law(s).  The Constitution of the State of New York, the New York City Charter,
the New York City Administrative Code, a statute of the United States or the
State of New York, a local law of the City of New York, and any ordinance, rule
or regulation having the force of law.

 

 

 

1.3.27

 

Materialman.  Any person, firm or corporation, other than employees of the
Contractor, that contracts with the Contractor or any subcontractor to fabricate
or deliver, or that actually fabricates or delivers, plants, materials or
equipment to be incorporated in the Contract Work.

 

 

 

1.3.28

 

May.  Denotes the permissive.

 

 

 

1.3.29

 

Must.  Denotes the imperative.

 

 

 

1.3.30

 

Notice of Dispute.  A notice from the Contractor to the Commissioner notifying
DSNY of the existence of a dispute.

 

 

 

1.3.31

 

Notice to Commence Work.  A notice sent by DSNY to the Contractor directing the
Contractor to begin performing the Contract Work.

 

 

 

1.3.32

 

PPB.  Acronym used to refer to the Procurement Policy Board.

 

D-4

--------------------------------------------------------------------------------


 

1.3.33

 

Procurement Policy Board.  A board appointed by the Mayor and Comptroller
pursuant to Section 311 of the New York City Charter, having authority and
oversight with regard to the implementation of Chapter 13 of the New York City
Charter and related statutes, codes, regulations, etc.

 

 

 

1.3.34

 

Schedule A.  A list of Contract-specific information, including (as applicable),
but not limited to: (a) the term of this Contract; (b) insurance requirements;
(c) bid security requirements; (d) payment, and performance security
requirements; (e) retention provisions; (f) liquidated damages provisions; (g)
subcontracting provisions; and (h) other requirements specific to this Contract.

 

 

 

1.3.35

 

Scope of Work.  The detailed work requirements attached as Module C, which may
also be referred to as the Specifications.  The terms Specifications and Scope
of Work are used interchangeably.

 

 

 

1.3.36

 

Shall.  Denotes the imperative.

 

 

 

1.3.37

 

Site.  An area upon which, or in which, the Contractor performs the Contract
Work, and such other adjacent areas as may be designated by DSNY.

 

 

 

1.3.38

 

Solicitation Documents.  The entire package of documents that is issued for the
purpose of soliciting bids or proposals to enter into a Contract with DSNY.

 

 

 

1.3.39

 

Specifications.  All the directions, requirements and standards of performance
applying to the Contract Work detailed in this Contract, including, but not
limited to, some or all of the following: (a) the Detailed Specifications; (b)
any special provisions; (c) any general specifications and provisions applicable
to work of the type called for in this Contract; and (d) Contract Drawings (if
any).  The terms Specifications and Scope of Work are used interchangeably.

 

 

 

1.3.40

 

Supplier or supplier.  See Contractor.

 

ARTICLE 2 - PERIOD OF PERFORMANCE AND TIME PROVISIONS

 

The period of performance of this Contract is as shown in Schedule A, and/or the
Specifications, commencing on the date shown in DSNY’s written Notice to
Commence Work.

 

ARTICLE 3 - SCOPE OF CONTRACT WORK

 

D-5

--------------------------------------------------------------------------------


 

3.1          Contract Work to be Performed

 

The Contractor agrees to perform all the Contract Work as set forth in the
Solicitation Documents and the Contractor’s bid or proposal submitted in
response to the Solicitation Documents.

 

3.2          Contract Changes

 

3.2.1

 

Changes may be made to this Contract only as duly authorized by the ACCO or his
or her designee.  Contractors deviating from the requirements of an original
purchase order or this Contract without a duly approved Change Order or written
Contract modification or Contract amendment do so at their own risk.  All
Changes Orders, Contract modifications and Contract amendments will become a
part of this original Contract.  Any extra work so ordered by DSNY must be
performed by the Contractor.  Contract changes will be made only for extra work
and services necessary to complete the Contract Work included in the original
scope of this Contract, and for non-material changes to the scope of the
Contract Work.  Contract changes are not permitted for any material alteration
in the scope of the Contract Work.  Contract changes may include any Contract
revision deemed necessary by the Agency Chief Contracting Officer.

 

 

 

3.22

 

The Contractor may be entitled to a price adjustment for extra work performed or
to be performed pursuant to a written change order.  If any part of the contract
work is necessarily delayed by a change order, the Contractor may be entitled to
an extension to time for performance.  Adjustments to price shall be validated
for reasonableness by using appropriate price and cost analysis.

 

 

 

3.2.3

 

Any changes in contract amount due to authorized additional or omitted work
require appropriate price and cost analysis to determine reasonableness.  In
addition, except for non-construction requirements contracts, all changes that
cumulatively exceed the greater of 10% of the original contract amount or
$100,000 shall be approved by the CCPO.

 

ARTICLE 4 - PAYMENT AND LIQUIDATED DAMAGES

 

4.1           The City agrees to pay and the Contractor agrees to accept, as
full consideration for the complete and satisfactory performance of the Contract
Work required under this Contract, the amount set forth in its bid (as it may
have been adjusted pursuant to the PPB Rules).  Payment(s) shall be made within
30 days after the filing with the Comptroller of voucher(s) for such
payment(s).  The Commissioner shall file such voucher(s) with the Comptroller
within 30 days after the receipt of invoices for such payment(s).  In the event
any items in the filing may be questioned or disputed by the Commissioner, these
items may be deleted from the billing until their resolution and the remainder
of the billing shall be processed within the above period(s).

 

D-6

--------------------------------------------------------------------------------


 

4.2           The Contractor shall submit numbered invoices for payment in
accordance with the payment schedule established in the Specifications.  Such
invoices shall set forth the Contract Work for which payment is requested, and
approval thereof by DSNY shall be a prerequisite to payment.  All payment shall
be subject to such provisions for set off as may be set forth in this Agreement
and in the Specifications.

 

4.3           Payments shall be made out of such monies as may be reserved by
the Comptroller for the purpose provided in this Contract.  This Contract and
all payments under this Contract shall be subject to audit by DSNY and post
audit by the Comptroller in accordance with the New York City Charter and
Administrative Code.  The City is exempt from the payment of any federal, New
York State, and City sales or excise taxes.

 

4.4          Pricing

 

4.4.1

 

The Contractor shall, whenever required during this Contract, including but not
limited to the time of bidding or proposing, submit cost or pricing data and
formally certify that, to the best of its knowledge and belief, the cost or
pricing data submitted was accurate, complete, and current as of a specified
date.  The Contractor shall be required to keep its submission of cost and
pricing data current until this Contract has been completed.

 

 

 

4.4.2

 

The price of any Change Order or Contract modification or Amendment subject to
the conditions of Section 4.6.1 shall be adjusted to exclude any significant
sums by which the City finds that such price was based on cost or price data
furnished by the supplier which was inaccurate, incomplete, or not current as of
the date agreed upon between the parties.

 

 

 

4.4.3

 

Time for Certification.  The Contractor must certify that the cost or pricing
data submitted are accurate, complete, and current as of a mutually determined
date.

 

 

 

4.4.4.

 

Refusal to Submit Data.  When any Contractor refuses to submit the required data
to support a price, the Contracting Officer shall not allow the price.

 

 

 

4.4.5

 

Certificate of Current Cost or Pricing Data.  Form of Certificate.  In those
cases when cost or pricing data is required, certification shall be made using a
certificate substantially similar to the one contained in the PPB Rules, and
such certification shall be retained in the Agency Contract File.

 

4.5          Most Favorable Customer Clause: The Contractor warrants and
represents that the prices, warranties, conditions, benefits and terms set forth
in this Contract are at least equal to or more favorable to the City than the
prices, warranties, benefits and terms now charged or offered by the Contractor,
or that may be charged or offered by the Contractor for the same or
substantially similar products as described in this Contract.  If at any time
from the bid opening date until final acceptance has been made under this
Contract, the Contractor provides prices, warranties, benefits, terms more
favorable than those

 

D-7

--------------------------------------------------------------------------------


 

provided to the City under this Contract, then the Contractor shall promptly
thereafter notify the City of such fact and take such steps to amend this
Contract to the changed more favorable prices, warranties, conditions, benefits
or terms, provided that the City shall have the right and option to decline any
such change(s).  If the Contractor is of the opinion that apparently more
favorable price, warranty, benefit or terms charged or offered a customer during
the time indicated above is not in fact more favored treatment, the Contractor
will promptly notify the Commissioner in writing setting forth in detail the
reason that it believes said apparently more favored treatment is not in fact
more favored treatment.

 

4.6          Assessment of Liauidated Damages: If provided for in either the
Scope of Work or in Schedule A, liquidated damages for failure to perform the
Contract Work in compliance with the terms of this Contract shall be assessed by
DSNY against the Contractor in accordance with those provisions for the
period(s) (day, hour, etc.), or a fraction thereof, given in the Scope of Work
and/or in Schedule A.  In view of the difficulty of accurately ascertaining the
loss which the City will suffer because of a failure to perform and/or complete
the Contract Work, liquidated damages, in the amount set forth in the Scope of
Work and/or in Schedule A, are fixed and agreed upon as liquidated damages and
not as a penalty.

 

Liquidated damages received under this Contract are not intended to be, nor
shall they be treated as, either a partial or full waiver or discharge of the
City’s right to indemnification under Section 5.4, of the Contractor’s
obligation to indemnify the City, or of any other remedy provided for by this
Contract or by Law.

 

The Comptroller will deduct and retain out of the monies which may become due
under this Contract the amount of any such liquidated damages.  In case the
amount of liquidated damages which may become due are less than the damages
suffered by the City, the Contractor will be liable to pay the difference upon
demand by DSNY.

 

4.7          Right of Setoff:  The City and DSNY shall have the right of setoff
against any unpaid amount due to the Contractor under this Contract or any other
agreement between DSNY and the Contractor as a partial remedy for any of the
Contractor’s breaches of any representation, warranties, or agreements set forth
in this Contract, including but not limited to the performance of the Contract
Work.  This right of setoff shall survive the termination of this Contract.

 

4.8          Prompt Payment:  The Prompt Payment provisions set forth in the PPB
Rules in effect at the time of this solicitation will be applicable to payments
under this Contract.  The provisions require the payment to contractors of
interest on payments made after the required payment date except as set forth in
the applicable sections of the PPB Rules.  The Contractor must submit a proper
invoice to receive payment, except where this Contract provides that the
Contractor will be paid at predetermined intervals without having to submit an
invoice for each scheduled payment.  Determinations of interest due will be made
in accordance with the provisions of the PPB Rules and General Municipal Law
3-a.

 

D-8

--------------------------------------------------------------------------------


 

ARTICLE 5 - LIABILITY OF CONTRACTOR

 

5.1          General Liability

 

5.1.1

 

The Contractor shall be solely responsible for all physical injuries or death to
its agents, servants, or employees or to any other person and for all damage to
any property sustained during its operations and Contract Work under this
Contract resulting from any act of omission or commission or error in judgment
of any of its officers, trustees, employees, agents, servants, or independent
contractors.  The Contractor shall be solely responsible for the safety and
protection of all of its employees whether due to the negligence, fault or
default of the Contractor or not.

 

 

 

5.1.2

 

In the event that any claim is made or any action is brought against the City
arising out of negligence or careless acts or any employee of the Contractor
either within or without the scope of his or her employment, or arising out of
the Contractor’s negligent performance of this Contract, or any act included in
Section 5.1.1, above, then the City shall have the right to withhold further
payments hereunder for the purpose of set-off in sufficient sums to cover that
claim or action.  The rights and remedies of the City provided for in this
clause shall not be exclusive and are in addition to any other rights and
remedies provided by law or this Contract.

 

5.2          Protection of City Property

 

5.2.1

 

The Contractor assumes the risk of, and shall be responsible for any loss or
damage to City property, including property and equipment leased by the City,
used in the performance of this Contract, and caused, either directly or
indirectly, by the acts, conduct, omissions or lack of good faith of the
Contractor, its officers, managerial personnel employees, or any person, firm,
company, agent or others engaged by the Contractor as expert, consultant,
specialist or subcontractor hereunder.

 

 

 

5.2.2

 

In the event any such City property is lost or damaged except for normal wear
and tear, or to the extent that such property is consumed in the performance of
this Contract, then the City shall have the right to withhold further payments
hereunder for the purpose of set-off in sufficient sums to cover such loss or
damage.

 

 

 

5.2.3

 

The Contractor agrees to indemnify the City and hold it harmless from any and
all liability or claim for damages due to any such loss or damage to any such
City property described in Section 5.1.1 above.

 

 

 

5.2.4

 

The rights and remedies of the City provided in this Agreement shall not be
exclusive and are in addition to any other rights and remedies provided by law
or by agreement.

 

D-9

--------------------------------------------------------------------------------


 

5.2.5

 

If City property is lost, damaged or destroyed as result of the operations of
the Contractor or its subcontractors, in the performance of this Contract, or
from its or their failure to comply with any of the provisions of this Contract,
or by law, the Contractor shall indemnify and hold the City harmless from any
and all costs and expense which the City may be subjected to which it may suffer
or incur by reason thereof.

 

5.3          Infringements

 

The Contractor shall be liable to DSNY and hereby agrees to indemnify and hold
DSNY harmless for any damage or loss or expense sustained by DSNY from any
infringement by the Contractor of any copyright, trademark or patent rights of
design, system, drawings, graphs, charts, specifications or printed matter
furnished or used by the Contractor in the performance of this Contract.

 

5.4          Indemnification

 

To the maximum extent permitted by law, the Contractor covenants that it will
protect, indemnify, and hold DSNY harmless from and against all liabilities,
actions, damages, claims, demands, judgments, losses, costs, expenses, suits or
actions for personal injury to, or death of, any person or persons, or loss or
damage to property caused by: (a) the breach by the Contractor of any of its
representations, warranties, or agreements contained in this Agreement including
misstatements in filings relied upon for award; (b) the performance or
non-performance of the Contractor’s obligations under this Contract; (c) the
negligent or intentional acts or omissions of the Contractor, its officers,
trustees, employees, agents, servants, or independent contractors.  The
Contractor shall promptly notify DSNY of the assertion of any claim against
which such other party is indemnified hereunder, shall give the other party the
opportunity to defend such claim, and shall not settle such claim without the
written approval of the City’s Corporation Counsel.  The indemnification
established under this Section shall not preclude any remedies at law or in
equity and shall survive the termination of this Contract.

 

ARTICLE 6 - INSURANCE, PAYMENT AND PERFORMANCE BONDS

 

6.1          Performance And Payment Bonds (When Called For by the Solicitation
Documents)

 

6.1.1

 

The Contractor shall, prior to or at the same time of execution of this
Contract, deliver to the City a performance bond and a payment bond as security
for the payment of all persons performing labor or furnishing material in
connection with this Contract, if payment and performance bonds are required in
Schedule A.  The payment and performance bonds must have as surety a surety
company or surety companies that are licensed by the State of New York,
authorized to do business in the State of New York and approved by DSNY.  The
payment and performance bonds shall be in the amount specified

 

D-10

--------------------------------------------------------------------------------


 

 

 

in Schedule A and must be in the form included in the Invitation for Bid
package.

 

 

 

6.1.2

 

In lieu of a payment and performance bonds, a Contractor may deposit with the
Comptroller money, or obligations of the City which the Comptroller shall
approve as of equal value with the amount of the Performance and Completion
Bond, or a letter of credit in a form acceptable to DSNY through an institution
approved by the City as the Comptroller may deem as appropriate.

 

 

 

6.1.3

 

Whenever a Contractor deposits obligations of the City in lieu of a performance
and completion bond (a performance bond) and a labor and material bond (a
payment bond), it shall be with the understanding that the Comptroller, or his
or her successors, may sell and use the proceeds thereof, for any purpose for
which the principal or surety on such bond would be liable under the terms of
this Contract.  If money is deposited with the Comptroller, the Contractor shall
not be entitled to receive interest on such money from the City.

 

6.2          Insurance Agreements in General

 

6.2.1

 

Required Insurance

 

 

 

 

 

The Contractor is required to obtain and to maintain the insurance described in
Schedule A of the Insurance General Conditions, which is incorporated into this
Contract.  Schedule A, and the Insurance General Conditions that set forth the
detailed requirements for insurance, are incorporated into this Contract as if
set forth herein.

 

 

 

6.2.2

 

Workers’ Compensation and Disability Benefits

 

 

 

 

 

If employees engaged in the Contract Work are required to be insured by the
provision of Chapter 615 of the Laws of 1922, the Workers’ Compensation Law, as
amended, this Contract shall be void and of no effect unless the Contractor
secures Workers Compensation Insurance (inclusive of disability benefits) for
the benefit of those employees, and keeps the insurance in effect during the
time of this Contract.

 

6.3          Retained Percentage If Required in Schedule A

 

6.3.1

 

As further security for the faithful performance of this Contract, the
Commissioner shall deduct, and retain, until the substantial completion of the
Contract Work, a percentage as indicated in the Schedule A of this Contract, of
the value of Contract Work certified for payment in each partial payment
voucher.  In case of a unit price contract, the percent retained shall be a

 

D-11

--------------------------------------------------------------------------------


 

 

 

percentage of the estimated amount set forth in Schedule A to be paid to the
Contractor under this Contract.

 

 

 

6.3.2

 

However, in contracts where full performance and payment bonds are not furnished
as further security for the faithful performance of this Contract, the
Commissioner shall deduct, and retain until the substantial completion of the
Contract Work, 10% of the value of Contract Work certified for payment in each
partial payment voucher, or, in case of a unit price contract, 10% of the
estimated amount to be paid to the Contractor under this Contract.

 

ARTICLE 7 - PROVISIONS RELATING TO LABOR

 

7.1          Supervision by Contractor

 

7.1.1

 

The Contractor shall give its personal supervision to the Contract Work or have
a competent manager, foreman or supervisor satisfactory to the Commissioner
assigned to the Contract Work at all times during performance of this Contract.

 

 

 

7.12

 

In the performance of this Contract, the Contractor shall utilize competent and
qualified persons.  All such persons are the employees of the Contractor and not
of the City and the Contractor shall be responsible for their acts, personal
conduct and work.

 

 

 

7.1.3

 

All Contract Work shall be performed in a skillful and workman-like manner.  The
Commissioner may require, and the Contractor agrees to, the removal from the
Contract Work of any of the Contractor’s personnel or its subcontractor’s
personnel deemed incompetent, careless or otherwise objectionable by the
Commissioner.  With or without cause, DSNY may cause any personnel supplied by
the Contractor to be removed from the Contract Work by notifying the Contractor
by phone that DSNY desires such removal.  The Contractor agrees to remove the
identified personnel upon receipt of notification.

 

 

 

7.1.4

 

DSNY shall have the right to have representatives of DSNY, the City and State of
New York, or the federal government present at the Site to observe the Contract
Work being performed.

 

7.2          Prohibited Acts

 

The Contractor shall not employ any labor, or utilize materials or means which
employment or utilization during the course of this Contract may in any way tend
to cause or result in strikes, work stoppage, delays, suspensions of Contract
Work or similar troubles by workmen employed by the Contractor, or by any of the
trades working in or about the buildings and premises where Contract Work is
being performed under this

 

D-12

--------------------------------------------------------------------------------


 

Contract, or by contractors or their subcontractors pursuant to other agreements
or contracts, or on any other building premises owned or operated by the City,
its agencies, departments, boards or authorities.  Any violation by the
Contractor of these requirements shall be considered as proper and sufficient
cause for declaring the Contractor to be in default.

 

7.3          Notice of Labor Disputes

 

Whenever the Contractor has knowledge that any actual or potential labor dispute
is delaying or threatens to delay the timely performances of this Contract, the
Contractor shall immediately give notice to DSNY, including all relevant
information with respect thereto.

 

7.4          New York State Labor Law

 

The Contractor agrees to carry out all applicable provisions of the Labor Law of
the State of New York in the performance of this Contract.  If DSNY anticipates
that workers whose wages are covered by Labor Law Section 220 or Labor Law
Section 231 may perform Contract Work, those wage rates are included in the
Solicitation Documents and are incorporated into this Contract.  However, if
DSNY fails to include those wage rates, and the Contractor has such workers, the
Contractor must pay those workers the required wage rates.

 

7.5          Minimum Wage And Working Conditions

 

7.5.1

 

Except for employees whose minimum wage is required to be fixed pursuant to
Section 220 (d) of the Labor Law of the State of New York, or persons employed
by the Consultant and any subcontractor in the manufacture or furnishing of the
work, labor and services, used in the performance of this Contract will be paid
not less than the federal minimum wage.

 

 

 

7.5.2

 

For any breach or violation of any of the provisions of Section 7.5.1, the
Contractor shall be liable to the City for damages equal to the amount of any
underpayment for wages due to any employee engaged in the performance of this
Contract, which may be withheld from any amounts due under this Contract or may
be recovered in suits brought by the Corporation Counsel in the name of the
City.  Such damages are in addition to damages for any other breach of this
Contract.  In addition, for violation of this Section 7.5.1, the Commissioner
shall have the right to cancel this Contract and enter into other contracts for
the completion of the Contract Work, charging any additional cost to the
Contractor.  All sums withheld or recovered as deductions, rebates, refunds, or
underpayment of wages for violation of the provisions of this Section 7.5.1
shall be held in a special deposit account and shall be paid without interest,
on order of the City Commissioner of Labor, directly to the employees who have
been paid less than minimum rates of pay required by Section 7.5.1 and on whose
account such sums were withheld or recovered,

 

D-13

--------------------------------------------------------------------------------


 

 

 

provided that no claims by employees for such payments shall be entertained
unless made within one year from the date of actual notice to the Contractor of
the withholding or recovery of such sums by the City.

 

 

 

7.5.3

 

No part of the Contract Work will be performed or rendered by the Contractor in
any plants, factories, buildings or surroundings or working under conditions
which are unsanitary or hazardous or dangerous to the health and safety of
employees engaged in the performance of this Contract.  Compliance with the
safety, sanitary and factory inspection laws of the state in which the Contract
Work is to be performed shall be prima facie evidence of compliance with this
Section.

 

7.6          Non-Discrimination (E.O. 50)

 

7.6.1                This Contract is subject to the requirements of Executive
Order No. 50 (April 25, 1980) (E.O. 50) and its implementing rules and
regulations.  No Contract will be awarded unless and until such requirements
have been complied with in their entirety.  By signing this Contract the
Contractor agrees that it:

 

7.6.1.1

 

will not discriminate against any employee or applicant for employment because
of race, creed, color, national origin, sex, age, disability, marital status, or
sexual orientation with respect to all employment decisions including, demotion,
downgrading, transfer, training, rates of pay or other forms of compensation,
layoff, termination, and all other terms and conditions of employment;

 

 

 

7.6.1.2

 

when it subcontracts, will not engage in any unlawful discrimination in
selection of subcontractors on the basis of owner’s race, color, creed, national
origin, sex, age, disability, martial status or sexual orientation;

 

 

 

7.6.1.3

 

will state in all solicitations or advertisements for employees placed by or on
behalf of the Contractor that all qualified applicants will receive
consideration for employment without regard to race, creed, color, national
origin, sex, age, disability, marital status, sexual orientation;

 

 

 

7.6.1.4

 

will send to each labor organization or representative or workers with which it
has a collective bargaining agreement or other contract or memorandum of
understanding, written notification of its equal employment opportunity
commitments under E.O. 50 and their implementing rules and regulations; and

 

 

 

7.6.1.5

 

will furnish all information and reports including an Employment Report before
the award of this Contract that are required by E.O. 50, its implementing rules
and regulations, and orders, of the

 

D-14

--------------------------------------------------------------------------------


 

 

 

Director of the Division of Labor Services (“DLS”), and will permit access to
its books, records, and accounts by DSNY for the purposes of investigation to
ascertain compliance with such for such rules and regulations for a period of
six years after completion of the Contract Work.

 

7.6.2                The Contractor understands that in the event of its
noncompliance with the nondiscrimination clauses of this Agreement or with any
of such rules, regulations, or orders, such noncompliance shall constitute a
material breach of this Contract and noncompliance with E.O. 50 and its
implementing rules and regulations.  After a hearing held pursuant to such
rules, the Director of the Office of Labor Services may direct the imposition by
the Commissioner of any or all of the following sanctions:

 

7.6.2.1                         disapproval of the Contractor;

 

7.6.2.2                         suspension or Termination of this Contract;

 

7.6.2.3                         declaring the Contractor in default; or

 

7.6.2.4                         in lieu of any of the foregoing sanctions, the
Director of Labor Services may impose an Employment Program.

 

7.6.3                The Contractor agrees to include the provisions of the
foregoing Sections in every subcontract or purchase order in excess of $50,000
to which it becomes a party unless exempted by E.O. 50 and its implementing
rules and regulations, so that such provisions will be binding upon each
subcontractor.  The Contractor will take such action with respect to any
subcontract or purchase order as may be directed by the Director of the Office
of Labor Services as a means of enforcing such provision including sanctions for
noncompliance.

 

7.6.4                The Contractor further agrees that it will refrain from
entering into any contract or contract modification subject to E.O. 50 and its
implementing rules and regulations with a subcontractor who is not in compliance
with the requirements of E.O. 50 and its implementing rules and regulations.

 

7.7          Equal Employment And Affirmative Action Compliance for
Non-Construction Consultants

 

7.7.1                As required by Section 220-e of the New York State Labor
Law, the Contractor agrees:

 

7.7.1.1                         that in the hiring of employees for the
performance of work under this Contract and any subcontract hereunder, no
contractor, subcontractor, nor any person acting on behalf of such contractor

 

D-15

--------------------------------------------------------------------------------


 

or subcontractor shall by reason of race, creed, color, sex, or national origin
discriminate against any citizen of the State of New York who is qualified and
available to perform the work to which the employment relates;

 

7.7.1.2                         that no contractor, subcontractor, nor any
person acting on his or her behalf shall, in any manner, shall discriminate
against or intimidate any employee hired for the performance of work under this
Contract on account of race, creed, color, sex, or national origin;

 

7.7.1.3                         That there may be deducted from the amount
payable to the Consultant by the City under this Contract a penalty of five
hundred dollars ($500) for each person for each calendar day during which such a
person is discriminated against or is intimidated in violation of the provisions
of this Contract; and

 

7.7.1.4                         that this Contract can be canceled or terminated
by the City and all monies due or to become due hereunder may be forfeited, for
a second or any subsequent violation of the terms or conditions of this
Section 7.7.1 of the Agreement.

 

7.7.2                The provisions of this Section covering every contract for
or on behalf of the State or a municipality for the manufacture, sale or
distribution of materials, equipment or supplies shall be limited to operations
performed within the territorial limits of the State of New York.

 

7.8          City Administrative Code Non-discrimination Requirements.  As
required by Section 6-108 of the New York City Administrative Code:

 

7.8.1                It shall be unlawful for any person engaged in the
construction, alteration, or repair of buildings or engaged in the construction
or repair of streets or highways pursuant to a contract with the City or engaged
in the manufacture, sale or distribution of materials, equipment or supplies
pursuant to a contract with the City to refuse to employ or to refuse to
continue in any employment any person on account of race, color, or creed of
such person.

 

7.8.2                It shall be unlawful for any person or any servant, agent,
or employee of any person, described in Section 7.8.1 above, to ask, indicate or
transmit, orally or in writing, directly or indirectly, the race, color, or
creed or religious affiliation of any person employed or seeking employment from
such person, firm or corporation.

 

7.8.3                Disobedience of the foregoing provisions shall be deemed a
violation of a material provision of this Contract.

 

D-16

--------------------------------------------------------------------------------


 

7.8.4                Any person, or the employee, manager or owner who shall
violate any of the provisions of this Section 7.8 shall, upon conviction
thereof, be punished by a fine of not more than one hundred dollars or by
imprisonment of not more than thirty days, or both.

 

ARTICLE 8 - BOOKS AND RECORDS

 

8.1          Maintenance

 

The Contractor agrees to maintain separate and accurate books, records,
documents and other evidence and to use accounting procedures and practices
which sufficiently and properly reflect all direct and indirect costs of any
nature expended in the performance of this Contract.

 

8.2          Retention of Records

 

The Contractor agrees to retain all books, records, and other documents relevant
to this Contract for six years after the final payment or termination of this
Contract whichever is later.  City, New York State, and federal auditors and any
other persons duly authorized by DSNY shall have full access to and the right to
examine any of said materials during said period.

 

8.3          No Removal of Records From Premises

 

Where performance of this Contract involves use by the Contractor of DSNY
papers, files, data or records at DSNY facilities or offices, the Contractor
shall not remove any such papers, files, data or records therefrom without the
prior approval of DSNY’s designated official.

 

8.4          Audit by DSNY And the City

 

8.4.1                All vouchers or invoices presented for payment to be made
hereunder, and the books, records and accounts upon which said vouchers or
invoices are based are subject to audit by the DSNY and by the Comptroller
pursuant to the powers and responsibilities as conferred upon DSNY and the
Comptroller by the New York City Charter and Administrative Code of the City of
New York, as well as all orders and regulations promulgated pursuant thereto.

 

8.4.2                The Contractor shall submit any and all documentation and
justification in support of expenditures or fees under this Contract as may be
required by DSNY and the Comptroller so that they may evaluate the
reasonableness of the charges and shall make its records available to DSNY and
to the Comptroller as they consider necessary.

 

8.4.3                All books, vouchers, records, reports, canceled checks and
any and all similar material may be subject to periodic inspection, review and
audit by the State

 

D-17

--------------------------------------------------------------------------------


 

of New York, the federal government and other persons duly authorized by the
City.  Such audit may include examination and review of the source and
application of all funds whether from the City, any state, the federal
government, private sources or otherwise.

 

8.4.4                The Contractor shall not be entitled to final payment under
this Contract until all requirements have been satisfactorily met.

 

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

9.1          Procurement of Contract

 

9.1.1                The Contractor represents and warrants that no person or
selling agency has been employed or retained to solicit or secure this Contract
upon an agreement or understanding for a commission, percentage, brokerage fee,
contingent fee, or any other compensation.  The Contractor further represents
and warrants that no payment, gift or thing of value has been made, given or
promised to obtain this or any other agreement between the parties.  The
Contractor makes such representations and warranties to induce the City to enter
into this Contract, and the City relies upon such representations and warranties
in the execution of this Contract.

 

9.1.2                For a breach or violation of such representations or
warranties, the Commissioner shall have the right to annul this Contract without
liability, entitling the City to recover all monies paid under this Contract and
the Contractor shall not make claim for, or be entitled to recover, any sum or
sums due under this Contract.  This remedy, if effected, shall not constitute
the sole remedy afforded the City for the falsity or breach, nor shall it
constitute a waiver of the City’s right to claim damages or refuse payment or to
take any other action provided for by Law or pursuant to this Contract.

 

9.2          Conflict of Interest

 

The Contractor represents and warrants that neither it nor any of its directors,
officers, members, partners or employees, have any interest, nor shall they
acquire any interest, directly or indirectly which would or may conflict in any
manner or degree with the performance or rendering of the Contract Work provided
in this Contract.  The Contractor further represents and warrants that in the
performance of this Contract no person having such interest or possible interest
shall be employed by it.  No elected officials or other officer or employee of
DSNY or the City, nor any person whose salary is payable, in whole or part, from
the City Treasury, shall participate in any decision relating to this Contract
which affects his or her personal interest or the interest of any corporation,
partnership or association in which he or she is, directly or indirectly,
interested nor shall any such person have any interest, direct or indirect, in
this Contract or in its proceeds.

 

D-18

--------------------------------------------------------------------------------


 

9.3          Fair Practice.  The Contractor and each person signing on behalf of
any Contractor represents, warrants and certifies, under penalty of perjury,
that to the best of its knowledge and belief:

 

9.3.1

 

The prices in this Contract have been arrived at independently without
collusion, consultation, communication, or agreement, for the purpose of
restricting competition, as to any matter relating to such prices with any other
bidder or proposer, or with any competitor that did not submit a bid.

 

 

 

9.3.2

 

Unless otherwise required by law, the prices which have been quoted in this
Contract and on the bid submitted by the Contractor have not been knowingly
disclosed by the Contractor prior to the bid opening, directly or indirectly, to
any other bidder or proposer, or any competitor that did not submit a bid; and

 

 

 

9.3.3

 

No attempt has been made or will be made by the Contractor to indicate any other
person, partnership or corporation to submit or not to submit a bid for the
purpose of restricting competition.

 

 

 

9.3.4

 

The fact that the Contractor (a) has published price lists, rates, or tariffs
covering items being procured, (b) has informed prospective customers of
proposed or pending publication of new or revised price lists for such items, or
(c) has sold the same items to other customers at the same prices being bid or
proposed, does not constitute, without more, a disclosure within the meaning of
the above.

 

D-19

--------------------------------------------------------------------------------


 

ARTICLE 10 - COVENANTS OF THE CONTRACTOR

 

10.1        Employees of the Contractor

 

All experts, consultants, subcontractors, or employees of the Contractor who are
employed by the Contractor to perform Contract Work under this Contract are
neither

 

employees of the City nor under contract to the City and the Contractor alone is
responsible for their work, direction, compensation and personal conduct while
engaged under this Contract.  Nothing in this Contract shall impose any
liability or duty on the City for the acts, omissions, liabilities or
obligations of the Contractor or any person, firm, company, agency, association,
corporation or organization engaged by the Contractor as expert, consultant,
subcontractor, independent contractor, specialist, trainee, employee, servant,
or agent or for taxes of any insurance, workers compensation, disability
benefits and social security, or, except as specifically stated in this Contract
to any person, firm or corporation.

 

10.2        Independent Contractor Status

 

The Contractor and DSNY agree that the Contractor is an independent contractor,
and not an employee of DSNY or the City, and that in accordance with such status
as independent contractor, the Contractor covenants and agrees that neither it
nor its employees or agents will hold themselves out as, nor claim to be,
officers or employees of the City, or of any department, agency or unit thereof,
by reason hereof, and that they will not, by reason hereof, make any claim,
demand or application to or for any right of privilege applicable to an officer
of or employee of the City, including, but not limited to, Worker’s Compensation
coverage, unemployment insurance benefits, Social Security coverage or employee
retirement membership or credit.

 

10.3        Confidentiality

 

All of the reports, information or data, furnished to or prepared, assembled or
used by the Contractor under this Contract are to be held confidential, and
prior to publication, the Contractor agrees that the same shall not be made
available to any individual or organization without the prior written approval
of DSNY.  The provisions of this Section shall remain in full force and effect
following termination of, or cessation of the Contract Work required by this
Contract.

 

10.4        Compliance With Law

 

The Contractor shall render all Contract Work under this Contract in accordance
with the applicable provision of federal, City and State of New York, and local
laws, rules and regulations as are in effect at the time such Contract Work is
rendered.

 

D-20

--------------------------------------------------------------------------------


 

10.5        Investigation Clause

 

10.5.1              The parties to this Contract agree to cooperate fully and
faithfully with any investigation, audit or inquiry conducted by a New York
State or a City governmental agency or authority that is empowered directly or
by designation to compel the attendance of witnesses and to examine witnesses
under oath, or conducted by the Inspector General of a governmental agency that
is a party in interest to the transaction, submitted bid or submitted proposal,
agreement, contract, lease, permit, or license that is the subject of the
investigation, audit or inquiry.

 

10.5.2              If any person who has been advised that his or her
statement, and any information from such statement, will not be used against him
or her in any subsequent criminal proceeding refuses to testify before a grand
jury or other governmental agency or authority empowered directly or designation
to compel the attendance of witnesses and to examine witnesses under oath
concerning the award of or performance under any transaction, agreement, lease,
permit, contract, or license entered into with the City, the State of New York,
or any political subdivision or public authority thereof, or the Port Authority
of New York and New Jersey, or any local development corporation within the
City, or any public benefit corporation organized under the Laws of the State of
New York, or;

 

10.5.3              If any person refuses to testify for a reason other than the
assertion of his or her privilege against self-incrimination in an
investigation, audit or inquiry conducted by a City or New York State
governmental agency or authority empowered directly or by designation to compel
the attendance of witnesses and to take testimony under oath or by the Inspector
General of the governmental agency that is a party in interest in, and is
seeking testimony concerning the award of, or performance under, any transaction
agreement, lease, permit, contract, or license entered into with the City, the
State of New York, or any political subdivision thereof or any local development
corporation within the City then;

 

10.5.4              The Commissioner, whose agency is a party in interest to the
transaction, submitted bid, submitted proposal, agreement, contract, lease,
permit, or license shall convene a hearing, upon not less than five (5) days
written notice to the parties involved to determine if any penalties should
attach for the failure of a person to testify.

 

10.5.5              If any non-governmental party to the hearing requests an
adjournment, the Commissioner who convened the hearing may, upon granting the
adjournment, suspend any agreement, contract, lease, permit, or license, pending
the final determination pursuant to Section 10.5.7 below without the City
incurring any penalty or damages for delay or otherwise.

 

10.5.6              The penalties which may attach after a final determination
by the Commissioner may include but shall not exceed:

 

D-21

--------------------------------------------------------------------------------


 

10.5.6.1                       The disqualification for a period not to exceed
five (5) years from the date of an adverse determination for any person, or any
entity of which such person was a member at the time the testimony was sought,
from submitting bids or proposals for, or transacting business with, or entering
into or obtaining any agreement, contract, lease, permit, or license with or
from the City; and/or

 

10.5.6.2                       The cancellation or termination of any and all
such existing City contracts, leases, permits or licenses that the refusal to
testify concerns and that have not been assigned as permitted under this
Contract, nor the proceeds of which pledged, to an unaffiliated and unrelated
institutional lender for fair value prior to the issuance of the notice
scheduling the hearing, without the City incurring any penalty or damages on
account of such cancellation or termination; monies lawfully due for goods
delivered, work done, rentals, or fees incurred prior to the cancellation or
termination shall be paid by the City.

 

10.5.7              The Commissioner shall consider and address in reaching his
or her determination and in assessing an appropriate penalty the factors in
Sections 10.5.7.1 and 10.5.7.2 below.  He or she may also consider, if relevant
and appropriate, the criteria established in Sections 10.5.7.3 and 10.5.7.4
below in addition to any other information which may be relevant and
appropriate:

 

10.5.7.1                       The party’s good faith endeavors or lack thereof
to cooperate fully and faithfully with any governmental investigation or audit,
including but not limited to the discipline, discharge, or dissociation of any
person failing to testify, the production of accurate and complete books and
records, and the forthcoming testimony of all other members, agents, assignees
or fiduciaries whose testimony is sought.

 

10.5.7.2                       The relationship of the person who refused to
testify to any entity that is a party to the hearing, including, but not limited
to, whether the person whose testimony is sought has an ownership interest in
the entity and/or the degree of authority and responsibility the person has
within the entity.

 

10.5.7.3                       The nexus of the testimony sought to the subject
entity and its agreements, contracts, leases, permits or licenses with the City.

 

10.5.7.4                       The effect a penalty may have on an unaffiliated
and unrelated party or entity that has a significant interest in an entity
subject to penalties under Section 10.5.6 above, provided that the party or
entity has given actual notice to the Commissioner upon the

 

D-22

--------------------------------------------------------------------------------


 

acquisition of the interest, or at the hearing called for in Section 10.5.4
above gives notice, and proves that such interest was previously acquired. 
Under either circumstance the party or entity must present evidence at the
hearing demonstrating the potential adverse impact a penalty will have on such
person or entity.

 

10.5.8              Definitions Used in this Section 10.5:

 

10.5.8.1                       The term “license” or “permit” as used in this
Section 10.5 shall be defined as a license, permit, franchise or concession not
granted as a matter of right.

 

10.5.8.2                       The term “person” as used in this Section 10.5
shall be defined as any natural person doing business alone or associated with
another person or entity as a partner, director, officer, principal or employee.

 

10.5.8.3                       The term “entity” as used in this Section 10.5
shall be defined as any firm, partnership, corporation, association, or person
that receives monies, benefits, licenses, leases, or permits from or through the
City or otherwise transacts business with the City.

 

10.5.8.4                       The term “member” as used in this Section 10.5
shall be defined as any person associated with another person or entity as a
partner, director, officer, principal or employee.

 

10.5.9              In addition to and notwithstanding any other provision of
this Contract the Commissioner may, in his or her sole discretion, terminate
this Contract upon not less than three days written notice in the event the
Contractor fails to promptly report in writing to the Commissioner of the
Department of Investigations (“DOI”) of the City any solicitation of money,
goods, requests for future employment or other benefit or thing of value, by or
on behalf of any employee of the City or other person, firm, corporation or
entity for any purpose which may be related to the procurement or obtaining of
this Contract by the Contractor, or affecting the performance of this Contract.

 

10.6        Assignment of this Contract

 

10.6.1              The Contractor shall not assign, transfer, convey, sublet or
otherwise dispose of this Contract, or of the Contractor’s power of attorney or
otherwise, any of its rights to receive monies due or to become due under this
Contract, unless the prior written consent of DSNY shall be obtained.  Any such
assignment, transfer, convenience, sublease or other disposition without such
consent shall be void.

 

D-23

--------------------------------------------------------------------------------


 

10.6.2              In the event that the Contractor assigns, transfers,
conveys, sublets or otherwise disposes of this Contract as specified in
Section 10.6.1 above, without the prior written consent of DSNY, DSNY shall
revoke and annul this Contract and DSNY shall be relieved and discharged from
any and all liability and obligations growing out of this Contract to the
Contractor, its assignees, transferees or subleasees shall forfeit and lose all
monies theretofore earned under this Contract except so much thereof as may be
required to pay the Contractor’s employees.

 

10.6.3              The provisions of this Section shall not hinder, prevent or
affect an assignment by the Contractor for the benefit of its creditors made
pursuant to the laws of the State of New York.

 

10.6.4              This Contract may be assigned by the City to any
corporation, agencies or instrumentality having authority to accept such
assignment.

 

10.7        Subcontracting

 

10.7.1              The Contractor agrees not to enter into any subcontracts for
the performance of the obligations, in whole or in part, under this Contract
without the prior written approval of DSNY.  Two copies of each such proposed
subcontract shall be submitted to DSNY with the Contractor’s written request for
approval.

 

10.7.2              All such subcontracts shall contain provisions specifying:

 

10.7.2.1                       that the Contract Work performed by the
subcontractor must be in accordance with the terms of this Contract between DSNY
and the Contractor;

 

10.7.2.2                       that nothing contained in a subcontract shall
impair the rights of DSNY;

 

10.7.2.3                       that nothing contained in a subcontract, or under
this Contract between DSNY and the Contractor, shall create any contractual
relationship between the subcontractor and DSNY; and

 

10.7.2.4                       that the subcontractor specifically agrees to be
bound by the confidentiality provision, the MacBride Principles attached as
Exhibit A, the Non-Discrimination (E.O. 50) provisions, and the Investigations
provisions set forth in this Contract between DSNY and the Contractor.

 

10.7.3              The Contractor agrees that it is fully responsible to DSNY
for the acts and omissions of the subcontractors and of persons either directly
or indirectly

 

D-24

--------------------------------------------------------------------------------


 

employed by them as it is for the acts and omissions of persons directly
employed by it.

 

10.7.4              The approval required by Section 10.7.1 is required in all
cases other than individual employer employee contracts.

 

10.7.5              The Contractor shall not in any way be relieved of any
responsibility under this Contract by any subcontract.

 

10.8        Publicity

 

10.8.1              The prior written approval of DSNY is required before the
Contractor or any of its employees, servants, agents, or independent contractors
may, at any time either during or after completion or termination of this
Contract, make any statement to the press or issue any material for publication
through the media of communication bearing on the work performed or data
collected under this Contract.

 

10.8.2              If the Contractor publishes a work dealing with any aspect
of performance under this Contract, or of the results and accomplishments
attained in such performance, DSNY shall have a royalty fee, non-exclusive and
irrevocable license to reproduce, publish or otherwise use and to authorize
others to use the publication.

 

10.9        Participation in an International Boycott

 

10.9.1              The Contractor agrees that neither the Contractor nor any
substantially owned affiliated company is participating or shall participate in
an international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, of the regulations of the United States
Department of Commerce promulgated thereunder.

 

10.9.2              Upon the final determination by the Commerce Department or
any other agency of the United States as to, or conviction of the Contractor or
a substantially owned affiliated company thereof, or participation an
international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations promulgated
thereunder, the Comptroller may, at this option, render forfeit and void this
Contract.

 

10.9.3              The Contractor shall comply in all respects, with the
provisions of Section 6-114 of the Administrative Code of the City of New York
and the implementing rules and regulations issued by the Comptroller.

 

D-25

--------------------------------------------------------------------------------


 

10.10      Inventions, Patents And Copyrights

 

10.10.1            Any discovery or invention arising out of or developed in the
course of performance of this Contract shall be promptly and fully reported to
DSNY, and if the Contract Work is supported by a federal grant of funds, it
shall be promptly and fully reported to the federal government for determination
as to whether patent protection on such invention shall be sought and how the
rights in the invention or discovery, including rights under any patent issued
thereon, shall be disposed of and administered in order to protect the public
interest.

 

10.10.2            No report, document or other data produced in whole or in
part with Contract funds shall be copyrighted by the Contractor nor shall any
notice of copyright be registered by the Contractor in connection with any
report, document or other data developed for this Contract.

 

10.10.3            If any copyrightable material is developed under, or in the
course of performing this Contract, any federal agency providing federal
financial participation for this Contract shall have royalty-free, nonexclusive
and irrevocable right to reproduce, publish or otherwise use, and to authorize
and to authorize others to use, the work for governmental purposes.

 

10.10.4            In no event shall Sections 10.10.1, 10.10.2 and 10.10.3 be
deemed to apply to any report, document or other data, or any invention of the
Contractor which existed prior to, or was developed or discovered independently
from, its activities related to or funded by this Contract.

 

10.11      Anti-trust

 

10.11.1            The Contractor hereby assigns, sells and transfers to the
City all right, title and interest in and any claims and causes of action
arising under the anti-trust laws of the State of New York or of the United
Stated relating to the particular goods and services purchased or procured by
the City under this Contract.

 

10.12      Political Activity

 

10.12.1            There shall be no partisan political activity or any activity
to further the election or defeat of any candidate for public, political or
party office as part of or in connection with this Contract.

 

10.12.2            No funds provided under this Contract shall be used, for
publicity or propaganda purposes, for the preparation, distribution or use of
any kit, pamphlet, booklet, publication, radio, television or film presentation
designed to support or defeat legislation pending before the Congress of the
United States, except in presentation to the Congress itself.

 

D-26

--------------------------------------------------------------------------------


 

10.12.3            No funds provided under this Contract shall be used, to pay
the salary or expenses of any person to engage in any activity designed to
influence legislation or appropriations pending before the Congress of the
United States.

 

10.13      Clean Air Provisions

 

10.13.1            If the amount of this Contract is in excess of $100,000, the
Contractor shall comply with all applicable standards, orders or regulations
issued pursuant to the Clean Air Act of 1970, as amended (42 U.S.C. 1857B, et.
seq.) and the Federal Water Pollution Act (33 U.S.C. 1251, et. seq.)

 

10.13.2            If a harmful dust hazard is created in performing the
Contract Work under this Contract, for the elimination of which appliances or
methods have been approved by the Board of Standards and Appeals of the State of
New York, such appliances and Methods shall be installed, maintained, and
effectively operated during the continuance of such harmful dust hazard. 
Failure to comply with this provision after notice shall make this Contract
void.

 

10.13.3            In accordance with the provisions of Section 1403.3.2.25,
Noise Abatement Contract Compliance, of Part III of Chapter 57 of the
Administrative Code of the City of New York.

 

10.13.3.1                     Devices and activities which will be operated,
conducted, constructed or manufactured pursuant to this Contract and which are
subject to the provisions of the New York City Noise Control Code shall be
operated, conducted, constructed, or manufactured without causing a violation of
the code.

 

10.13.3.2                     Such devices and activities shall incorporate
advances in the art of noise control development for the kind and level of noise
emitted or produced by such devices and activities, in accordance with
regulations issued by the Administrator of the Environmental Protection
Administration.  Regulations promulgated pursuant to Section 1403.3.2.25 of the
New York City Noise Control Code after the bid or proposal openings for this
Contract shall not alter its terms, conditions and Specifications.

 

ARTICLE 11 - TERMINATION

 

11.1        Termination for Convenience

 

11.1.1              At any time during the period of this Contract DSNY, upon
ten days’ written notice to the Contractor, may cancel this Contract and
terminate the Contract Work in whole or in part.  In such event the Contractor
shall be paid whatever

 

D-27

--------------------------------------------------------------------------------


 

sum has become due to the Contractor for Contract Work performed prior to the
effective date of the cancellation without further liability to the City.

 

11.1.2              The Contractor shall be entitled to apply to DSNY to have
this Contract terminated by DSNY by reason of any failure in the performance of
this Contract (including any failure by the Contractor to make progress in the
prosecution of Contract Work that endangers such performance), if such failure
arises out of causes beyond the control and without the fault or negligence of
the Contractor.  Such causes may include, but are not restricted to: acts of God
or of the public enemy, acts of the government in either its sovereign or
contractual capacity, fires, flood, epidemics, quarantine restrictions, strikes,
freight embargoes, or any other cause beyond the reasonable control of the
Contractor.  The determination that such failure arises out of causes beyond the
control and without the fault or negligence of the Contractor shall be made by
the Commissioner who agrees to exercise reasonable judgment in reaching the
determination.  If such a determination is made and this Contract terminated by
DSNY pursuant to such application by the Contractor, such termination shall be
deemed to be without cause.

 

11.1.3              All payments pursuant to this Section 11.1 shall be accepted
by the Contractor in full satisfaction of all claims against the City arising
out of termination.

 

11.1.4              If the Commissioner terminates this Contract in whole or in
part as provided in Section 11.1, above, the City may procure, upon such terms
and in such manner deemed appropriate, supplies or services similar to those so
terminated, and the Contractor shall continue the performance of this Contract
to the extent it has not been terminated.

 

11.2        Termination for Cause

 

11.2.1              The Contractor may be declared in default by DSNY, and DSNY
may terminate this Contract in whole or in part by written notice to the
Contractor for, but not limited to, one or more of the following:

 

11.2.1.1                       The Contractor becomes insolvent;

 

11.2.1.2                       The Contractor makes an assignment for the
benefit of creditors pursuant to the Statute of the State of New York;

 

11.2.1.3                       A voluntary or involuntary petition in bankruptcy
be filed by or against the Contractor;

 

11.2.1.4                       A receiver or receivers are appointed to take
charge of the Contractor’s property or affairs;

 

D-28

--------------------------------------------------------------------------------


 

11.2.1.5                       The Contractor sublets, assigns, transfers,
conveys or otherwise disposes of this Contract other than as specified in this
Contract;

 

11.2.1.6                       The Contractor fails or refuses to proceed with
the Contract Work when and as directed by the Commissioner;

 

11.2.1.7                       The Contractor is or has been unnecessarily or
unreasonably or willfully delaying (a) the performance and completion of the
Contract Work, (b) the award of necessary subcontracts, or (c) the placement of
necessary material and equipment order;

 

11.2.1.8                       The Contractor, without just cause, reduces its
working force to a number which, if maintained, would jeopardize the timely
performance of this Contract, and fails or refuses to increase such working
force when ordered to do so by the Commissioner;

 

11.2.1.9                       The Contract Work cannot be completed or is not
completed within the time provided for in this Contract or within the time to
which such completion may have been extended unless, however, the delay is
caused by circumstances under the Commissioner’s control;

 

11.2.1.10                     The Contractor abandons the Contract Work;

 

11.2.1.11                     The Contractor is or has been willfully or in bad
faith violating any of the provisions of this Contract;

 

11.2.1.12                     The Contractor fails to secure and maintain all
required insurance;

 

11.2.1.13                     Any statement or representation of the Contractor
in this Contract or in any document submitted by the Contractor with respect to
the work, the project, or this Contract (or for purposes of securing this
Contract) is untrue or incorrect when made; or

 

11.2.1.14                     The Contractor commits an act of default (if any)
listed in the Specifications.

 

11.2.2              In the event that the Commissioner terminates this Contract
in whole or in part as provided in Section 11.2.1 above, the City may procure,
upon such terms and in such manner deemed appropriate, supplies or services
similar to those so terminated.  The Contractor shall be liable to the City for
any excess costs for such similar supplies or services, and the Contractor shall
continue the performance of this Contract to the extent it has not been
terminated.

 

11.2.3              Before the Commissioner shall exercise his or her right to
declare the Contractor in default by reason of conditions set forth in
Sections 11.2.1.1, 11.2.1.5, 11.2.1.6, 11.2.1.7, 11.2.1.8 and 11.2.1.10, the
Commissioner shall

 

D-29

--------------------------------------------------------------------------------


 

give the Contractor an opportunity to be heard, on two days’ written notice, at
which hearing the Contractor may have a stenographer present provided, however,
that a copy of such stenographic notes, if any, shall be furnished to the
Commissioner.

 

11.2.4              Notwithstanding any other provisions of this Contract, the
Contractor shall not relieved of liability to the City for damages sustained by
the City by virtue of the Contractor’s default, and the City may withhold
payments to the Contractor for the purpose of set off until such time ash the
exact amount of damages due to the City from the Contractor is determined.

 

11.3        Conversion of Termination for Cause to Termination for Convenience

 

If, after a declaration of default under Section 11.2, it is determined that for
any reason the Contractor was not in default under that Section, or that such
default was excusable, the rights and obligations of the parties shall be the
same as if a notice of termination has been issued under Section 11.1.1 of this
Agreement.

 

11.4        Termination Generally

 

11.4.1              The provisions of this Agreement regarding confidentiality
of information shall remain in full force and effect following any termination.

 

11.4.2              The rights and remedies of the City provided in this Article
and elsewhere in this Agreement shall not be exclusive and are in addition to
all other rights and remedies provided by law or under this Contract.

 

ARTICLE 12 - RESOLUTION OF DISPUTE ARISING OUT OF
CONTRACT ADMINISTRATION

 

12.1        Applicability - This section shall apply to disputes between the
City and a supplier that arise under, or by virtue of, a contract between them. 
All contracts shall include a clause providing that all disputes of the kind
delineated herein shall be finally resolved in accordance with the provisions of
this section.

 

12.1.1              This section shall not apply to disputes concerning matters
dealt with in other sections of these PPB Rules or to disputes involving
patents, copyrights, trademarks, or trade secrets (as interpreted by the courts
of New York State) relating to proprietary rights in computer software.

 

12.1.2              For construction or construction-related services, this
section shall apply only to disputes about the scope of work delineated by the
Contract, the interpretation of Contract Documents, the amount to be paid for
extra work or disputed work performed in connection with the Contract, the
conformity of the supplier’s work to the Contract, and the acceptability and
quality of the

 

D-30

--------------------------------------------------------------------------------


 

supplier’s work; such disputes arise when the Engineer makes a determination
with which the supplier disagrees.

 

12.2        General Provisions - All determinations required by this section
shall be clearly stated, with a reasoned explanation for the determination based
on the information and evidence presented to the party making the
determination.  Failure to make such determination within the time required by
this section shall be deemed a nondetermination without prejudice that will
allow application to the next level.

 

12.3        Work to Continue - During such time as any dispute is being
presented, heard, and considered pursuant to this section, the Contract terms
shall remain in full force and effect and the Contractor shall continue to
perform work in accordance with the Contract and as directed by the Agency Chief
Contracting Officer or Engineer.  Failure of the supplier to continue the work
as directed shall constitute a waiver by the supplier of any and all claims
being presented pursuant to this section and a material breach of Contract.

 

12.4        Presentation of Dispute to the Commissioner

 

12.4.1              Notice of Dispute and Agency Response - The supplier shall
present its dispute in writing (“Notice of Dispute”) to the Commissioner within
the time specified herein or, if no time is specified, within thirty days of
receiving written notice of the determination or action that is the subject of
the dispute.  This notice requirement shall not be read to replace any other
notice requirements contained in the Contract.  The Notice of Dispute shall
include all the facts, evidence, documents, or other basis upon which the
supplier relies in support of its position, as well as a detailed computation
demonstrating how any amount of money claimed by the supplier in the dispute was
arrived at.  Within thirty days after receipt of the complete Notice of Dispute,
the Agency Chief Contracting Officer or, in the case of construction or
construction-related services, the Engineer, shall submit to the Commissioner
all materials he or she deems pertinent to the dispute.  Following initial
submissions to the Commissioner, either party may demand of the other the
production of any document or other material the demanding party believes may be
relevant to the dispute.  The requested party shall produce all relevant
materials that are not otherwise protected by a legal privilege recognized by
the courts of New York State.  Any questions of relevancy shall be determined by
the Commissioner whose decision shall be final.  Willful failure of the supplier
to produce any requested material whose relevancy the supplier has not disputed,
or whose relevancy has been affirmatively determined, shall constitute a waiver
by the supplier of its claim.

 

12.4.2              Commissioner’s Inquiry - The Commissioner shall examine the
material and may, in his or her discretion, convene an informal conference with
the supplier and the Agency Chief Contracting Officer and, in the case of
construction or construction-related services, the Engineer, to resolve the
issue by mutual consent prior to reaching a determination.  The Commissioner may

 

D-31

--------------------------------------------------------------------------------


 

seek such technical or other expertise as he or she shall deem appropriate,
including the use of neutral mediators, and require any such additional material
from either or both parties as he or she deems fit.  The Commissioner’s ability
to render, and the effect of, a decision hereunder shall not be impaired by any
negotiations in connection with the dispute presented, whether or not the
Commissioner participated therein.  The Commissioner may or, at the request of
any party to the dispute, shall compel the participation of any other supplier
with a contract related to the work of this Contract, and that supplier shall be
bound by the decision of the Commissioner.  Any supplier thus brought into the
dispute resolution proceeding shall have the same rights and obligations under
this section as the supplier initiating the dispute.

 

12.4.3              Commissioner’s Determination - Within thirty days after the
receipt of all materials and information, or such longer time as may be agreed
to by the parties, the Commissioner shall make his or her determination and
shall deliver or send a copy of such determination to the supplier and Agency
Chief Contracting Officer and, in the case of construction or
construction-related services, the Engineer, together with a statement
concerning how the decision may be appealed.

 

12.5        Finality of the Commissioner’s Decision - The Commissioner’s
decision shall be final and binding on all parties, unless presented to the
Contract Dispute Resolution Board (“CDRB”) pursuant to this section.  The City
may not take a petition to the CDRB.  However, should the supplier take such a
petition, the City may seek, and the CDRB may render a determination less
favorable to the supplier and more favorable to the City than the decision of
the Commissioner.

 

12.5.1              Presentation of Dispute to the Comptroller - Before any
dispute may be brought by the supplier to the CDRB, the supplier must first
present its claim to the Comptroller for his or her review, investigation, and
possible adjustment

 

12.5.2              Time, Form, and Content of Notice - Within thirty days of
receipt of a decision by the Commissioner, the supplier shall submit to the
Comptroller and to the Commissioner a Notice of Claim regarding its dispute with
the Agency.  The Notice of Claim shall consist of: a) a brief statement of the
substance of the dispute, the amount of money, if any, claimed and the reason(s)
the supplier contends the dispute was wrongly decided by the Commissioner; b) a
copy of the decision of the Commissioner, and c) a copy of all materials
submitted by the supplier to the Agency, including the Notice of Dispute.  The
supplier may not present to the Comptroller any material not presented to the
Commissioner, except at the request of the Comptroller.

 

12.5.3              Agency Response - Within thirty days of receipt of the
Notice of Claim, the Agency shall make available to the Comptroller a copy of
all material

 

D-32

--------------------------------------------------------------------------------


 

submitted by the Agency to the Commissioner in connection with the dispute.  The
Agency may not present to the Comptroller any material not presented to the
Commissioner except at the request of the Comptroller.

 

12.5.4              Comptroller Investigation - The Comptroller may investigate
the claim in dispute and, in the course of such investigation, may exercise all
powers provided in sections 7-201 and 7-203 of the New York City Administrative
code.  In addition, the Comptroller may demand of either party, and such party
shall provide, whatever additional material the Comptroller deems pertinent to
the claim, including original business records of the supplier.  Wilful failure
of the supplier to produce within fifteen days any material requested by the
Comptroller shall constitute a waiver by the Contractor of its claim.  The
Comptroller may also schedule an informal conference to be attended by the
Contractor, Agency representatives, and any other personnel desired by the
Comptroller.

 

12.5.5              Opportunity of Comptroller to Compromise or Adjust Claim -
The Comptroller shall have forty-five days from his or her receipt of all
materials referred to in the preceding Section to investigate the disputed
claim.  The period for investigation and compromise may be further extended by
agreement between the supplier and the Comptroller, to a maximum of ninety days
from the Comptroller’s receipt of all the materials the supplier may not present
its petition to the CDRB until the period for investigation and compromise
delineated in this paragraph has expired.  In compromising or adjusting any
claim hereunder, the Comptroller may not revise or disregard the terms of the
Contract between the parties.

 

12.6        Contract Dispute Resolution Board - There shall be a Contract
Dispute Resolution Board composed of:

 

12.6.1              the chief administrative law judge of OATH or his/her
designated OATH administrative law judge, who shall act as chairperson, and may
adopt operational procedures and issue such orders consistent with this section
as may be necessary in the execution of the CDRB’s functions, including, but not
limited to, granting extensions of time to present or respond to submissions;

 

12.6.2              the City Chief Procurement Officer or his/her designee, or
in the case of disputes involving construction or construction-related services,
the Director of the Office of Construction or his/her designee; any designee
shall have the requisite background to consider and resolve the merits of the
dispute and shall not have participated personally and substantially in the
particular matter that is the subject of the dispute or report to anyone who so
participated; and

 

12.6.3              a person with appropriate expertise who is not an employee
of the City.  This person shall be selected by the presiding administrative law
judge from a prequalified panel of individuals, established and administered by
OATH,

 

D-33

--------------------------------------------------------------------------------


 

with appropriate background to act as decision-makers in a dispute.  Such
individuals may not have a contract or dispute with the City or be an officer or
employee of any company or organization that does, or regularly represents
persons, companies, or organizations having disputes with the City.

 

12.7        Petition to CDRB - In the event the claim has not been settled or
adjusted by the Comptroller within the period provided in this section, the
supplier, within thirty days thereafter, may petition the CDRB to review the
Commissioner determination.

 

12.7.1              Form and Content of Petition by Supplier - The supplier
shall present its dispute to the CDRB in the form of a Petition, which shall
include a) a brief statement of the substance of the dispute, the amount of
money, if any, claimed and the reason(s) the supplier contends that the dispute
was wrongly decided by the Commissioner; b) a copy of the decision of the
Commissioner; c) copies of all materials submitted by the supplier to the
Agency; d) a copy of the decision of the Comptroller, if any, and e) copies of
all correspondence with, and material submitted by the supplier to, the
Comptroller’s Office.  The supplier shall concurrently submit four complete sets
of the Petition: one to the Corporation Counsel (Attn: Commercial and Real
Estate Litigation Division), and three to the CDRB at OATH’s offices, with proof
of service on the Corporation Counsel.  In addition, the supplier shall submit a
copy of the statement of the substance of the dispute, cited in a) above, to
both the Commissioner and the Comptroller.

 

12.7.2              Agency Response - Within thirty days of receipt of the
Petition by the Corporation Counsel, the Agency shall respond to the statement
of the supplier and make available to the Board all material it submitted to the
Commissioner and Comptroller.  Three complete copies of the Agency response
shall be submitted to the CDRB at OATH’s offices and one to the supplier. 
Extensions of time for submittal of the Agency response shall be given as
necessary upon a showing of good cause or, upon the consent of the parties, for
an initial period of up to thirty days.

 

12.7.3              Further Proceedings - The Board shall permit the supplier to
present its case by submission of memoranda, briefs, and oral argument.  The
Board shall also permit the Agency to present its case in response to the
supplier by submission of memoranda, briefs, and oral argument.  If requested by
the Corporation Counsel, the Comptroller shall provide reasonable assistance in
the preparation of the Agency’s case.  Neither the supplier nor the Agency may
support its case with any documentation or other material that was not
considered by the Comptroller, unless requested by the CDRB.  The CDRB, in its
discretion, may seek such technical or other expert advice as it shall deem
appropriate and may seek, on its own or upon application of a party, any such
additional material from any party as it deems fit.  The CDRB, in its
discretion, may combine more than one dispute between the parties for concurrent
resolution.

 

D-34

--------------------------------------------------------------------------------


 

12.7.4              CDRB Determination - Within forty-five days of the
conclusion of all submissions and oral arguments, the CDRB shall render a
decision resolving the dispute.  In an unusually complex case, the CDRB may
render its decision in a longer period of time, not to exceed ninety days, and
shall so advise the parties at the commencement of this period.  The CDRB’s
decision must be consistent with the terms of the Contract.  Decisions of the
CDRB shall only resolve matters before the CDRB and shall not have precedential
effect with respect to matters not before the CDRB.

 

12.7.5              Notification of CDRB Decision - The CDRB shall send a copy
of its decision to the Contractor, the Agency Chief Contracting Officer, the
Corporation Counsel, the Comptroller, the City Chief Procurement Officer, the
Office of Construction, the PPB, and, in the case of construction or
construction-related services, the Engineer.  A decision in favor of the
supplier shall be subject to the prompt payment provisions of the PPB Rules. 
The Required Payment Date shall be thirty days after the date the parties are
formally notified of the CDRB’s decision.

 

12.7.6              Finality of CDRB Decision - The CDRB’s decision shall be
final and binding on all parties.  Any party may seek review of the CDRB’s
decision solely in the form of a challenge, filed within four months of the date
of the CDRB’s decision, in a court of competent jurisdiction of the State of New
York, County of New York pursuant to Article 78 of the Civil Practice Law and
Rules.  Such review by the court shall be limited to the question of whether or
not the CDRB’s decision was made in violation of lawful procedure, was affected
by an error of law, or was arbitrary and capricious or an abuse of discretion. 
No evidence or information shall be introduced or relied upon in such proceeding
that was not presented to the CDRB in accordance with rule.

 

12.8        Termination, Cancellation, or Breach of Contract - Any termination,
cancellation, or alleged breach of the Contract prior to or during the pendency
of any proceedings pursuant to this section shall not affect or impair the
ability of the Commissioner or CDRB to make a binding and final decision
pursuant to this section.

 

ARTICLE 13 - MISCELLANEOUS

 

13.1        Choice of Law, Consent to Jurisdiction and Venue

 

13.1.1              This Contract shall be deemed to be executed in the City,
regardless of the domicile of the Contractor, and shall be governed by and
construed in accordance with the laws of the State of New York.  The parties
agree that any and all claims asserted by or against the City arising under this
Contract or related thereto shall be heard and determined either in the courts
of the United States located in New York City (“Federal Courts”) or in the
Courts of the States of New York (“New York State Courts”) located in the City
and

 

D-35

--------------------------------------------------------------------------------


 

County of New York.  To effectuate this Contract and intent the Contractor
agrees:

 

13.1.1.1                       If the City initiates any action against the
Contractor in Federal Court or in New York State Court, service of process may
be made on the Contractor either in person, wherever such Contractor may be
found, or by registered mail addressed to the Contractor at its address as set
forth in this Contract, or to such other address as the Contractor may provide
to the City in writing;

 

13.1.1.2                       With respect to any action between the City and
the Contractor in a New York State Court, the Contractor hereby expressly waives
and relinquishes any rights it might otherwise have (a) to move to dismiss on
grounds of forum non convenes, (b) to remove to Federal Court and (c) to move
for a change of venue to a New York State Court outside New York County;

 

13.1.1.3                       With respect to any action between the City and
the Contractor in Federal Court located in New York City, the Contractor
expressly waives and relinquishes any right it might other wise have to move to
transfer the action to a United States Court outside the City;

 

13.1.1.4                       If the Contractor commences any action against
the City in a court located other than in the city and State of New York, upon
request of the City the Contractor shall either consent to a transfer of the
action to a court of competent jurisdiction located in the City and State of New
York or, if the court where the action is initially brought will not or cannot
transfer the action, the Contractor shall consent to dismiss such action without
prejudice and may thereafter reinstitute the action in New York City; and

 

13.1.1.5                       If one or more provisions of this Contract are
held unenforceable for any reason, each and all other provision shall
nevertheless remain in full force and effect.

 

13.2        General Release

 

13.2.1              The acceptance by the Contractor or its assignees of the
final payment under this Contract, whether by voucher, judgment of any court of
competent jurisdiction or any other administrative means, shall constitute and
operate as a general release to the City from any and all claims of and
liability to the Contractor arising out of the performing of this Contract.

 

D-36

--------------------------------------------------------------------------------


 

13.3        Claims and Actions Thereon

 

13.3.1              No action at law or proceeding in equity against DSNY or the
City shall lie or be maintained upon any claim based upon this Contract or
arising out of this Contract or in any way connected with this Contract unless
the Contractor shall have strictly complied with all requirements relating to
the giving of notice and of information with respect to such claims, all as
provided for in this Contract.

 

13.3.2              No action at law or proceeding in equity shall lie or be
maintained against DSNY or the City upon any claim based upon this Contract or
arising out of this Contract unless such action shall be commence within six
months after the date of final payment hereunder, or within six months of
termination or conclusion of this Contract, or within six months of accrual of
the cause of action, whichever is earliest.

 

13.3.3              In the event any claim is made or any action brought in any
way relating to this Contract, the Contractor shall diligently render to DSNY
and/or the City without additional compensation any and all assistance which
DSNY and/or the City may require of the Contractor.

 

13.3.4              The Contractor shall report to DSNY, in writing, within
three working days of the initiation by or against the Contractor of any legal
action or proceeding in connection with or relating to this Contract.

 

13.4        No Claim Against Officers, Agents or Employees

 

No claim whatsoever shall be made by the Contractor against any officer, agent
or employee of the City for, or on account of anything done or omitted in
connection with this Contract.

 

13.5        Waiver

 

Waiver by DSNY of a breach of any provision of this Contract shall not be deemed
to be a waiver of any other subsequent breach and shall not be construed to be a
modification of the terms of this Contract unless and until the same shall be
agreed to in writing by DSNY or the City as required and attached to the
original Contract.

 

13.6        Notice

 

13.6.1              DSNY designates the business address specified in the
Solicitation Documents and the Consultant designates the business address
specified in its bid as the places where all notices from one party to the other
party may be delivered or mailed.  Actual delivery of any such notices to a
party at the addresses given above (whether in person or by means of a
commercial delivery service that provides signed receipts for delivery), or
delivery by

 

D-37

--------------------------------------------------------------------------------


 

certified mail, will be conclusive and deemed to be sufficient service upon such
party as of the date the notice was received by a party.  If certified mail or
notice whose delivery was attempted by a commercial delivery service is refused
or returned to the sending party as non-deliverable, the service of the notice
will be deemed conclusive and sufficient as of the date the U.S. Post Office has
stamped the certified mail as refused or undeliverable or the date on which the
commercial delivery service has stamped the notice as refused or undeliverable.

 

13.6.2              These addresses may be changed at any time by written notice
of the change of address to the other party in the manner as specified in
Section 13.6.1 above.  Nothing in this Section 13 will be deemed to serve as a
waiver of any requirements for the service of notice or process in the
institution of an action or proceeding as provided by Law.

 

13.7        All Legal Provisions Deemed Included

 

13.7.1              It is the intent and understanding of the parties to this
Contract that each and every provision of law required to be inserted in this
Contract shall be and is inserted in this Contract.  Furthermore, it is hereby
stipulated that every such provision is to be deemed to be inserted in this
Contract, and if, through mistake or otherwise, any such provision is not
inserted, or is not inserted in correct form, then this Contract shall forthwith
upon the application of either party be amended by such insertion so as to
comply strictly with the law and without prejudice to the rights of either party
hereunder.

 

13.7.2              This Contract is subject to the MacBride Principles,
attached as Exhibit A.

 

13.8        Severability

 

If this Agreement contains any unlawful provision not an essential part of this
Contract and which shall not appear to have been a controlling or material
inducement to the making thereof, the same shall be deemed of no effect and
shall, upon notice by either party, be deemed stricken from this Agreement
without affecting the binding force of the remainder.

 

13.9        Section Headings

 

Section headings are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the scope or intent of this Agreement
and in no way affect this Contract.

 

13.10      No Estoppel

 

Neither the City nor any department, officer, agency or employee thereof, shall
be bound, precluded or estopped by any determination, decision, approval, order,
letter, payment or

 

D-38

--------------------------------------------------------------------------------


 

certificate made or given under or in connection with this Contract by the City,
the Commissioner, the DSNY Project Manager, or any other officer, agent or
employee of the City, either before or after the final completion and acceptance
of the Contract Work and payment therefor:  (a) from showing the true and
correct classification, amount, quality or character of the Contract Work
actually done; or that any such determination, decision, order, letter, payment
or certificate was untrue, incorrect or improperly made in any particular, or
that the Contract Work or any part thereof does not in fact conform to the
requirements of this Contract; and (b) from demanding and recovering from the
Contractor any overpayment made to the Contractor or such damages as the City
may sustain by reason of the Contractor’s failure to perform each and every part
of this Contract in strict accordance with its terms, or both.

 

ARTICLE 14 - APPROVALS

 

14.1        Approval by the City of New York.  This Contract shall not become
effective or binding unless;

 

14.1.1              the Comptroller shall have endorsed his or her certificate
that there remains unexpended and unapplied a balance of appropriation of funds
applicable hereto sufficient to pay the estimated expense of executing this
Contract and

 

14.1.2              approved by the Mayor pursuant to the provisions of
Executive Order No. 42, dated October 9, 1975 in the event the Executive Order
requires such approval and

 

14.1.3              certified by the Mayor (Mayor’s Fiscal Committee created
pursuant to Executive Order No. 43, dated October 14, 1975) that performance
thereof will be in accordance with the City’s financial plan.

 

14.2        Contract Subject to Review by the Financial Control Board.  The
following categories of contracts requiring the payment of funds or the
incurring of costs by the City shall be submitted to the Financial Control
Board, prior to execution, for its review:

 

14.2.1              Any contract, other than Long-term Leases and Collective
Bargaining Agreements, of $10,000,000 or more.

 

14.2.2              Any Long-term Lease

 

14.2.3              Any Collective Bargaining Agreement or modification thereof
as defined and governed by the Collective Bargaining Agreement Review and
Approval Procedures adopted by the Financial Control Board on April 23, 1981, as
amended from time to time.

 

14.2.4              Amendments to a contract or a long-term lease:

 

D-39

--------------------------------------------------------------------------------


 

14.2.4.1                       Any amendment to a contract required to be
submitted to the Financial Control Board pursuant to this Part, other than a
Long-term Lease or Collective Bargaining Agreement, which modifies the time or
times of payment, or increases the amount required to be paid by the City and
which amendment, when considered in the aggregate with all prior unapproved
amendments to such contract approved since a last amendment, increase or may
reasonably be anticipated to increase the base contract amount by increments of
10% of the Contract price or $5,000,000, whichever is higher.

 

14.2.4.2                       Any amendment to a contract not initially
required to be submitted to the Financial Control Board pursuant to this Part,
other than a Long-term Lease or Collective Bargaining Agreement, which
amendment, when considered in the aggregate with the base contract, increases or
may reasonably be anticipated to increase the base contract amount up to and
beyond $10,000,000.

 

14.2.4.3                       All subsequent amendments to a contract not
initially required to be submitted to the Financial Control Board pursuant to
this Part but which has been amended and such amendment was required to be
submitted to the Financial Control Board pursuant to Section 3(l)(ii) of the
contract regulation of the Financial Control Board, which subsequent amendments,
when considered in the aggregate with all prior unapproved amendments to such
contract, increase or may reasonably be anticipated to increase the base
contract as approved by increments of 1% of the Contract price or $5 million,
whichever is higher.

 

14.2.4.4                       Any amendment to a Long-term Lease as defined in
Section 2(f)(1) or (2) of the Financial Control Board regulations, which: (a)
modifies the term of the lease or renewal period, (b) increases the amount
required to be paid by the City as rent or otherwise, (c) decreases the amount
to be paid to the City pursuant to such Lease, or (d) modifies the times or
amounts of any payments under the lease.

 

14.2.4.5                       Any amendment to a Long-term Lease as defined in
Section 2(f)(3) of the Financial Control Board regulations.

 

14.3        Other Approvals or Authorization.  The requirement of the Contractor
shall be in addition to, and not in lieu of, any approval or authorization
otherwise required for this Contract to be effective and for the expenditure of
City funds.

 

D-40

--------------------------------------------------------------------------------


 

ARTICLE 15 - CONTRACT SUBJECT TO THE PPB RULES

 

This Contract is subject to the PPB Rules, as such rules may be amended from
time to time.  In the event of a conflict between the PPB Rules and a provision
of this Contract, the PPB Rules shall take precedence.

 

ARTICLE 16 - ENTIRE AGREEMENT

 

This written Agreement, including any attachment or references which have been
incorporated in this Contract, contains all the terms and conditions agreed upon
by the parties hereto, and no other agreement, oral or otherwise, regarding the
subject matter of this Contract shall be deemed to exist or to bind the parties
or to vary any of the terms contained in this Contract.

 

ARTICLE 17 - MACBRIDE PRINCIPALS

 

17.1        MACBRIDE PRINCIPLES PROVISIONS FOR NEW YORK CITY CONTRACTORS

 

Local Law No. 34 of 1991 became effective on September 10, 1991 and added
section 6-115.1 to the Administrative Code of the City of New York.  The local
law provides for certain restrictions on City contracts to express the
opposition of the people of the City of New York to employment discrimination
practices in Northern Ireland and to encourage companies doing business in
Northern Ireland to promote freedom or workplace opportunity.

 

17.1.1             PART A

 

In accordance with section 6-115.1 of the Administrative Code of the City of New
York, the Consultant stipulates that such Consultant and any individual or legal
entity in which the Consultant holds a ten percent or greater ownership interest
and any individual or legal entity that holds a ten percent or greater ownership
interest in the Consultant either (a) have no business operations in Northern
Ireland, or (b) shall take lawful steps in good faith to conduct any business
operations they have in Northern Ireland in accordance with the MacBride
Principles, and shall permit independent monitoring of their compliance with
such principles.

 

17.1.2             PART B

 

For purposes of this section, the following terms shall have the following
meanings:

 

17.1.2.1                       “MacBride Principles” shall mean those principles
relating to nondiscrimination in employment and freedom of workplace opportunity
which require employers doing business in Northern Ireland to:

 

D-41

--------------------------------------------------------------------------------


 

17.1.2.2                       increase the representation of individuals from
under represented religious groups in the work force, including managerial,
supervisor, administrative, clerical and technical jobs;

 

17.1.2.3                       take steps to promote adequate security for the
protection of employees from under represented religious groups both at the
workplace and while traveling to and from work;

 

17.1.2.4                       ban provocative religious or political emblems
from the workplace;

 

17.1.2.5                       publicly advertise all job openings and make
special recruitment efforts to attract applicants from under represented
religious groups;

 

17.1.2.6                       establish layoff, recall and termination
procedures which do not in practice favor a particular religious group;

 

17.1.2.7                       abolish all job reservations, apprenticeship
restrictions and different employment criteria which discriminate on the basis
of religion;

 

17.1.2.8                       develop training programs that will prepare
substantial numbers of current employees from under represented religious groups
for skilled jobs, including the expansion of existing programs and the creation
of new programs to train, upgrade and improve the skills of workers from under
represented religious groups;

 

17.1.2.9                       establish procedures to assess, identify and
actively recruit employees from under represented religious groups with
potential for further advancement; and

 

17.1.2.10                     appoint a senior management staff member to
oversee affirmative action efforts and develop a timetable to ensure their full
implementation.

 

17.1.3             Enforcement of Part A.  The Consultant agrees that the
covenants and representations in Part A above are material conditions to this
contract.  In the event the contracting entity receives information that the
Consultant who made this stipulation required by this section is in violation
thereof, the contracting entity shall review such information and give the
Consultant an opportunity to respond.  If the contracting entity finds that a
violation has occurred, the entity shall have the right to declare the
Consultant in default and/or terminate this contract for cause and procure the
supplies, services or work from another source in any manner the entity deems
proper.  In the event of such termination, the Consultant shall pay to the
entity, or the entity in its sole discretion may withhold from any amounts
otherwise payable to the

 

D-42

--------------------------------------------------------------------------------


 

Consultant, the difference between the contract price for the uncompleted
portion of this contract and the cost to the contracting entity of completing
performance of this contract either itself or by engaging another consultant or
consultants.  In the case of a requirements contract, the Consultant shall be
liable for such difference in price for the entire amount of supplies required
by the contracting entity for the uncompleted term of its contract.  In the case
of a construction contract, the contracting entity shall also have the right to
hold the Consultant in partial or total default in accordance with the default
provisions of this contract, and/or may seek debarment or suspension of the
Consultant.  The rights and remedies of the entity hereunder shall be in
addition to, and not in lieu of, any rights and remedies the entity has pursuant
to this contract or by operation of law.

 

IN WITNESS WHEREOF: The DSNY Agency Chief Contracting Officer acting on behalf
of the City, and the Contractor, have executed four original copies of this
Contract.  Two copies will remain with DSNY, the third will be filed with the
Comptroller, and the fourth will be delivered to the Contractor.

 

 

THE CITY OF NEW YORK

 

 

acting by and through the Department of Sanitation

 

 

 

 

 

 

 

 

By:

/s/  Ron Blenderman

 

 

 

 

 

Agency Chief Contracting Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR

 

(Corporate Seal)

 

 

 

 

 

 

By:

 

/s/ Edward L. Apuzzi

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vice President

 

 

 

 

 

 

Title

 

 

 

D-43

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT BY AGENCY CHIEF CONTRACTING OFFICER

 

State of New York

)

 

 

 

 

)

ss:

 

 

County of New York

)

 

 

 

 

On this 19 day of September, 2003, before me personally came Ronald Blenderman
to me known and known to me to be the Agency Chief Contracting Officer of the
Department of Sanitation of the City of New York, the person described as such
in and who as such executed the foregoing instrument and he acknowledged to me
that he executed the same as Commissioner for the purpose therein mentioned.

 

 

Subscribed and sworn to before me
this 19 day of September, 2003

 

 

 

 

 

 

 

 

/s/ Delores Henry

 

 

 

Notary Public

 

 

 

 

 

 

Delores Henry

 

 

Commissioner of Deeds, City of New York

 

 

No. 212422

 

 

Cert. Filed in New York County

 

 

Commission Expires 9/26/04

 

D-44

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF A PRINCIPAL OF A CORPORATION

 

State of New Jersey

)

 

 

 

 

)

ss:

 

 

County of Hudson

)

 

 

 

 

On this 16 day of September, 2003  ,before me personally came Edward Grupi, who
being by me duly sworn, did depose and say that he resides in the city of
Plainsboro, NJ; that he is the   Vice President   of the Corporation described
as such in and which executed the foregoing instrument; that he knows the seal
of said Corporation; that it was so affixed by order of the Board of Directors
of said Corporation; and that he signed his or her name thereto by like order.

 

 

 

Subscribed and sworn to before me
this 16 day of Sept, 2003

 

 

 

 

 

 

 

 

/s/ Sandra Rufino

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

Sandra Rufino

 

 

Notary Public of New Jersey

 

 

My Commission Expires

 

 

March 1, 2008

 

 

ACKNOWLEDGEMENT OF AN INDIVIDUAL

 

State of                                      

)

 

 

 

 

)

ss:

 

 

County of                                   

)

 

 

 

 

On this                                       day of
                                     ,                           before me
personally appeared                                           to me known and
known to me to be the person described as such in and who executed foregoing
instrument and acknowledgment that he executed the same.

 

Subscribed and sworn to before me

this                       day of                       ,

 

 

 

Notary Public

 

D-45

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF A PRINCIPAL IF A PARTNERSHIP

 

State of                                      

)

 

 

 

 

)

ss:

 

 

County of                                   

)

 

 

 

 

On this                                       day of
                                     ,                         before me
personally appeared                                       to me known and known
to me to be one of the members of the firm of
                                     , described as such in and who as such
executed the foregoing instrument and he acknowledged to me that he executed the
same as and for the act and deed of said firm.

 

Subscribed and sworn to before me

 

this                        day of                       ,             

 

 

 

 

 

 

Notary Public

 

 

D-46

--------------------------------------------------------------------------------


 

CONTRACT AUTHORITY

 

MAYOR’S CERTIFICATE NO: CBX                                           DATED
                    

 

BUDGET DIRECTOR’S CERTIFICATE NO.                              DATED
                    

 

APPROPRIATION CERTIFICATE
DEPARTMENT OF SANITATION

 

In conformity with the provisions of Section 93c-3.0 of the Administrative Code
of the City of New York, it is hereby certified that the estimated cost of the
work, materials and supplies required by the within contract, amounting to $34,
609,200.00 is chargeable to the budget of the Department of Sanitation as
follows:

 

Agency:

 827

 

Budget Code:

 

600

 

 

 

 

 

Unit of Appropriation: 1124

 

 

 

Object Code:

 

O1.

 

I further hereby certify that the specifications contained herein comply with
the terms and conditions of the BUDGET.

 

 

 

 

 

 

 

 

 

 

/s/ Ron Blenderman

 

 

for the Department of Sanitation

 

 

COMPTROLLER’S CERTIFICATE

 

The City of New York,                               ,
                            

In pursuance of the provisions of Section 93c-3.0 of the Administrative Code of
the City of New York, I hereby certify that there remains unapplied and
unexpended a balance of the above mentioned fund applicable to this Contract
sufficient to pay the estimated expense of executing this Contract,
$                         

 

 

 

 

 

 

 

Comptroller of the City of New York

 

D-47

--------------------------------------------------------------------------------


 

MODULE E:

 

SCHEDULE A:             Contract-Specific Requirements including Insurance
Requirements (Pages Numbered E1)

 

General Insurance Provisions (Pages Numbered E2)

 

Payment Bond Form (If Payment Security is Required)

 

Performance Bond Form (If Performance Security is Required)

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CONTRACT-SPECIFIC REQUIREMENTS

FOR SERVICE AND SUPPLY AGREEMENTS

 

ITEM

 

CONTRACT PERFORMANCE
REQUIREMENTS

 

REFERENCE

Project Manager – Department Representative

 

Mark Suppa
Bureau Contracting Officer

 

Tel:  (646) 885-5056
Fax:  (212) 788-3906

 

 

 

 

 

Term: Time for Completion 

(The Time for Completion of individual phases of the Work Contract may also be
provided when appropriate.)

 

Time for Completion:  Three years with an option to renew for two additional one
year terms.

 

Agreement (Module D, Article 2) and Detailed Specifications (Module C)

 

 

 

 

 

Liquidated Damages

 

o    

ý     

No

Yes:  See Section 5.2 of Detailed Specifications for specific provisions.  All
liquidated damages will be measured per the period given in the Detailed
Specifications or a fraction thereof.

 

Agreement (Module D, Article 4.6) and Detailed Specifications (Module C)

 

 

 

 

 

 

Subcontracting

 

ý     

 

Permitted: 80% of the Contract Work may be subcontracted. 

 

Agreement (Module D, Article 10.7)

 

 

 

 

 

 

 

 

o     

Not Permitted.

 

 

 

 

 

 

 

 

Retained
Percentage

 

o     

      % of each Partial Payment Voucher until       % of Total Contract Amount
is reached.

 

Agreement (Module D, Article 6.3)

 

 

 

 

 

 

Periodic Partial
Payment for Work
Performed

 

ý     YES

o   NO

 

See Module C

 

E1-1

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CONTRACT-SPECIFIC REQUIREMENTS

FOR SERVICE AND SUPPLY AGREEMENTS

 

REQUIRED INSURANCE
(In Most Cases)

 

REFERENCE

ý

Automobile Liability: CA 0001 [Ed. 06/92] covering Automobile Liability, Code 1
“Any Insurance” and Endorsements CA 2232 (Ed 4/92) and CA 0112 (Ed 6/91) or
Equivalent, Combined Single Limit - Bodily Injury and Property Damage
$1,000,000 each occurrence 

 

General Conditions (Module E, Section 5)

If Automobile Liability, above, is checked, the following types of automobile
coverage must be provided:

 

 

 

 

 

ý  comprehensive form

ý hired

ý  owned

ý  non-owned

 

 

 

OPTIONAL INSURANCE

 

DEPENDING ON THE SERVICES OR SUPPLIES
BEING PROCURED.

 

REFERENCE

o

Professional Liability:  per CNA Design Professionals -1-87503A (ed 8/83) or
equivalent as applicable for all design and engineering service afforded under
this contract except as approved by

 

General Conditions  (Module E, Section 4)

 

 

 

 

 

 

(Name)

$    ,000,000 per claim

$     ,000,000 aggregate

$                         maximum deductible [except as specifically approved
pursuant to General Conditions, Module E, Section 7(h).

 

 

 

 

 

 

o

Builder’s Risk (All Risk/Completed Value) 100% of Total Contract Amount

 

General Conditions (Module E, Section 6)

 

 

 

 

If indicated by an ý below, the following additional hazards must be covered by
insurance, or additional types of insurance provided, with the City of New York
and the Department of Sanitation named as additional insureds:

 

 

 

E1-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CONTRACT-SPECIFIC REQUIREMENTS

FOR SERVICE AND SUPPLY AGREEMENTS

 

ITEM

 

CONTRACT SECURITY REQUIREMENTS

 

REFERENCE

Bid Security Requirements (a Bid Bond is one form of Bid Security)

 

o

ý

Not Required

Required: Bid Deposit equal to 2% of the Bidder’s proposed annualized capacity
times the bid Price Per Ton, or annualized Bid Contract Price (cash or certified
check), or a Bid Bond equal to 10% of the Bidder’s proposed annualized capacity
times the bid Price Per Ton.

 

Information for Bidders (Module A, Section 30)

 

 

 

 

 

 

Performance Security / Performance Bonds

 

o

ý

Not required

Required: 50% of the Bidder’s proposed annualized capacity times the bid Price
Per Ton.

 

Information for Bidders (Module A, Section 31) and Agreement (Module D, Article
6.1)

 

 

 

 

 

 

Payment Security / Payment Bonds

 

ý

o

Not Required

Required: % of the Contract Price

 

Information for Bidders (Module A, Section 32) and Agreement (Module D, Article
6.1)

Other Security Requirements

 

o

Other security (Describe)

 

Agreement (Module D, Article 6.1)

 

E1-3

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

1.

Workers’ Compensation Insurance:

 

 

 

 

2.

Employer’s Liability Insurance:

 

 

 

 

3.

Commercial General Liability:

 

 

 

 

4.

Automobile Liability:

 

 

 

 

5.

Professional Liability:

 

 

 

 

6.

Builders All Risk:

 

 

 

 

7.

Insurance Agreement:

 

 

 

 

8.

Protection of City Property:

 

 

E2-i

--------------------------------------------------------------------------------


 

CERTIFICATE OF INSURANCE

(Front)

 

NAME AND ADDRESS OF INSURED:

 

FOR CITY USE ONLY

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Agency:

 

 

 

 

 

 

 

ADDITIONAL INSURED:

 

Agency Code:

 

 

 

 

 

 

 

N.Y.C./   Department of Sanitation
(Agency Name)

 

Contract #

 

 

 

 

 

 

 

 

 

Accepted By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

The agent/broker authorized to do business in the state of New York, certifies
that insurance of the kinds and types and for limits of liability herein stated,
covering the work herein designated, has been procured by and finished on behalf
of the insured contractor and is in full force and effect for the periods listed
below.

 

TYPE OF INSURANCE

 

POLICY
NUMBER

 

EFFECTIVE
DATE

 

EXPIRATION
DATE

 

LIMITS OF
LIABILITY
(In Thousands)

 

LIMITS OF
LIABILITY
(In Thousands)

 

 

 

 

 

 

 

 

 

 

 

A: Commercial General Liability
( )Per Occurrence
( ) Claims Made

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B: Excess Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C: Professional Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D: Worker’s Compensation

 

 

 

 

 

 

 

LIMITS AS REQUIRED
BY LAW

 

LIMITS AS REQUIRED
BY LAW

 

 

 

 

 

 

 

 

 

 

 

E. Employer’s Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F: Automobile Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G: Builders’ Risk

 

 

 

 

 

 

 

% of final
contract amount

 

% of final
contract amount

 

 

 

 

 

 

 

 

 

 

 

H: Railroad Protective Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I: Marine Protection & Indemnity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J: Jones Act

 

 

 

 

 

 

 

LIMITS AS REQUIRED
BY LAW

 

LIMITS AS REQUIRED
BY LAW

 

 

 

 

 

 

 

 

 

 

 

K: Longshore Harborworkers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L: Other (Specify)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION AND DESCRIPTION OF WORK:

 

 

 

 

 

 

 

These certificates described herein may not be canceled without a cancellation
of a policy to which it is attached.  Such cancellation may issued by the
company or the insured giving thirty (30) days notice in writing to New York
City’s Comptroller’s Office & Contracting Agencies.  No policy referred to
herein shall be changed, cancelled or terminated for any reason including
expiration of the policy or nonpayment of the premiums unless thirty (30) days
written notice has been received by the contracting agency and the Comptroller’s
office.

 

Policy coverage MUST agree with coverage stated on this certificate.  False
statements of coverage are punishable under SECTION 2110 of the New York State
Insurance Law.  As indicated in the Standard Specifications of the contract,
lines of coverage are NOT to be amended with deducible causes of any kind
without prior written approval of the (City of New York.

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INSURANCE
(Back)

 

INSURANCE COMPANIES

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broker’s Name:

 

 

 

Address:

 

 

 

 

 

 

License #:

 

 

 

Telephone #: ( )

 

 

 

Contact Person:

 

 

 

--------------------------------------------------------------------------------


 

GENERAL CONDITIONS FOR SERVICE AND SUPPLY AGREEMENTS
INSURANCE PROVISIONS

 

1.                                      Workers’ Compensation Insurance:

 

Pursuant to Section 57 of the New York State Workers Compensation Law, the
Contractor must offer proof of workers compensation and disability benefits
coverage on behalf of all employees who are to provide labor or service under
this contract, two certificates of such insurance or authority for
self-insurance shall be furnished to DSNY.

 

2.                                      Emplover’s Liability Insurance:

 

Before performing any work on the Contract, the Contractor shall procure
Employer’s Liability Insurance affording compensation because of bodily injury
by accident or disease sustained by any employee of the insured arising out of
and in the course of his/her employment by the insured.  Two certificates of
such insurance or authority for self-insurance shall be furnished to DSNY.
Certificates confirming renewals of insurance, shall be presented not less than
30 days prior to the expiration date of coverage until all operations under the
contract are deemed completed.

 

3.                                      Commercial General Liability:

 

Before commencing work at the sites, the Contractor shall procure a commercial
general liability insurance policy in the contractor’s name and naming the City
of New York, Department of Sanitation as additional insured and endorsed to
cover liability assumed by the contractor under the indemnity provisions of this
Agreement. This insurance policy must be maintained during the life of the
contract and shall protect the City, the Department of Sanitation, and the
contractor and his/her subcontractors performing work at the site from claims
for property damage and/or bodily injury which may arise from operations under
this contract, whether such operations are performed by him/herself or anyone
directly or indirectly employed by him. Two (2) certificates of insurance shall
be furnished in a manner acceptable to the Department of Sanitation, together
with copies of all endorsements as pertain to the requirements of this contract.
(Limits above are as provided in GC 00 01 (ED 10/93).

 

The policy shall contain no exclusions or endorsements which are not acceptable
to the City and shall be of a form and by an insurance company acceptable to the
City.

 

Contractor, at his option, may carry, in lieu of liability insurance provided
above, comprehensive, general liability insurance with a limit per accident
equal to the amount required in Schedule A.

 

E2-1

--------------------------------------------------------------------------------


 

Sanitation and the City and each officer, agent and the employee of the City or
Department of Sanitation against all claims against any of them, for personal
injury or wrongful death or property damage arising out of the negligent
performance of professional services or caused by an error, omission or
negligent act of the Contractor’s Engineer or anyone employed by the
Contractor’s Engineer.

 

All subcontractors to the contractor’s Engineer providing professional services
under this contract shall also provide evidence of professional liability
insurance to the Department at limits appropriate to the exposures of the
subcontractor’s work, with deductibles suitable for the financial capacity of
the subcontractor and through carriers and on forms acceptable to the
Department.

 

6.                                      Builders All Risk:

 

In construction contracts, when deemed necessary, before any materials are
purchased under this contract, the contractor shall present the Department with
certificates evidencing that the required insurance is in effect. The policy
shall insure the city and the Contractor as their respective rights may appear
under the contract. The policy shall provide for storage and transport of
materials, equipment, supplies of any kind whatsoever to be used on or
incidental to the project.

 

Builders Risk Policy: Shall contain the following endorsements:

 

(A)                              “This policy insures against loss or damage
only on work done under Contract No.                         with New York City,
in construction for the Department of Sanitation                         
[PROJECT DESCRIPTION], which is susceptible to damage or loss.”

 

(B)                                The policy must contain under the loss
payable clause or by endorsement thereon: “Loss, if any, payable to the City of
New York.”

 

The omission of any of these endorsements or clauses from the policy will be
considered a cause for rejection of the policy.

 

The policy shall be stamped PAID, or receipted bills of payment of premium shall
be delivered with the builders’ risk insurance policy.

 

If the insurance policy is that of a mutual company, it shall contain the
following:

 

“The City of New York shall not be liable for any premium or assessment under
this policy of insurance. The contractor who has entered into the contracted
referred to in this policy with the City of New York is solely liable.”

 

E2-2

--------------------------------------------------------------------------------


 

(H)                               In addition, notification of any accidents
arising in the course of operations under the contract that cause bodily injury
or property damage shall also be sent promptly to the

 

Department of Sanitation
Bureau of Legal Affairs
125 Worth Street, Room 710
New York, NY 10013
Attention: Deputy Commissioner for Legal Affairs

 

(I)                                    The Contractor or his engineer may apply
to Department for approval of higher deductibles based on financial capacity and
quality of the carrier affording coverage.

 

(J)                                   In addition to the above insurance
requirements, the following terms and conditions shall apply and shall be
written into the policies of insurance as riders:

 

(1)                                  Notices of claim shall be given by the
Contractor to its insurance company within 120 days after such claim shall be
filed with the Comptroller of the City of New York.

 

(2)                                  Notices of all accidents shall be sent by
the Contractor to its insurance company and such notice shall be deemed notice
by the Contractor, by DSNY, and by the City to the insurance company.

 

(3)                                  The insurance company shall defend,
indemnify and hold harmless the City, its officers, employees and agents from
any and all claims, suits, demands or judgements by reason of property damage or
personal injuries, including death, arising out of or as a result of this
contract.

 

(4)                                  The insurer waives all rights of
subornation against the City, its officers, employees and agents.

 

(K)                               Notice to the insurance company by the
Contractor of an accident or claim on the site shall constitute notice by DSNY
and the City to the insurance company.

 

8.                                      Protection of City Property:

 

If City property is lost, damaged or destroyed as result of the operations of
the Contractor or his subcontractors, in the performance of this contract, of
from his or their failure to comply with any of the provisions of this contract,
or by law, the Contractor shall indemnify and hold the City harmless from any
and all costs and expense which the City may be subjected to which it may suffer
or incur by reason thereof.

 

E2-3

--------------------------------------------------------------------------------


 

MODULE F:  ATTACHMENTS

 

•                  Local Law 35 Certification (if applicable)

 

•                  Experience Questionnaire, Financial Requirements
(Questionnaire Attached)

 

•                  Supply and Service Employment Report

 

•                  VENDEX

 

--------------------------------------------------------------------------------


 

LOCAL LAW 35 CERTIFICATION

 

--------------------------------------------------------------------------------


 

CERTIFICATION

 

LOCAL LAW 35

 

AGENCY:

 

New York City Department of Sanitation

 

BUREAU:  Waste Disposal

 

 

 

 

 

PIN #:

 

82703WD00036

 

PROJECT:                         

 

DESCRIPTION OF SERVICE OR SUPPLY:

 

Export Municipal Solid Waste from the Borough of Brooklyn (2003)

 

CONDITIONS OF LOCAL LAW 35 MUST MEET ALL OF THE FOLLOWING CRITERIA:

 

·         Solicitation for new or renewal contracts issued on or after October
17, 1994.

·          

·         Contract is for provision of technical, consultant or personal
services (including human/client services) valued at more than $100,000.00.

* * * * * * * * * * *

The Agency has determined that the award of this contract.

 

o Will

 

ý Will Not

 

 

directly result in the “displacement” of any City employee.

 

“Displacement” is defined by Local Law 35 to mean “any employment action that
results in a reduction in the number of funded position, including but not
limited to, those resulting from the layoff; demotion; bumping; involuntary
transfer to a new class, title, or location; time based reductions in customary
hours of work, wages, or benefits of any city employees.”

 

BY:

/s/  [Illegible]

 

Date:

12-3-02

 

 

Bureau Contracting Officer

 

 

 

(Signature/Date)

 

 

 

 

 

 

BY:

/s/  [Illegible]

 

Date:

12-3-02

 

 

Commissioner

 

 

 

(Signature/Date)

 

 

 

--------------------------------------------------------------------------------


 

[EXPERIENCE QUESTIONNAIRE
AND
CONTRACTOR’S
FINANCIAL STATEMENT

 

(THE CONTRACTOR MAY SUBSTITUTE AN
ACCOUNTING STATEMENT FOR THE PRIOR SIX-
MONTH PERIOD, BUT MUST INCLUDE THE TWO
MOST RECENT BANK STATEMENTS AND THE
AFFIDAVIT OF ACCURACY ATTACHED TO THE
CONTRACTOR’S FINANCIAL STATEMENT.)]

 

--------------------------------------------------------------------------------

CONTRACTOR’S

EMPLOYMENT REPORT

FOR SERVICE AND SUPPLY CONTRACTS

 

(and Instructions)

 

--------------------------------------------------------------------------------


 

THE CITY OF NEW YORK
DEPARTMENT OF BUSINESS SERVICES
DIVISION OF LABOR SERVICES
CONTRACT COMPLIANCE UNIT
110 WILLIAM STREET — 2nd Floor
NEW YORK, NY 10038

 

INSTRUCTIONS FOR THE SUPPLY AND SERVICE
CONTRACTOR’S EMPLOYMENT REPORT

 

CONTENTS:

 

Section

 

 

 

I.

 

Who must file a complete Employment Report

 

II.

 

Who must file a “Less Than 50 Employees Certificate” L.T. 50

 

III.

 

For which facility must an Employment Report be filed

 

IV.

 

Who must file the “Less Than 150 Employees Certificate” L.T. 150

 

V.

 

Where to file

 

VI.

 

Who reviews the Employment Report

 

VII.

 

What comprises the Division of Labor Services (DLS) Review Process

 

VIII.

 

Who must sign the Employment Report, the “Less Than 150 Employees
Certificate” or the “Less Than 50 Employees Certificate”

 

IX.

 

How to complete the Supply and Services Employment Report

 

 

 

A.

General Information

 

 

 

B.

Part I - Contractor/Subcontractor Information

 

 

 

C.

Part II - Documents Required

 

 

 

D.

Part III - Employment Data Tables

 

 

 

 

ICIP Applicant/Developer Contractor Information

 

 

 

 

Signature Page

 

 

 

 

Sample of Completed Data Tables

 

X.

 

A.

Appendix A: Industry Codes

 

 

 

B.

Appendix B:  Broad Census Occupational Categories (Occupational Categories) and
Detailed Listing of Occupational Titles and Census Codes

 

 

NOTE:            DLS IS DEVELOPING COMPUTER CAPABILITY TO RECEIVE WORKFORCE DATA
ON DISKETTE.  IF YOU ARE INTERESTED IN MAKING A DISK SUBMISSION FOR PART III
DATA, PLEASE CALL (212) 513-6342.

 

--------------------------------------------------------------------------------


 

I.              WHO MUST FILE A COMPLETE EMPLOYMENT REPORT (ER)

 

In accordance with Chapter 56 of the New York City Charter (Chapter 56),
Executive Order No. 50 (1980) (E.O. 50), as amended, its implementing Rules
(1982), the filing of a completed ER is a requirement for doing business with
the City of New York if you meet all of the following conditions:

 

1.             you have been identified as the lowest bidder for a supply or
service contract, or your proposal for supplies or services has been accepted;

 

2.             the contract value exceeds $50,000; and

 

3.             your firm employs a total of 50 or more people.

 

NOTE:            IF YOU ARE A SUBCONTRACTOR (SUPPLIER OR MANUFACTURER)
PERFORMING ON A SUPPLY AND SERVICE CONTRACT AND YOU MEET CONDITIONS 2 AND 3
ABOVE, YOU MUST ALSO FILE A COMPLETE ER. THE CONTRACTOR IS RESPONSIBLE FOR THE
SUBMISSION OF THE ER(S) BY EACH SUBCONTRACTOR MEETING CONDITIONS 2 AND 3.  THE
ER FOR THE PRIME CONTRACTOR WILL NOT BE CONSIDERED COMPLETE UNTIL DLS RECEIVES A
COMPLETE AND DETAILED LISTING OF EACH SUBCONTRACTOR INVOLVED IN THE CONTRACT. 
COMPLETED ERS FROM EACH APPROPRIATE SUBCONTRACTOR MUST BE SUBMITTED 10 BUSINESS
DAYS FOLLOWING THE AWARD OF THE CONTRACT.

 

II.            WHO MUST FILE A “LESS THAN 50 EMPLOYEES CERTIFICATE”
(see ER, page 13)

 

1.             If your contract value exceeds $50,000 and your company at all of
its facilities employs fewer than 50 employees, you need only submit a “Less
Than 50 Employees Certificate” found on page 13 of the Employment Report.

 

2.             If you are a subcontractor to the prime contractor, the value of
your subcontract exceeds $50,000 and your company at all of its facilities
employs fewer than a total of 50 employees, you need only submit the “Less Than
50 Employees Certificate” found on page 13 of the Employment Report.  DO NOT
COMPLETE ANY OTHER PART OF THE ER.

 

III.           FOR WHICH FACILITY MUST AN ER BE FILED

 

1.             A separate ER will be forwarded for each facility involved in the
performance of the contract.  This may be headquarters or any “independently
operating facility”.

 

2.             An “independently operating facility” is headquarters or a site
separate from headquarters that makes its own personnel decisions including
hires, transfers, promotions and termination.  If staff employed by a facility
are simply sent to a separate location to perform their work, they are still
considered part of that facility and are included in one ER.

 

--------------------------------------------------------------------------------


 

3.             Example for which ERs must be filed from separate facilities:  If
your firm is supplying data processing equipment that is manufactured at your
Chicago, Illinois plant, sold by your sales office in East Orange, New Jersey
and serviced by your maintenance center in New York City, then an ER is
necessary for each of the three sites.  DLS retains the right to request the
submission of an ER from headquarters, if deemed appropriate.

 

NOTE:            IF YOU HAVE ANY QUESTIONS RELATING TO WHICH FACILITY(IES) YOUR
ORGANIZATION MUST COMPLETE AND SUBMIT INFORMATION, PLEASE CONTACT THE
APPROPRIATE CITY AGENCY AS IDENTIFIED IN SECTION V BELOW.

 

IV.           WHO MUST FILE A “LESS THAN 150 EMPLOYEES CERTIFICATE”
(see ER, page 14)

 

1.             If your contract value exceeds $50,000 and your company employs
between 50 and 149 employees, only Parts I and II and the “Less Than 150
Employees Certificate” (see page 14 of the Employment Report) need be completed
and submitted for each independently operating facility.  DO NOT COMPLETE PART
III (Pages 11 - 13), of the ER.

 

2.             If your company is a subcontractor, the value of your subcontract
exceeds $50,000 and your company employs between 50 and 149 employees, only
Parts I and II and the “Less Than 150 Employees Certificate” (see page 14 of the
Employment Report) need be completed and submitted for each independently
operating facility.  DO NOT COMPLETE PART III (Pages 10 - 12) of the ER.

 

V.            WHERE TO FILE

 

1.             The ER(s) or the “Less Than 50 Employees Certificate(s)” must be
returned to the city agency with which you are contracting (contracting agency),
and all inquiries, regarding the Instructions and/or the ER must be directed to
the contracting agency, as well.

 

2.             DEPARTMENT OF GENERAL SERVICES/DIVISION OF MUNICIPAL SUPPLIES
CONTRACTORS ONLY.  If you are contracting through the Department of General
Services/Division of Municipal Supplies, you will submit the ER or “Less Than 50
Employees Certificate” directly to Division of Labor Services, 110 William
Street, 2nd Floor, New York, NY 10038.  All inquiries regarding the Employment
Report Instructions and/or the ER must be directed to DLS.

 

NOTE:            THE ORIGINAL EMPLOYMENT REPORT MUST BE SUBMITTED FOR DLS’
REVIEW.  HOWEVER, YOU SHOULD KEEP COPIES OF ALL MATERIALS AND DOCUMENTS
SUBMITTED FOR EASY REFERENCE DURING AND AFTER THE REVIEW.

 

--------------------------------------------------------------------------------


 

VI.           WHO REVIEWS THE EMPLOYMENT REPORT

 

The contracting agency and/or DLS reviews the ER for completeness.  If any
portion is incomplete you will be notified.

 

Upon receipt of a completed ER, it is reviewed by DLS to ensure that your firm
or organization is in compliance with the City’s equal employment opportunity
requirements.

 

VII.          WHAT COMPRISES THE DIVISION OF LABOR SERVICES’ REVIEW PROCESS

 

In accordance with E.O. 50, upon receipt by DLS of a completed ER, DLS conducts
a review of the contractor’s current employment policies, practices and
procedures, as well as a statistical analysis of the workforce, if necessary. 
The process is as follows:

 

1.             Within five (5) business days DLS will review the ER for
completeness and accuracy.  If any information is omitted or incorrect, or if
necessary documents are not submitted, the submission shall be deemed incomplete
and DLS will inform the contractor.  The substantive compliance review does not
commence until the submission is complete.  An incomplete submission will delay
the review process and may preclude or interrupt the contract approval.

 

2.             If the ER submission is complete the compliance review will
proceed, resulting in one of the following:

 

a)             A Certificate of Compliance valid for 24 months;

b)            A Conditional Certificate of Compliance, valid for 3 months
contingent upon conditions being satisfied;

c)             An Administrative Certificate of Compliance, valid for 24 months;

d)            A Conditional Administrative Certificate of Compliance, valid for
3 months, if conditions are satisfied;

e)             Recertification Certificate valid for 24 months;

f)             Continued Compliance Certificate, good for the instant contract
if a Certificate of Compliance has been issued; or

g)            A Compliance Review Analysis Report.  (If the analysis yields a
finding of underutilization of minorities and/or women resulting from policies
or procedures that may have a discriminatory effect, or other employment
policies or practices mitigating against equal employment opportunity, the
contractor will be asked to attend a conference to present a legal and/or
factual explanation, or to develop an Employment Program.  Any firm or
organization making good faith efforts to take necessary corrective actions to
change policies found to have a disparate effect on women and minorities may be
issued a Conditional Certificate of Compliance.)

 

--------------------------------------------------------------------------------


 

VIII.        WHO MUST SIGN THE EMPLOYMENT REPORT, THE “LESS THAN 150 EMPLOYEES
CERTIFICATE” OR THE “LESS THAN 50 EMPLOYEES CERTIFICATE”

 

The signatory of these and all other documents submitted to DLS must be an
official of the firm, authorized to enter into binding legal agreements.

 

NOTE:    DLS WILL ONLY ACCEPT ORIGINAL SIGNATURES.
COPIES WILL BE REJECTED.

 

IX.           HOW TO COMPLETE THE EMPLOYMENT REPORT

 

A.            General Information

 

1.             Check the appropriate the contractual relationship (a or b) you
will have with the City as a result of this contract.  If you are a
subcontractor, you must state the name of the contractor for whom you are
providing the goods, services, etc.

 

2.             Identify the facility represented by the information submitted in
this Employment Report.

 

3.             You must provide your Employer Identification or Tax Number.

 

4.             You must indicate the number of employees at this facility.

 

5.             You must check the entry corresponding with the description of
your firm’s ownership.

 

6.             Identify your firm’s industry code (see Appendix A).

 

NOTE:            READ BEFORE COMPLETING B.  PART I

 

You say complete and submit only Part I, if any of the three (3) following
conditions apply to your organization.

 

1.             You Have Prior Approval From DLS

 

You have a valid Certificate of Compliance, Conditional, Certificate of
Compliance, Administrative Certificate of Approval or Conditional Administrative
Certificate of Approval, issued by DLS within the past 24 months for the
facility(ies) performing on this contract.  If so, complete only Part I and the
required attachments.  (See Question 9a. of the ER).

 

2.             You Have Previously Submitted a Complete ER for this Facility

 

You have previously submitted an ER on this same facility for a different
contract for which you have not yet received compliance approval.  If so,

 

--------------------------------------------------------------------------------


 

complete only Part I and the required attachments.  (See Question 9b. of the
ER).

 

3.             You Have Prior Approval From OFCCP

 

The facility(ies) involved in the performance of this contract has within the
past 12 months undergone an audit and received approval by the U.S. Department
of Labor, Office of Federal Contract Compliance Programs (“OFCCP”) and is in
compliance with all other requirements of E.O. 50 and its implementing Rules. 
If so, complete only Part I and submit the required attachments.  (See Question
10 of the ER).

 

B.            Part I - Contractor/Subcontractor Information

 

1.             State the name of your organization.

 

2.             State the full address of the facility at which this ER was
completed.

 

3.             Identify the Chief Operating Officer of the organization (not
necessarily the facility).  Please provide a telephone number.

 

4.             Please provide the name of the person who can explain the
information submitted in this report, or respond to questions raised in
connection with the review of this report.  Provide the telephone number at
which this person can be reached.  If this person is located at an address
different from the facility for which this report is being submitted, provide
the address where they can receive correspondence directly.  If available,
include fax number.

 

5.             Explain the nature of the good(s) and/or service(s) being
provided under this contract. (see page 2 of the ER)

 

6a.           Identify the Agency with which you have the contract to provide
the good(s) and/or service(s).  If the Department of General Services/Division
of Municipal Supplies (DMS) is contracting with your organization on behalf of a
user agency (e.g. Department of Sanitation), please indicate that DMS is the
contracting agency.

 

b.             Identify the contract value.

 

c.             Identify the term or duration of the contract.  If no terms or
expiration date is indicated in the contract, please indicate your projected
performance completion date.

 

7.             List the names and addresses of all of your firm’s facilities
which are performing work on this contract.  For example, a computer
organization might have a sales office in Newark, New Jersey which negotiated
and/or submitted a contract proposal, manufacturing facilities in Tetersboro,
New

 

--------------------------------------------------------------------------------


 

Jersey and Schaumberg, Illinois which produced the equipment; and a facility in
New York City providing systems analysts, programmers and technicians to
develop, install and maintain the system.  Since all four (4) facilities are
involved in performing the contract, all four (4) are operating facilities, and
they must be identified.  If a facility’s employment policies, procedures and
employment action determinations are made at a different facility or
headquarters, that facility must be identified as well.  If you are uncertain
whether a particular facility should be included, refer to Section III, page 1
of these instructions and/or call DLS at (212) 618-8836 or 513-6342.

 

IF YOU FAIL TO IDENTIFY ALL OF THE OPERATING FACILITIES, THE OMISSION WILL
RENDER THE EMPLOYMENT REPORT SUBMISSION INCOMPLETE. INCOMPLETENESS WILL
INTERRUPT AND DELAY THE COMPLIANCE REVIEW IN PROGRESS.

 

AN ER, COMPLETED PURSUANT TO THESE INSTRUCTIONS, MUST BE SUBMITTED FOR EACH OF
THE FACILITIES LISTED ABOVE IN QUESTION 7.

 

8.             IMPORTANT.  All subcontractors with subcontracts in excess of
$50,000 must be identified by name and address.  As a selected proposed
contractor you must ensure that each of your subcontractors obtain an Employment
Report as soon as possible after your organization is selected to perform on the
City contract.

 

9a.           This question refers to your firm’s particular facility locations
which have been reviewed and certified within the past 24 months.  If the
operating facilities in the current proposed contract include any location(s)
different from those reviewed and certified in the past 24 months, ERs must be
submitted for these facilities. (See Instructions Sections III and IV).

 

9b.           If all of the facilities involved in this proposed contract of the
ER being reviewed by DLS, then you may complete and submit only Part I of the ER
for each operating facility.  Be certain to identify the date on which you
submitted the completed ER(s), the name of the City contracting agency with
which the contract was made, and the name and telephone number of the person to
whom the ER was submitted.

 

10.           Was an Approval issued in the last 24 months pursuant to an OFCCP
Audit of the facility for which this ER is being submitted?  When answering this
question, be careful to consider only those locations which the OFCCP actually
audited.  DLS will not consider OFCCP approvals and certifications for facility
locations which were not actually audited.

 

a.             Identify the reviewing OFCCP office by its name and address;

 

--------------------------------------------------------------------------------


 

b.             Was an unconditional certificate of compliance issued within the
past 24 months by the OFCCP?  If yes, attach a copy of the certificate in lieu
of completing Employment Report Parts II and III.

 

c.             Provide a copy of all stated OFCCP findings.  Include copies of
all corrective actions and documentation of their performance.

 

IF YOU ARE SUBMITTING ONLY PART I OF THE ER, YOU MUST SUBMIT A COPY OF THE
FIRM’S EEO STATEMENT AS IT IS PRESENTED IN THE COMPANY PUBLICATIONS/POSTED ON
BULLETIN BOARDS.

 

If you are only required to complete Employment Report Part I, TURN TO PAGE 8 of
the Employment Report and sign and notarize the Employment Report.  Then submit
it to the appropriate contracting agency. (See Section V. page 2)

 

C.            Part II – DOCUMENTS PROVIDED

 

Questions

11a.                         You must respond to the questions as to whether or
not your firm has documents reflecting written policies, benefits and
procedures.  If so, then you must identify by name each document in which the
policy(ies), procedure(s) or benefit(s) is located and submit copies of each
document.

 

If your firm follows unwritten practices or procedures, then you must explain in
writing how they operate.

 

REMEMBER TO LABEL ALL DOCUMENTS WITH THE QUESTION NUMBER FOR WHICH THEY ARE
SUBMITTED.

 

Questions

12a. and b.             There are two parts to this question.  Part (a) concerns
the manner/method by which you comply with the requirements of the Immigration
Reform and Control Act of 1986 (IRCA).  Part (b) inquires into where and how I-9
Forms are maintained and stored.

 

Questions

13a. and b.             There are two parts to this question.  Part (a) concerns
the firm’s requirement that an applicant or employee be subjected to a medical
examination at any given time.  Part (b) requires the submission of medical
information questionnaires used by the firm.

 

Questions

14a. and b.             There are two parts to this question.  Part (a) asks you
to indicate the existence and location of all statements of your firm’s Equal
Employment

 

--------------------------------------------------------------------------------


 

Opportunity policy and to attach a copy of each statement.  Part (b) asks you to
submit your current Affirmative Action Plan(s).

 

Questions

15a. and b.             There are two parts to this question.  If your firm or
collective bargaining agreement has an internal grievance procedure, part (a)
asks you to indicate this and submit a copy of the policy and procedure.  If
unwritten, part (b) asks you to explain is nature and operation.  Explain how
your firm’s procedure addresses EEO complaints.

 

Question 16.          If your employees have used an internal grievance
procedure in the last three (3) years, please submit an explanation in the
format indicated below:

 

Number the
Complaint(s)
(e.g. 1, 2, 3 ...)

 

Nature of the
Complaint(s)

 

Position(s) of
Complainant(s)

 

Investigation
Conducted
Yes/No, Type

 

Current
Status/Disposition

 

Question 17.          Indicate whether in the past three (3) years complaints
have been filed with a court of law or administrative agency, naming your firm
as a defendant (or respondent) in a complaint alleging violation of any
anti-discrimination or affirmative action laws.  If yes, develop and submit a
log to show, for each administrative/and or judicial action filed, the following
information:

 

Name(s) of
Complainant(s)

 

Administrative agency
or court in which
action was filed

 

Nature of the
Complaint(s)

 

Current
Status

 

If not pending,
the Complaint’s
Disposition

 

Question 18.          Identify each job for which a physical qualification
exists.  Identify and explain the physical qualification(s) for each stated
job.  Submit job descriptions for each job and the reasons for the
qualifications.

 

Question 19.          Identify each job for which there exists any qualification
related to age, race, color, national origin, sex, creed, disability, marital
status, sexual orientation or citizenship status.  Identify and explain the
specific related qualification for each job stated.  Submit job descriptions for
each job and the reasons for the qualifications.

 

Question 20.          If the conditions apply, check the appropriate boxes.

 

Question 21.          Please indicate the relevant geographic recruitment or
labor market area(s) (i.e. nation, specific county or specific metropolitan,
statistical area) for each job category employed at this facility.

 

--------------------------------------------------------------------------------


 

D.            Part III:  Employment Data Tables Include:

 

Form A.                  Job Classification and Incumbents Form (see ER, page
11)

 

Form B.                  New Hires Form/Tracking Employees Hired Over The Last
Three Years (see ER, page 11)

 

Form C.                  Terminations Form:  Employment Termination Over The
Last Three Years (see ER, page 12)

 

NOTE:            IDENTIFY THE FIRM AND FACILITY LOCATION AT THE TOP RIGHT CORNER
OF EACH WORKFORCE DATA TABLE PAGE.  THESE SHEETS ARE SEPARATED FROM THE OTHER
EMPLOYMENT REPORT MATERIALS FOR PURPOSES OF COMPUTER PROCESSING.

 

FORM A.  JOB CLASSIFICATION AND INCUMBENTS REPORT

 

FILL OUT THIS FORM AS FOLLOWS:  (See page 10 of the ER)

 

1.             Occupational Category

 

(a)           This form requires that you list and classify each company job
title which exists in the reported facility.

 

(b)           In selecting the appropriate occupational category for each job
title please note that the occupational categories listed in abbreviated form at
the upper right corner reflect the eleven (11) occupational categories utilized
in the 1990 Census. These occupational categories are listed in Appendix B (page
25) and appear as italicized headings within the parenthesis above each group of
occupational titles listed in Appendix B.  Be sure you are using the correct
occupational category when selecting the category in Appendix B that most
closely corresponds to your company job titles.  For purposes of this report
please use only the nine categories listed on Form A.

 

(c)           Before you fill out Form A, please circle the occupational
category at the top of the page in order to identify the job titles being
reported on the page.  Remember, if you circle “professional” the page should
reflect only those titles classified as professionals.

 

(d)           You must use separate pages of Form A for each occupational
category.  You should photocopy as many forms as you reed to report all of the
titles.

 

(e)           You must indicate the name and location of the reported facility
in the upper right hand corner of Form A.

 

Column 1 - Company Job Title

 

1.             List all job titles which fall within the category circled.
(These are titles, not census codes, occupational categories or specific people)

 

--------------------------------------------------------------------------------


 

NOTE:            IF YOU HAVE AN UNUSUAL COMPANY JOB TITLE WHICH YOU ARE UNABLE
TO PLACE WITHIN AN OCCUPATIONAL CATEGORY, PLEASE FILL OUT THE JOB DESCRIPTION
FORM (EMPLOYMENT REPORT, PAGE 15) AND DLS WILL CLASSIFY THAT TITLE FOR YOU.

 

2.             If, within the past three years, employees were hired into or
terminated from a job title which is no longer utilized by your firm, the job
title must be reported and job grouped in columns 1 and 3.

 

Column 2 - Company Job Number

 

1.             Assign a job number to each company job title listed in column
1.  If your company does not use numbers to identify job titles, then simply
assign a number to each job title.  COMPANY JOB NUMBERS MUST BE JOB TITLE
DISTINCT AND EACH JOB NUMBER CAN BE USED ONLY ONCE.  EACH JOB TITLE MUST BE
ASSIGNED TO ONE AND ONLY ONE JOB NUMBER.

 

2.             Job numbers must have at least one digit and no more than 7
digits or spaces.  You may use numbers, letters, dashes or slashes.

 

3.             These numbers will be used again in columns 5 and 8 of the New
Hires Form and column 6 of the Termination Form.

 

Column 3 - Census Codes

 

1.             Refer to the occupational titles in Appendix B (page 26 of these
Instructions).  Find the occupational title which most closely matches the job
function of the title in column 1, then list the corresponding census code.

 

2.             Where applicable, the same census code may be assigned to
different job titles. For example, the job titles senior accountant and junior
accountant may both be assigned census code 023 (accountants and auditors).

 

NOTE:            IF YOU ARE UNABLE TO FIND A SUITABLE CENSUS CODE MATCH TO ONE
OR MORE OF YOUR COMPANY JOB TITLES, FILL IN THE JOB DESCRIPTION FORM (ER, PAGE
15) AND DLS WILL MATCH IT TO A CENSUS CODE.

 

Column 4 - Job Groups (Column 4 is divided into five sub-columns.)

 

1.             JOB GROUPS are rankings of job titles within occupational
categories each job group should contain jobs with similar content (i.e., duties
and responsibilities, pay rate and employment opportunity).

 

2.             Look at each of the job titles (column 1) that fall within the
same occupational categories (Column 3) and rank the job titles (i.e.. rank all
managerial titles

 

--------------------------------------------------------------------------------


 

against one another, then clerical titles against one another, then the
professional titles against one another and so on).

 

3.             Within each occupational category, job group 1 is the job group
containing the job titles with the highest wage rates, best opportunities and
most responsibility.  The next highest level of job titles are similarly checked
off in job group 2 and so on.

 

4.             If two job titles have similar pay rate, opportunity and
responsibility, they may be checked off in the same job group.  But you may not
skip a job group within an occupational category:  THE RANKINGS IN EACH
OCCUPATIONAL CATEGORY MUST BEGIN WITH JOB GROUP 1, THEN JOB GROUP 2, THEN JOB
GROUP 3 AND SO ON.  (It is not necessary to reach Job Group 5, and in fact most
small and medium-sized organizations do not.)

 

NOTE:            UNDER LIMITED CIRCUMSTANCES, DLS WILL ALLOW MORE THAN FIVE JOB
GROUPS TO BE ESTABLISHED IN AN OCCUPATIONAL CATEGORY, BUT IN NO INSTANCE WILL
MORE THAN TEN JOB GROUPS BE ALLOWED.  IF YOU BELIEVE THAT MORE THAN FIVE JOB
GROUPS IN ANY OCCUPATIONAL CATEGORY IS ABSOLUTELY NECESSARY, YOU MAY CALL DLS
AND ASK FOR THE TECHNICAL ASSISTANCE UNIT AT (212) 513-6342 or 618-8836.

 

COLUMNS 5 – 15:  (INCUMBENTS)

 

1.             In Column 5, record the total number of your current employees by
job title.

 

2.             In Columns 6-15, distribute by sex and minority status (see
below), the total number of incumbents in each job title.  Add the totals in
column 5 for the entire occupational category (e.g., Managers) and place the
resulting number in the box at the top left hand corner of the page.  If there
are no incumbents in an occupational category, you must report zero (0).

 

3.             “Minority,” “Minorities,” or “Minority Group” means:  Black,
Hispanic (Non-European), Asian and Native American (American Indian, Eskimo,
Aleut).

 

These groups are defined as follows:
Black:  descended from any of the Black African racial groups and not of Spanish
origin;

 

Hispanic:  of Mexican, Puerto Rican, Cuban, Dominican, Central or South American
Spanish origin or culture regardless of race;

 

Asian or Pacific Islander:  descended from any of the original peoples of the
Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands;

 

Native American, Alaskan Native:  descended from any of the original peoples of

 

--------------------------------------------------------------------------------


 

North America or Alaska and maintaining identifiable tribal affiliation through
membership and participation or community recognition.

 

4.             The incumbents reported should reflect a snapshot of your
workforce as of the date your Employment Report was completed.

 

FORM B.               NEW HIRES FORM/TRACKING EMPLOYEES HIRED OVER THE LAST
THREE YEARS

 

FILL OUT THIS FORM AS FOLLOWS:  (See page 11 of the ER)

 

1.             The New Hires Form calls for information concerning only those
employees hired over the last three years, including those who are no longer
with your firm.

 

2.             If any required information is unavailable, please contact the
city agency with which you are contracting (contracting agency).  If you are
contracting through the Department of General Services/Division of Municipal
Supplies, you must contact the Division of Labor Services directly.

 

Column 1 - Social Security No. or Employee ID No.

 

1.             Write the social security number or employee ID number of all
employees hired. Each permanent ID number must be employee specific.

 

Columns 2-3:  Sex and Race/Ethnic Code

 

1.             Using the codes at the bottom of the form, fill in the sex and
race of each employee listed in column 1.

 

2.             “Minority,” “Minorities. “ or “Minority Group” means:  Black,
Hispanic (non-European), Asian, and Native American (American Indian, Eskimo,
Aleut).  These groups are defined on page 10 of these Instructions.

 

Column 4 - Year of Hire

 

1.             Enter year of hire for each employee hired within the past three
years.

 

2.             If there are no “new hires” for one or more of the past three
years, please indicate this at the certification box located below the legends.

 

Column 5 - Company Job Number at Hire

 

1.             List the company job number (Form A, Column 2) for the title in
which the employee was hired.

 

2.             All company job numbers utilized on this form must be reported on
Form A, even if the job title that the job number represents no longer exists.

 

--------------------------------------------------------------------------------


 

NOTE:            IF A COMPANY NUMBER IS LISTED AS A THREE DIGIT NUMBER ON THE
JOB CLASSIFICATION AND INCUMBENTS FORM (i.e. 006), THAT PRECISE THREE DIGIT
NUMBER MUST BE UTILIZED IN THIS COLUMN AND IN COLUMN 8.  DO NOT SUBSTITUTE 6 FOR
006.

 

Column 6 – Matching Census Code

 

1.             Refer to the census codes which were assigned to the job titles
on Form A.  List the census code assigned to the company job title into which
the employee was hired.

 

2.             When the same company job number is listed more than once in
column 5, the same census code must be assigned each time that company job
number is reported.

 

3.             Where applicable, the same census code nay be assigned to
different company job numbers.  For example, job titles senior accountant and
junior accountant may both be assigned detailed census code 023 (accountants and
auditors).

 

4.             If you are unable to find a suitable census code match for one or
more of your company job titles, fill in the Job Description Form in the
Employment Report, page 15) and DLS will match it to a census code.

 

Column 7 - Weekly Salary at Hire

 

1.             Report the weekly salary of each employee listed at hire.  If not
weekly, salaries must still be listed in a uniform manner (i.e., monthly
salaries instead of weekly).

 

Column 8 - Current Company Job Number

 

1.             Enter the current company job number of each employee listed. 
This may or may not be a change from column 5, depending on whether there was a
change in job title (promotion, transfer, demotion) for the employee.

 

2.             If any employee listed as a new hire is no longer with your firm,
place an “I” in this column if the employee was discharged or laid off, a “V” if
the employee resigned, an “R” if the employee retired and a “D” if the employee
is deceased.

 

NOTE:            REMEMBER THAT ALL COMPANY JOB NUMBERS UTILIZED ON THIS FORM
MUST HAVE BEEN REPORTED ON FORM A.

 

Column 9 - Weekly Current Salary

 

1.             Enter the current salary of each employee listed.  This may or
may not be a change from column 7.  This salary must be reported in the same
uniform manner (i.e. weekly, monthly) as column 7.

 

--------------------------------------------------------------------------------


 

2.             If any employee listed is no longer with your firm, place an “I”,
“V”, “R”, or a “D” in this column as appropriate.

 

FORM C.               TERMINATIONS FORM/EMPLOYMENT TERMINATIONS OVER THE LAST
THREE YEARS

 

FILL OUT THIS FORM AS FOLLOWS:  (See page 12 of the ER)

 

1.             The Terminations Form calls for information concerning only those
employees whose employment terminated over the last three years.  If no
termination occurred in any of the past three years, indicate this fact in the
certification box.

 

2.             If any required information is unavailable, please contact the
city agency with which you are contracting (contracting agency).  If you are
contracting through the Department of General Services/Division of Municipal
Supplies, you must contact the Division of Labor Services directly.

 

Column 1:  Social Security No. or Employee ID No.

 

1.             Write the social security number or other permanent employee ID
number for each employee listed.  Each permanent ID number utilized must be
employee specific.  Please be sure that all employees listed on the “New Hires
Form” as terminated (with a “V”, “R”, “I” or “D” in columns 8 and 9) are
consistently reported on this Form.

 

Columns 2-3:  Sex and Race/Ethnic Code

 

1.             Using the codes at the bottom of the form fill in the sex and
race of each employee listed in column 1.

 

2.             “Minority,” “Minorities,” or “Minority Group” means:  Black,
Hispanic (non-European), Asian, and Native American (American Indian, Eskimo,
Aleut).  These groups are defined on page 10 of these Instructions.

 

Column 4:  Age at Termination

 

1.             Indicate the age of each employee listed.  PLEASE DO NOT GIVE
BIRTHDATES.

 

Column 5:  Year of Hire

 

1.             If any employee listed on this form was rehired, enter the year
of last hire.

 

Column 6:  Last Company Job Number

 

1.             Enter the last company job number assigned to terminees (this
number must be from the job numbers assigned on Form A, column 2).

 

--------------------------------------------------------------------------------


 

Remember that all company job numbers utilized on this form must be reported on
the Form A, even if the title and number no longer exist.

 

Column 7:  Year of Termination

 

1.             Indicate the year of employee’s termination.

 

Column 8:  Type of Termination

 

1.             Indicate the type of termination by placing an “I” in this column
if the employee was discharged or laid off, a “V” if the employee. resigned, an
“R” if the employees retired or a “D” if the employee is deceased.

 

NOTE:            REMEMBER THAT ALL COMPANY JOB NUMBERS UTILIZED ON THIS FORM
MUST HAVE BEEN REPORTED ON FORM A.

 

--------------------------------------------------------------------------------


 

Instruction for Completing Questions for
ICIP Applicant/Developer Contractor Information

 

(a, b)

 

State the lot and block number for this project.

 

 

 

(c)

 

State the address of the project and a trade-specific description of the work to
be performed.

 

 

 

(d)

 

State the borough in which this work is being performed.

 

 

 

(e)

 

State the preliminary application number issued by the Department of Finance.

 

 

 

(f)

 

State the organizational or corporate name of the applicant of this tax
abatement.

 

 

 

(g)

 

State the address for the headquarters of the organization, listed in (f).

 

 

 

(h, i)

 

State the name, title and telephone number of the person to contact at the
organization listed in (f).

 

 

 

(j)

 

State your corporation or organization’s employer identification or social
security number used for tax purposes.

 

 

 

(k)

 

State the name of any organization or corporate entity with which your
organization has contracted a consultant on this project.

 

 

 

(l)

 

State the cost of this construction project as estimated on the preliminary
application form.

 

 

 

(m)

 

State the commencement date for this entire project.

 

 

 

(n)

 

State the completion date for this entire project.

 

 

 

(o)

 

Indicate whether your organization or corporate identity has contracted with a
Construction Manager or general Contractor on this project.  (It is possible
that this project will use both Construction Managers and General Contractors. 
If so, please indicate this fact.  It is possible that the work on this project
will be performed and/or monitored in phases.  If there is more than one
Construction Manager, please indicate this.

 

 

 

(p-s)

 

State the organizational corporate name, address and contact person of the
entity(ies) represented in response to (o).  Also, indicate the proposed
contract amount(s).

 

 

 

(t)

 

Indicate whether subcontractors are being used on this project.  If more than
one subcontractor is being used, indicate the number of subcontractors in the
bracket next to the “yes” response, here.

 

 

 

(u-x)

 

State the organizational or corporate name, address, and contact person or the
entity represented in response to (t).  Also, indicate the proposed contract
amount(s).

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE (See page 8 of the ER)

 

The signatory of this Employment Report and all other documents submitted to DLS
must be an official authorized to enter into a binding legal agreement.

 

THE SIGNATURE PAGE MUST BE COMPLETED IN ITS ENTIRETY AND NOTARIZED.  ONLY
ORIGINAL SIGNATURES WILL BE ACCEPTED.

 

rev: 4/94

 

--------------------------------------------------------------------------------


 

APPENDIX A:  INDUSTRY CODES

 

INDUSTRY CATEGORY

 

 

 

AGRICULTURE, FORESTRY, AND FISHERIES

 

 

 

010

 

Agricultura1 production, crops

011

 

Agricultural production, livestock

012

 

Veterinary services

020

 

Landscape and horticultural services

030

 

Agricultural services, n.e.c.

031

 

Forestry

032

 

Fishing, hunting, and trapping

 

 

 

MINING

 

 

 

040

 

Metal mining

041

 

Coal mining

042

 

Oil and gas extraction

050

 

Nonmetallic mining and quarrying, except fuels

 

 

 

060

 

CONSTRUCTION

 

 

 

 

 

MANUFACTURING

 

 

 

 

 

Nondurable Goods

 

 

 

 

 

Food and kindred Products

100

 

Meat products

101

 

Dairy products

102

 

Canned, frozen, and preserved fruits and vegetables

110

 

Grain Mill products

111

 

Bakery products

112

 

Sugar and confectionery products

120

 

Beverage industries

121

 

Miscellaneous food preparations and kindred products

122

 

Not specified food industries

130

 

Tobacco manufactures

 

 

 

 

 

Textile mill products

132

 

Knitting mills

140

 

Dyeing and finishing textiles, except wool and knit goods

141

 

Carpets and rugs

142

 

Yarn, thread, and fabric mills

150

 

Miscellaneous textile mill products

 

 

 

 

 

Apparel and other finished textile products

151

 

Apparel and accessories, except knit

 

--------------------------------------------------------------------------------


 

152

 

Miscellaneous fabricated textile products

 

 

 

 

 

Paper and allied products

160

 

Pulp, paper, and paperboard mills

161

 

Miscellaneous paper and pulp products

162

 

Paperboard containers and boxes

 

 

Printing. publishing. and allied industries

171

 

Newspaper publishing and printing

172

 

Printing, publishing, and allied industries, except newspapers

 

 

Chemicals and allied products

180

 

Plastics, synthetics, and resins

181

 

Drugs

182

 

Soaps and cosmetics

190

 

Paints, varnishes, and related products

191

 

Agricultural chemicals

192

 

Industrial and miscellaneous chemicals

 

 

Petroleum and coal, products

200

 

Petroleum refining

201

 

Miscellaneous petroleum and coal products

 

 

Rubber and miscellaneous plastic products

210

 

Tires and inner tubes

211

 

Other rubber products, and plastics footwear and belting

212

 

Miscellaneous plastics products

 

 

Leather and leather products

220

 

Leather tanning and finishing

221

 

Footwear, except rubber and plastic

222

 

Leather products, except footwear

 

 

DURABLE GOODS

 

 

Lumber and wood products, except furniture

230

 

Logging

231

 

Sawmills, planning mills, and millwork

232

 

Wood buildings and mobile homes

241

 

Miscellaneous wood products

242

 

Furniture and fixtures

 

 

Stone, clay, glass and concrete products

250

 

Glass and glass products

251

 

Cement, concrete, gypsum, and plaster products

252

 

Structural clay products

261

 

Pottery and related products

262

 

Miscellaneous nonmetallic mineral and stone products

 

 

Metal industries

270

 

Blast furnaces, steelworks, rolling and finishing mills

271

 

Iron and steel foundries

272

 

Primary aluminum industries

280

 

Other primary metal industries

281

 

Cutlery, hand tools, and general hardware

282

 

Fabricated structural metal products

 

--------------------------------------------------------------------------------


 

290

 

Screw machine products

291

 

Metal forging and stampings

292

 

Ordinance

300

 

Miscellaneous fabricated metal products

301

 

Not specified metal industries

 

 

Machinery and computing equipment

310

 

Engines and turbines

311

 

Farm machinery and equipment

312

 

Construction and material handling machines

320

 

Metalworking machinery

321

 

Office and accounting machines

322

 

Computers and related equipment

331

 

Machinery, except electrical, n.e.c.

332

 

Not specified machinery

 

 

Electrical machinery, equipment and supplies

340

 

Household appliances

341

 

Radio, TV, and communication equipment

342

 

Electrical machinery, equipment and supplies, n.e.c.

350

 

Not specified electrical machinery, equipment and supplies

 

 

Transportation equipment

351

 

Motor vehicles and motor vehicle equipment

352

 

Aircraft and parts

360

 

Ship and boat building and repairing

361

 

Railroad locomotives and equipment

362

 

Guided missiles, space vehicles, and parts

370

 

Cycles and miscellaneous transportation equipment

 

 

Professional and photographic equipment, and watches

371

 

Scientific and controlling instruments

372

 

Medical, dental, and optical instruments and supplies

380

 

Photographic equipment and supplies

381

 

Watches, clock and clockwork operated devices

390

 

Toys, amusement and sporting goods

391

 

Miscellaneous manufacturing industries

392

 

Not specified manufacturing industries

TRANSPORTATION, COMMUNICATIONS AND OTHER PUBLIC UTILITIES

 

 

Transportation

400

 

Railroads

401

 

Bus service and urban transit

402

 

Taxicab service

410

 

Trucking service

411

 

Warehousing and storage

412

 

U.S. Postal Service

420

 

Water transportation

421

 

Air transportation

422

 

Pipe lines, except natural gas

432

 

Services incidental to transportation

 

--------------------------------------------------------------------------------


 

 

 

Communications

440

 

Radio and television broadcasting and cable

441

 

Telephone communications

442

 

Telegraph and miscellaneous communication services

 

 

Utilities and sanitary services

450

 

Electric light and power

451

 

Gas and steam supply systems

452

 

Electric and gas, and other combinations

470

 

Water supply and irrigation

471

 

Sanitary services

472

 

Not specified utilities

 

 

WHOLESALE TRADE

 

 

Durable Goods

500

 

Motor vehicles and equipment

501

 

Furniture and home furnishings

502

 

Lumber and construction materials

510

 

Professional and commercial equipment and supplies

511

 

Metals and minerals, except petroleum

512

 

Electrical goods

521

 

Hardware, plumbing and heating supplies

530

 

Machinery, equipment and supplies

531

 

Scrap and waste materials

532

 

Miscellaneous wholesale, durable goods

 

 

Nondurable Goods

540

 

Paper and paper products

541

 

Drugs, chemicals and allied products

542

 

Apparel, fabrics and notions

550

 

Groceries and related products

551

 

Farm-product raw materials

552

 

Petroleum products

560

 

Alcoholic beverages

561

 

Farm supplies

562

 

Miscellaneous wholesales, nondurable goods

571

 

Not specified wholesale trade

 

 

RETAIL TRADE

580

 

Lumber and building material retailing

581

 

Hardware stores

582

 

Retail nurseries and garden stores

590

 

Mobile home dealers

591

 

Department stores

592

 

Variety stores

600

 

Miscellaneous general merchandise stores

601

 

Grocery stores

602

 

Dairy products stores

610

 

Retail bakeries

611

 

Food stores, n.e.c.

 

--------------------------------------------------------------------------------


 

612

 

Motor vehicle dealers

620

 

Auto and home supply stores

621

 

Gasoline service stations

622

 

Miscellaneous vehicle dealers

623

 

Apparel and accessory stores, except shoe

630

 

Shoe stores

631

 

Furniture and home furnishings stores

632

 

Household appliance stores

633

 

Radio, TV, and computer stores

640

 

Music stores

641

 

Eating and drinking places

642

 

Drug stores

650

 

Liquor stores

651

 

Sporting goods, bicycles and hobby stores

652

 

Book and stationery stores

660

 

Jewelry stores

661

 

Gift novelty, and souvenir shops

662

 

Sewing, needlework and piece goods stores

663

 

Catalog and mail order houses

670

 

Vending machine operators

671

 

Direct selling establishments

672

 

Fuel dealers

681

 

Retail florists

682

 

Miscellaneous retail stores

691

 

Not specified retail trade

 

 

FINANCE, INSURANCE AND REAL ESTATE

700

 

Banking

701

 

Savings institutions, including credit unions

702

 

Credit agencies, n.e.c.

710

 

Security, commodity brokerage, and investment companies

711

 

Insurance

712

 

Real estate, including real estate-insurance offices

 

 

BUSINESS AND REPAIR SERVICES

721

 

Advertising

722

 

Services to dwellings and other buildings

731

 

Personnel supply services

732

 

Computer and data processing services

740

 

Detective and protective services

741

 

Business services, n.e.c.

742

 

Automotive rental and leasing, without divers

750

 

Automotive parking and carwashes

751

 

Automotive repair and related services

752

 

Electrical repair shops

760

 

Miscellaneous repair services

 

 

PERSONAL SERVICES

761

 

Private households

 

--------------------------------------------------------------------------------


 

762

 

Hotel and motels

770

 

Lodging places, except hotels and motels

771

 

Laundry, cleaning and garment services

772

 

Beauty shops

780

 

Barber shops

781

 

Funeral service and crematories

782

 

Shoe repair shops

790

 

Dressmaking shops

791

 

Miscellaneous personal services

 

 

ENTERTAINMENT AND RECREATION SERVICES

800

 

Theaters and motion pictures

801

 

Video tape rental

802

 

Bowling centers

810

 

Miscellaneous entertainment and recreation services

 

 

PROFESSIONAL AND RELATED SERVICES

812

 

Offices and clinics of physicians

820

 

Offices and clinics of dentists

821

 

Offices and clinics of chiropractors

822

 

Offices and clinics of optometrists

830

 

Offices and clinics of health practitioners, n.e.c.

831

 

Hospitals

832

 

Nursing and personal care facilities

840

 

Health services, n.e.c.

841

 

Legal services

842

 

Elementary and secondary schools

850

 

Colleges and universities

851

 

Vocational schools

852

 

Libraries

860

 

Educational services, n.e.c.

861

 

Job training and vocational rehabilitation services

862

 

Child day care services

863

 

Family child care homes

870

 

Residential care facilities, without nursing

871

 

Social services, n.e.c.

872

 

Museums, art galleries, and zoos

873

 

Labor unions

880

 

Religious organizations

881

 

Membership organizations, n.e.c.

882

 

Engineering, architectural and surveying services

890

 

Accounting, auditing and bookkeeping services

891

 

Research, development, and testing services

892

 

Management and public relations services

893

 

Miscellaneous professional and related services

 

 

PUBLIC ADMINISTRATION

900

 

Executive and legislative offices

901

 

General government, n.e.c.

 

--------------------------------------------------------------------------------


 

910

 

Justice, public order, safety

921

 

Public finance, taxation, and monetary policy

922

 

Administration of human resources programs

930

 

Administration of environmental quality and housing programs

931

 

Administration of economic programs

932

 

National security and international affairs

 

 

ACTIVE DUTY MILITARY

 

 

Armed Forces

940

 

Army

941

 

Air Forces

942

 

Navy

950

 

Marines

951

 

Coast Guard

952

 

Armed Forces, Branch not specified

960

 

Military Reserves or National Guard

 

 

EXPERIENCED UNEMPLOYED NOT CLASSIFIED BY INDUSTRY

992

 

Last worked 1984 or earlier

 

--------------------------------------------------------------------------------


 

APPENDIX B: OCCUPATIONAL CATEGORIES AND CENSUS CODES

BROAD CENSUS OCCUPATIONAL CATEGORIES

 

1.

 

Executive, Administrative and Managerial Occupations
(Managerial) Codes 003 through 037

2.

 

Professional Specialty Occupations
(Professional) Codes 043 through 199

3.

 

Technician and Related Support Occupations
(Technicians) Codes 203 through 235

4.

 

Sales Occupations
(Sales) Codes 243 through 285

5.

 

Administrative Support Occupations, Including Clerical
(Clerical) Codes 303 through 389

6.

 

Service Occupations, Except Private Household
(Service) Codes 403 through 469

7.

 

Farming, Forestry & Fishing
(Farm) Codes 473 through 499

8.

 

Precision Production, Craft and Regular Occupations
(Crafts) Codes 503 through 699

9.

 

Operators, Fabricators & Laborers
(Operators) Codes 703 through 889

10.

 

Military Occupations
(Military) Codes 903 through 905

11.

 

Experienced Unemployed Not Classified by Occupation
(Unemployed) Code 909

 

--------------------------------------------------------------------------------


 

1990 CENSUS DETAILED LISTING OF OCCUPATIONAL TITLE CODES

 

1990
CENSUS
CODE

 

1.  EXECUTIVE, ADMINISTRATIVE, AND MANAGERIAL OCCUPATIONS
(“Managerial”)

003

 

Legislators

004

 

Chief executives and general administrators, public administration

005

 

Administrators and officials, public administration

006

 

Administrators, protective services

007

 

Financial managers

008

 

Personnel and labor relations managers

009

 

Purchasing managers

013

 

Managers, marketing, advertising, and public relations

014

 

Administrators, education and related fields

015

 

Managers, medicine and health

016

 

Postmasters and mail superintendents

017

 

Managers, food serving and lodging establishments

018

 

Managers, properties and real estate

019

 

Funeral directors

021

 

Managers, service organizations, n.e.c.

022

 

Managers and administrators, n.e.c.

 

 

Management Relate Occupations

023

 

Accountants and auditors

024

 

Underwriters

025

 

Other financial officers

026

 

Management analysts

027

 

Personnel, training, and labor relations specialists

028

 

Purchasing agents and buyers, farm products

029

 

Buyers, wholesale and retail trade except farm products

033

 

Purchasing agents and buyers, n.e.c.

034

 

Business and promotion agents

035

 

Construction inspectors

036

 

Inspectors and compliance officers, except construction

037

 

Management related occupations, n.e.c.

 

 

2.  PROFESSIONAL SPECIALTY OCCUPATIONS
(“Professional”)

 

 

Engineers, Architects, and Surveyors

043

 

Architects

 

 

Engineers

044

 

Aerospace

045

 

Metallurgical and materials

046

 

Mining

047

 

Petroleum

048

 

Chemical

049

 

Nuclear

 

--------------------------------------------------------------------------------


 

053

 

Civil

054

 

Agricultural

055

 

Electrical and electronic

056

 

Industrial

057

 

Mechanical

058

 

Marine and naval architects

059

 

Engineers, n.e.c.

063

 

Surveyors and mapping scientists

 

 

Mathematical and Computer Scientists

064

 

Computer systems analysts and scientists

065

 

Operations and systems researchers and analysts

066

 

Actuaries

067

 

Statisticians

068

 

Mathematical scientists, n.e.c.

 

 

Natural Scientists

069

 

Physicists and astronomers

073

 

Chemists, except biochemists

074

 

Atmospheric and space scientists

075

 

Geologists and geodesists

076

 

Physical scientists, n.e.c.

077

 

Agricultural and food scientists

078

 

Biological and life scientists

079

 

Forestry and conservation scientists

083

 

Medical scientists

 

 

Health Diagnosing Occupations

084

 

Physicians

085

 

Dentists

086

 

Veterinarians

087

 

Optometrists

088

 

Podiatrists

089

 

Health diagnosing practitioners, n.e.c.

 

 

Health Assessment and Treating Occupations

095

 

Registered nurses

096

 

Pharmacists

097

 

Dieticians

 

 

Therapists

098

 

Respiratory therapists

099

 

Occupational therapists

103

 

Physical therapists

104

 

Speech therapists

105

 

Therapists, n.e.c.

106

 

Physicians’ assistants

 

 

Teachers, Postsecondary

113

 

Earth, environmental, and marine science teachers

114

 

Biological science teachers

115

 

Chemistry teachers

 

--------------------------------------------------------------------------------


 

116

 

Physics teachers

117

 

Natural science teachers, n.e.c.

118

 

Psychology teachers

119

 

Economics teachers

123

 

History teachers

124

 

Political science teachers

125

 

Sociology teachers

126

 

Social science teachers, n.e.c.

127

 

Engineering teachers

128

 

Mathematical science teachers

129

 

Computer science teachers

133

 

Medical science teachers

134

 

Health specialties teachers

135

 

Business, commerce, and marketing teachers

136

 

Agriculture and forestry teachers

137

 

Art, drama, and music teachers

138

 

Physical education teachers

139

 

Education teachers

143

 

English teachers

144

 

Foreign language teachers

145

 

Law teachers

146

 

Social work teachers

147

 

Theology teachers

148

 

Trade and industrial teachers

149

 

Home economics teachers

153

 

Teachers, postsecondary, n.e.c.

154

 

Postsecondary teachers, subject not specified

 

 

Teachers, Except Postsecondary

155

 

Teachers, prekindergarten and kindergarten

156

 

Teachers, elementary school

157

 

Teachers, secondary school

158

 

Teachers, special education

159

 

Teachers, n.e.c.

163

 

Counselors, educational, and vocational

 

 

Librarians, Archivists, and Curators

164

 

Librarians

165

 

Archivists and curators

 

 

Social Scientists and Urban Planners

166

 

Economists

167

 

Psychologists

168

 

Sociologists

169

 

Social scientists, n.e.c.

173

 

Urban planners

 

 

Social, Recreation, and Religious Workers

174

 

Social workers

175

 

Recreation workers

 

--------------------------------------------------------------------------------


 

176

 

Clergy

177

 

Religious workers, n.e.c.

 

 

Lawyers and Judges

178

 

Lawyers

179

 

Judges

 

 

Writers, Artists, Entertainers, and Athletes

183

 

Authors

184

 

Technical writers

185

 

Designers

186

 

Musicians and composers

187

 

Actors and directors

188

 

Painters, sculptors, craft-artists, and artist printmakers

189

 

Photographers

193

 

Dancers

194

 

Artists, performers, and related workers, n.e.c.

195

 

Editors and reporters

197

 

Public relations specialists

198

 

Announcers

199

 

Athletes

 

 

3.  TECHNICIANS AND RELATED SUPPORT OCCUPATIONS
 (“Technicians”)

 

 

Health Technologists and Technicians

203

 

Clinical laboratory technologists and technicians

204

 

Dental hygienists

205

 

Health record technologists and technicians

206

 

Radiologic technicians

207

 

Licensed practical nurses

208

 

Health technologists and technicians, n.e.c.

 

 

Technologists and Technicians, Except Health

 

 

Engineering and Related Technologists and Technicians

213

 

Electrical and electronic technicians

214

 

Industrial engineering technicians

215

 

Mechanical engineering technicians

216

 

Engineering technicians, n.e.c.

217

 

Drafting occupations

218

 

Surveying and mapping technicians

 

 

Science Technicians

223

 

Biological technicians

224

 

Chemical technicians

225

 

Science technicians, n.e.c.

 

 

Technicians, Except Health, Engineering, and Science

226

 

Airplane pilots and navigators

227

 

Air traffic controllers

228

 

Broadcast equipment operators

229

 

Computer programmers

233

 

Tool programmers, numerical control

 

--------------------------------------------------------------------------------


 

234

 

Legal assistants

235

 

Technicians, n.e.c.

 

 

4.  SALES OCCUPATIONS
(“Sales”)

243

 

Supervisors and proprietors, sales occupations

 

 

Sales Representatives, Finance and Business Services

253

 

Insurance sales occupations

254

 

Real estate sales occupations

255

 

Securities and financial services sales occupations

256

 

Advertising and related sales occupations

257

 

Sales occupations, other business services

 

 

Sales Representatives, Commodities Except Retail

258

 

Sales engineers

259

 

Sales representatives, mining, manufacturing, and wholesale

 

 

Sales workers, Retail and Personal Services

263

 

Sales workers, motor vehicles and boats

264

 

Sales workers, apparel

265

 

Sales workers, shoes

266

 

Sales workers, furniture and home furnishings

267

 

Sales workers, radio, TV, hi-fi, and appliances

268

 

Sales workers, hardware and building supplies

269

 

Sales workers, parts

274

 

Sales workers, other commodities

275

 

Sales counter clerks

276

 

Cashiers

277

 

Street and door-to-door sales workers

275

 

News vendors

 

 

Sales Related Occupations

283

 

Demonstrators, promoters and models, sales

284

 

Auctioneers

285

 

Sales support occupations, n.e.c.

 

 

5.  ADMINISTRATIVE SUPPORT OCCUPATIONS, INCLUDING CLERICAL
(“Clerical”)

 

 

Supervisors, Administrative Support Occupations

303

 

Supervisors, general office

304

 

Supervisors, computer equipment operators

305

 

Supervisors, financial records processing

306

 

Chief communications operators

307

 

Supervisors, distribution, scheduling, and adjusting clerks

 

 

Computer equipment operators

308

 

Computer operators

309

 

Peripheral equipment operators

 

 

Secretaries, Stenographers and Typists

313

 

Secretaries

314

 

Stenographers

315

 

Typists

 

--------------------------------------------------------------------------------


 

 

 

Information Clerks

316

 

Interviewers

317

 

Hotel clerks

318

 

Transportation ticket and reservation agents

319

 

Receptionists

323

 

Information clerks, n.e.c.

 

 

Records Processing Occupations, Except Financial

325

 

Classified-ad clerks

326

 

Correspondence clerks

327

 

Order clerks

328

 

Personnel clerks, except payroll and timekeeping

329

 

Library clerks

335

 

File clerks

336

 

Records Clerks

 

 

Financial Records Processing Occupations

337

 

Bookkeepers, accounting, and auditing clerks

338

 

Payroll and timekeeping clerks

339

 

Billing clerks

343

 

Cost and rate clerks

344

 

Billing, posting and calculating machine operators

 

 

Duplicating, Mail and Other Office Machine Operators

345

 

Duplicating machine operators

346

 

Mail preparing and paper handling machine operators

347

 

Office machine operators, n.e.c.

 

 

Communications Equipment Operators

348

 

Telephone operators

353

 

Communications equipment operators, n.e.c.

 

 

Mail and Message Distributing Occupations

354

 

Postal clerks, exc. mail carriers

355

 

Mail carriers, postal service

356

 

Mail clerks, exc. postal service

357

 

Messengers

 

 

Material Recording, Scheduling, and Distributing Clerks, n.e.c.

359

 

Dispatchers

363

 

Production coordinators

364

 

Traffic, shipping, and receiving clerks

365

 

Stock and inventory clerks

366

 

Meter readers

368

 

Weighers, measurers, checkers, and samplers

373

 

Expediters

374

 

Material recording, scheduling, and distributing clerks, n.e.c.

 

 

Adjusters and investigators

375

 

Insurance adjusters, examiners, and investigators

376

 

Investigators and adjustors, except insurance

377

 

Eligibility clerks, social welfare

378

 

Bill and account collectors

 

--------------------------------------------------------------------------------


 

 

 

Miscellaneous Administrative Support Occupation

379

 

General office clerks

383

 

Bank tellers

384

 

Proofreaders

385

 

Data-entry keyers

386

 

Statistical clerks

387

 

Teachers’ aides

389

 

Administrative support occupations, n.e.c.

 

 

6.  SERVICE OCCUPATIONS
(“Service”)

 

 

Private Household Occupations

403

 

Launderers and ironers

404

 

Cooks, private household

405

 

Housekeepers and butlers

406

 

Child care workers, private household

407

 

Private household cleaners and servants

 

 

Protective Service Occupations

 

 

Supervisors, Protective Service Occupations

413

 

Supervisors. firefighters and fire prevention occupations

414

 

Supervisors, police and detectives

415

 

Supervisors, guards

 

 

Firefighting and Fire Prevention Occupations

416

 

Fire inspection and fire prevention occupations

417

 

Firefighting occupations

 

 

Police and Detectives

418

 

Police and detectives, public service

423

 

Sheriffs, bailiffs, and other law enforcement officers

424

 

Correctional institutional officers

 

 

Guards

425

 

Crossing guards

426

 

Guards and police, exc. public service

427

 

Protective service occupations, n.e.c.

 

 

Service Occupations, Except Protective and Household

 

 

Food Preparation and Service Occupations

433

 

Supervisors, food preparation and service occupations

434

 

Bartenders

435

 

Waiters and waitresses

436

 

Cooks

438

 

Food counter, fountain and related occupations

439

 

Kitchen workers, food preparation

443

 

Waiters’/waitresses’ assistants

444

 

Miscellaneous food preparation occupations

 

 

Health Service Occupations

445

 

Dental assistants

446

 

Health aides, except nursing

447

 

Nursing aides, orderlies, and attendants

 

--------------------------------------------------------------------------------


 

 

 

Cleaning and Building Service Occupations, except Household

448

 

Supervisors, cleaning and building service workers

449

 

Maids and housemen

453

 

Janitors and cleaners

454

 

Elevator operators.

455

 

Pest control occupations

 

 

Personal Service Occupations

456

 

Supervisors, personal service occupations

457

 

Barbers

458

 

Hairdressers and cosmetologists

459

 

Attendants, amusement and recreation facilities

461

 

Guides

462

 

Ushers

463

 

Public transportation attendants

464

 

Baggage porters and bellhops

465

 

Welfare service aides

466

 

Family child care providers

467

 

Early childhood teacher’s assistants

468

 

Child care workers, n.e.c.

469

 

Personal service occupations, n.e.c.

 

 

7.  FARMING, FORESTRY, AND FISHING OCCUPATIONS
(“Farm”)

 

 

Farm operators and managers

473

 

Farmers, except horticultural

474

 

Horticultural specialty farmers

475

 

Managers, farms, except horticultural

476

 

Managers, horticultural specialty farms

 

 

Farm Occupations, Except Managerial

477

 

Supervisors, farm workers

479

 

Farm workers

493

 

Marine life cultivation workers

484

 

Nursery workers

 

 

Related Agricultural Occupations

485

 

Supervisors, related agricultural occupations

486

 

Groundskeepers and gardeners, except farm

487

 

Animal caretakers, except farm

488

 

Graders and sorters, agricultural products

489

 

Inspectors, agricultural products

 

 

Forestry and Logging Occupations

494

 

Supervisors, forestry and logging workers

495

 

Forestry workers, except logging

496

 

Timber cutting and logging occupations

 

 

Fishers, Hunters, and Trappers

497

 

Captains and other officers, fishing vessels

498

 

Fishers

499

 

Hunters and trappers

 

--------------------------------------------------------------------------------


 

 

 

8.  PRECISION PRODUCTION, CRAFT, AND REPAIR OCCUPATIONS
(“Crafts”)

 

 

Mechanics and Repairers

503

 

Supervisors, mechanics and repairers

 

 

Mechanics and Repairers, Except Supervisors

 

 

Vehicle and Mobile Equipment Mechanics and Repairers

505

 

Automobile mechanics

506

 

Automobile mechanic apprentices

507

 

Bus, truck, and stationary engine mechanics

508

 

Aircraft engine mechanics

509

 

Small engine repairers

514

 

Automobile body and related repairers

515

 

Aircraft mechanics, except engine

516

 

Heavy equipment mechanics

517

 

Farm equipment mechanics

518

 

Industrial machinery repairers

519

 

Machinery maintenance occupations

 

 

Electrical and Electronic Equipment Repairers

523

 

Electronic repairers, communications and industrial equipment

525

 

Data processing equipment repairers

526

 

Household appliance and power tool repairers

527

 

Telephone line installers and repairers

529

 

Telephone installers and repairers

533

 

Miscellaneous electrical and electronic equipment repairers

534

 

Heating, air conditioning, and refrigeration mechanics

 

 

Miscellaneous Mechanics and Repairers

535

 

Camera, watch, and musical instrument repairers

536

 

Locksmiths and safe repairers

538

 

Office machine repairers

539

 

Mechanical controls and valve repairers

543

 

Elevator installers and repairers

544

 

Millwrights

547

 

Specified mechanics and repairers, n.e.c.

549

 

Not specified mechanics and repairers

 

 

Construction Trades

 

 

Supervisors, construction occupations

553

 

Supervisors, brickmasons, stonemasons, and tile setters

554

 

Supervisors, carpenters and related workers

555

 

Supervisors, electricians and power transmission installers

556

 

Supervisors, painters, paperhangers, and plasterers

557

 

Supervisors, planners, pipefitters, and steam fitters

558

 

Supervisors, construction n.e.c.

 

 

Construction Trades, Except Supervisors

563

 

Brickmasons and stonemasons

564

 

Brickmason and stonemason apprentices

565

 

Tile setters, hard and soft

 

--------------------------------------------------------------------------------


 

566

 

Carpet installers

567

 

Carpenters

569

 

Carpenter apprentices

573

 

Drywall installers

575

 

Electricians

576

 

Electrician apprentices

577

 

Electrical power installers and repairers

579

 

Painters, construction and maintenance

583

 

Paperhangers

584

 

Plasterers

585

 

Plumbers, pipefitters, and steamfitters

587

 

Plumber, pipefitter and steamfitter apprentices

588

 

Concrete and terrazzo finishers

589

 

Glaziers

593

 

Insulation workers

594

 

Paving, surfacing, and tamping equipment operators

595

 

Roofers

596

 

Sheetmetal duct installers

597

 

Structural metal workers

598

 

Drillers, earth

599

 

Construction trades, n.e.c.

 

 

Extractive Occupations

613

 

Supervisors, extractive occupations

614

 

Drillers, oil well

615

 

Explosives workers

616

 

Mining machine operators

617

 

Mining occupations, n.e.c.

 

 

Precision Production Occupations

628

 

Supervisors, production occupations

 

 

Precision Metal Working Occupations

634

 

Tool and die makers

635

 

Tool and die makers apprentices

636.

 

Precision assemblers, metal

637

 

Machinists

639

 

Machinist apprentices

643

 

Boilermakers

644

 

Precision grinders, fitters and tool sharpeners

645

 

Patternmakers and model makers, metal

646

 

Lay-out workers

647

 

Precious stones and metals workers (Jewelers)

649

 

Engravers, metal

653

 

Sheet metal workers

654

 

Sheet metal worker apprentices

655

 

Miscellaneous precision metal workers

 

 

Precision Woodworking Occupations

655

 

Patternmakers and model makers, wood

 

--------------------------------------------------------------------------------


 

651

 

Cabinet makers and bench carpenters

658

 

Furniture and wood finishers

659

 

Miscellaneous precision woodworkers

 

 

Precision Textile, Apparel, and Furnishings Machine Workers

666

 

Dressmakers

667

 

Tailors

668

 

Upholsterers

669

 

Shoe repairers

674

 

Miscellaneous precision apparel and fabric workers

 

 

Precision Workers, Assorted Materials

675

 

Hand molders and shapers, except Jewelers

676

 

Patternmakers, lay-out workers, and cutters

677

 

Optical goods workers

678

 

Dental laboratory and medical appliance technicians

679

 

Bookbinders

683

 

Electrical and electronic equipment assemblers

684

 

Miscellaneous precision workers, n.e.c.

 

 

Precision Food Production Occupations

686

 

Butchers and meat cutters

687

 

Bakers

688

 

Food batchmakers

 

 

Precision Inspectors, Testers, and Related Workers

689

 

Inspectors, testers, and graders

693

 

Adjusters and calibrators

 

 

Plant and System Operators

694

 

Water and sewage treatment plant operators

695

 

Power plant operators

696

 

Stationary engineers

699

 

Miscellaneous plant and system operators

 

 

9.  OPERATORS, FABRICATORS, AND LABORERS
(“Operators”)

 

 

Machine Operators, Assemblers, and Inspectors

 

 

Machine Operators and Tenders, except Precision

 

 

Metalworking and Plastic Working Machine Operators

703

 

Lathe and turning machine set-up operators

704

 

Lathe and turning machine operators

705

 

Milling and planning machine operators

706

 

Punching and stamping press machine operators

707

 

Rolling machine operators

708

 

Drilling and boring machine operators

709

 

Grinding, abrading, buffing, and polishing machine operators

713

 

Forging machine operators

714

 

Numerical control machine operators

715

 

Miscellaneous metal. plastic, stone, and glass working machine operators

717

 

Fabricating machine operators, n.e.c.

 

 

Metal and Plastic Processing Machine Operators

 

--------------------------------------------------------------------------------


 

719

 

Molding and casting machine operators

723

 

Metal plating machine operators

724

 

Meat treating equipment operators

725

 

Miscellaneous metal and plastic processing machine operators

 

 

Woodworking Machine Operators

726

 

Wood lathe, routing, and planning machine operators

727

 

Sawing machine operators

728

 

Shaping and joining machine operators

729

 

Nailing and tacking machine operators

733

 

Miscellaneous woodworking machine operators

 

 

Printing Machine Operators

734

 

Printing machine operators

735

 

Photoengravers and lithographers

736

 

Typesetters and compositors

737

 

Miscellaneous printing machine operators

 

 

Textile, Apparel, and Furnishings Machine Operators

736

 

Winding and twisting machine operators

739

 

Knitting, looping, taping, and weaving machine operators

743

 

Textile cutting machine operators

744

 

Textile sewing machine operators

745

 

Shoe machine operators

747

 

Pressing machine operators

748

 

Laundering and dry cleaning machine operators

749

 

Miscellaneous textile machine operators

 

 

Machine Operators, Assorted Materials

753

 

Cementing and gluing machine operators

754

 

Packaging and filling machine operators

755

 

Extruding and forming machine operators

756

 

Mixing and blending machine operators

757

 

Separating, filtering, and clarifying machine operators

758

 

Compressing and compacting machine operators

759

 

Painting and paint spraying machine operators

763

 

Roasting and baking machine operators, food

764

 

Washing, cleaning. and picking machine operators

765

 

Folding machine operators

766

 

Furnace, kin, and oven operators, except food

768

 

Crushing and grinding machine operators

769

 

Slicing and cutting machine operators

773

 

Motion picture projectionists

774

 

Photographic process machine operators

777

 

Miscellaneous machine operators, n.e.c.

779

 

Machine operators, not specified

 

 

Fabricators, Assemblers, and Hand Working Occupations

783

 

Welders and cutters

784

 

Solderers and blazers

785

 

Assemblers

 

--------------------------------------------------------------------------------


 

786

 

Hand cutting and trimming occupations

787

 

Hand molding, casting, and forming occupations

789

 

Hand painting, coating, and decorating occupations

793

 

Hand engraving and printing occupations

795

 

Miscellaneous hand working occupations

 

 

Production Inspectors, Testers, Samplers, and Weighers

796

 

Production inspectors, checkers, and examiners

797

 

Production testers

798

 

Production samplers and weighers

799

 

Graders and sorters, except agricultural

 

 

Transportation and Material Moving Occupations

 

 

Motor Vehicle Operators

803

 

Supervisors, motor vehicle operators

804

 

Truck drivers

805

 

Driver-sales workers

808

 

Bus drivers

809

 

Taxicab drivers and chauffeurs

813

 

Parking lot attendants

814

 

Motor transportation occupations, n.e.c.

 

 

Transportation Occupations, Except Motor Vehicles

 

 

Rail Transportation Occupations

823

 

Railroad conductors and yardmasters

824

 

Locomotive operating occupations

825

 

Railroad brake, signal, and switch operators

826

 

Rail vehicle operators, n.e.c.

 

 

Water Transportation Occupations

828

 

Ship captains and mates, except fishing boats

829

 

Sailors and deckhands

833

 

Marine engineers

834

 

Bridge, lock, and lighthouse tenders

 

 

Material Moving Equipment Operators

843

 

Supervisors, material moving equipment operators

844

 

Operating engineers

845

 

Longshore equipment operators

848

 

Hoist and winch operators

849

 

Crane and tower operators

853

 

Excavating and loading machine operators

855

 

Grader, dozer, and scraper operators

856

 

Industrial truck and tractor equipment operators

859

 

Miscellaneous material moving equipment operators

864

 

Supervisors, handlers equipment cleaners, and laborers, n.e.c.

865

 

Helpers, mechanics and repairers

 

 

Helpers, Construction and Extractive Occupations

866

 

Helpers, construction trades

867

 

Helpers, surveyor

868

 

Helpers, extractive occupations

 

--------------------------------------------------------------------------------


 

869

 

Construction laborers

874

 

Production helpers

 

 

Freight, Stock, and Material Handlers

875

 

Garbage collectors

876

 

Stevedores

877

 

Stock handlers and baggers

878

 

Machine feeders and offbearers

883

 

Freight, stock, and material handlers, n.e.c.

885

 

Garage and service station related occupations

887

 

Vehicle washers and equipment cleaners

888

 

Hand packers and packagers

889

 

Laborers, except construction

 

 

10.  MILITARY OCCUPATIONS
(“Military”)

903

 

Commissioned Officers and Warrant Officers

904

 

Non-commissioned Officers and Other Enlisted Personnel

905

 

Military occupation, rank not specified

 

 

EXPERIENCED UNEMPLOYED NOT CLASSIFIED BY OCCUPATION

909

 

Last worked 1984 or earlier

 

3/94

 

--------------------------------------------------------------------------------

THE CITY OF NEW YORK
DEPARTMENT OF BUSINESS SERVICES
DIVISION OF LABOR SERVICES
CONTRACT COMPLIANCE UNIT
110 William Street, 2nd Floor
New York, New York 10038

 

 

SUPPLY AND SERVICE

 

EMPLOYMENT

 

REPORT

 

 

--------------------------------------------------------------------------------

 

 

 

Official Use Only

To Be Completed By
Contracting Agency

 

 

 

 

DLS Contractor File No.

 

 

 

Contracting Agency Name/
Division

 

Check One:

Submission Type:

 

Pre-award

 

 

 

Post-award

Liaison/Telephone No.

 

 

Pre-certification

 

 

 

Date Transmitted

 

 

 

 

 

Contracting Agency
Contract No.

 

 

 

--------------------------------------------------------------------------------


 

THE CITY OF NEW YORK
DEPARTMENT OF BUSINESS SERVICES
DIVISION OF LABOR SERVICES
110 William Street, 2nd Floor
New York, New York 10038
(212) 513-6433 or 513-6323
Fax No. (212) 618-8899

 

SUPPLY AND SERVICE EMPLOYMENT REPORT

 

A.    GENERAL INFORMATION:

 

1.         You contractual relationship in this contract is:

a.  Contractor            (e.g., Vendor, Prime, Other)

b.  Subcontractor            (e.g., Supplier, Manufacturer, Other)

 

2.         This ER is for Headquarters                                Operating
Facility                               

 

3.         Employer/Identification: 
                                                  

 

4.         Number of Employees at this facility (location): 
                                        

 

5.

This firm is a :

 

Minority Business Enterprise

 

 

 

Minority/Woman Business Enterprise

 

 

 

Woman-owned Business Enterprise

 

 

 

Other

 

 

 

 

6.

Industry Code:

 

 

 

B.        PART I.      CONTRACTOR/SUBCONTRACTOR INFORMATION*

 

1.          

Contractor/Subcontractor Name

1a.  If subcontractor, name of prime contractor is

 

2.

Facility Address

 

City

 

State

 

Zip Code

 

County

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

Chief Operating Officer

 

 

 

 

 

Telephone Number

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

Name of Designated Equal Opportunity Compliance Officer (or Name of Person to
Contact Concerning this Employment Report)

 

 

 

Telephone Number

 

--------------------------------------------------------------------------------


 

 

 

 

Address of Designated Equal Opportunity Compliance Officer

 

Facsimile Number

 

--------------------------------------------------------------------------------

* Industrial Commercial Incentive Program applicants or developers please see
page 16 which should be completed in addition to
Part I.

 

5.

Nature of Contract to be Performed

 

6.         (a)

Contracting Agency (City Agency)

 

(b)

 

(c)

Contract Amount

 

Term of Contract

 

7.         List each of the firm’s facilities, the addresses and the number of
employees, where this contract or parts of this contract will be performed.  (A
facility is the headquarters or an operating location which makes its own
personnel decisions.  Please note that each separate location is not an
independent operating facility unless hiring and termination decisions are made
there).

 

 

 

8.         Is any part of this contract, in an amount exceeding $50,000, to be
performed by a subcontractor?

Yes       No       Not Known At This Time           .  If yes, please list the
names) and address(es) of the subcontractor(s), and either submit a copy of
their Employment Report(s) or have them submit directly to the contracting
agency.  If subcontractors are unknown at this time, see the Employment Report
Instructions for subcontractor submission requirements.

 

 

 

 

9a.       Has the Division of Labor Services (DLS) within the past twenty-four
(24) months reviewed an ER submission for your organization and issued a
Certificate of Compliance, Administrative Certificate of Compliance, or a
Recertification Certificate to your firm for the facility(ies) involved in the
performance of this contract? Yes       No      .

 

9b.       Has DLS within the past three (3) months reviewed an ER submission for
your organization and issued a Conditional Certificate of Compliance, or
Conditional Administrative Certificate of Compliance.  Yes       No      .

 

--------------------------------------------------------------------------------


 

If yes to 9a or b, submit the following documents:  ATTACH A COPY OF THE
CERTIFICATE; a completed Part I of the ER; a copy of your equal employment
opportunity (EEO) statement as it is presented in company publications and
posted on bulletin boards; and a signed and notarized ER signature page.

 

NOTE:  DLS WILL NOT ISSUE A CONTINUED COMPLIANCE CERTIFICATE OR RECERTIFICATION
IN CONNECTION WITH THIS CONTRACT UNLESS THE REQUIRED CORRECTIVE ACTIONS IN PRIOR
CONDITIONAL CERTIFICATES OF COMPLIANCE HAVE BEEN TAKEN WITHIN THREE MONTHS OF
THE ISSUANCE OF SUCH DOCUMENT.

 

9c.       Has an Employment Report already been submitted for a different
contract. (not covered by this Employment Report) for which you have not yet
received a compliance certificate?  Yes       No       If yes, for the
facility(ies) covered by the Employment Report already submitted and not yet
approved, complete only Part I of the Employment Report and provide DLS with the
date the Employment Report was submitted, the name of the City agency with whom
the contract is made and the name and telephone number of the person to whom the
Employment Report was submitted.

 

Date submitted:

 

Agency to which submitted:

 

Name and Title of Agency Person:

 

Telephone:

 

10.       Has your firm at the facility(ies) involved in the performance of this
contract, in the past twenty-four (24) months, been audited by the United States
Department of Labor, Office of Federal Contract Compliance Programs (OFCCP)? 
Yes       No      .

 

If yes,

 

a.  Name and address of OFCCP office.

 

 

 

b.     Was a Certificate of Equal Employment Compliance issued within the past
twenty-four (24) months?  Yes       No       If yes, ATTACH A COPY OF SUCH
CERTIFICATE.  NOTE:  You may submit a copy of such certificate in lieu of
completing Parts II & III of this Employment Report.  Please sign and notarize
the signature page of the ER on page 9 or it will not be accepted by DLS.

 

--------------------------------------------------------------------------------


 

ATTACH A COPY OF YOUR EEO STATEMENT AS IT IS PRESENTED IN COMPANY PUBLICATIONS
AND/OR POSTED ON BULLETIN BOARDS.
NOTE:  Your firm must comply with the requirements of NEW YORK CITY CHARTER
CHAPTER 56, EXECUTIVE ORDER NO. 50 (1980) and the implementing Rules.  This
includes the promulgation and dissemination of an EEO Statement which includes
the protected groups identified by race, color, age, sex, creed, national
origin, disability, marital status, sexual orientation and citizenship status as
stated in Section 3(i) of E.O. 50.

 

c.     Were any corrective actions required or agreed to?  Yes       No       If
yes, ATTACH A COPY OF SUCH REQUIREMENTS OR AGREEMENTS.  NOTE:  If corrective
actions were agreed to or were taken, you must submit documentation (including
the letters of deficiency and the conciliation agreement) regarding these
corrective measures in lieu of completing Parts II & III of this Employment
Report.  DLS requires the submission of all future reports concerning
implementation of corrective measures and/or a completed Employment Report.

 

C.        PART II:  DOCUMENTS REQUIRED

 

THE DOCUMENTS LISTED BELOW MUST BE SUBMITTED WITH THIS EMPLOYMENT REPORT. These
documents may be in the form of printed booklets, brochures, manuals, memoranda,
etc.  Please make certain that you submit the MOST CURRENT DOCUMENT(S),
including all applicable amendments to the plans or policies.

 

NOTE:  IF EACH FACILITY PERFORMING ON THE CONTRACT USES EXACTLY THE SAME SET OF
DOCUMENTS, PLEASE INDICATE AND SUBMIT ONE COMPLETE SET.  HOWEVER, IF ANY
FACILITY HAS ADDITIONAL (FACILITY SPECIFIC) POLICIES AND PROCEDURES, THEN COPIES
OF THESE DOCUMENTS MUST BE SUBMITTED WITH EACH RESPECTIVE EMPLOYMENT REPORT. 
THE OMISSION OF SUCH FACILITY SPECIFIC DOCUMENTS WILL RENDER THE EMPLOYMENT
REPORT INCOMPLETE.

 

11.       Please submit the following documents or policies.  If the policy(ies)
are unwritten, attach a full explanation of the practices.  List and submit each
document and/or unwritten practice explanation and label it according to the
question to it which it corresponds (e.g. 11a, 11b, etc.)

 

Yes or No

 

a)             health benefit coverage/description(s) for all management,
nonunion and union employees (whether company or union administered)

 

b)            disability, life, other insurance coverage/description

 

 

c)             employee policy/handbook

 

--------------------------------------------------------------------------------


 

d)            personnel policy/manual

 

e)             supervisor’s policy/manual

 

f)             pension plan or 401k coverage/description for all management,
nonunion and union employees (whether company or union administered)

 

g)            collective bargaining agreement(s)

 

h)            employment application(s)

 

i)              employee evaluation policy/form(s)

 

j)              Does your firm have medical and/or non-medical (i.e. education,
military, personal, pregnancy, child care) leave policy?

 

 

12a.     To comply with the Immigration Reform and Control Act of 1986 when and
of whom does your firm require the completion of an 1-9 Form?

 

a)             prior to job offer

 

Yes       No      

b)            after a conditional job offer

 

Yes       No      

c)             after a job offer

 

Yes       No      

d)            within the first three days on the job

 

Yes       No      

e)             to some applicants

 

Yes       No      

f)             to all applicants

 

Yes       No      

g)            to some employees

 

Yes       No      

h)            to all employees

 

Yes       No      

 

12b.     Explain where and how completed I-9 Forms, with their supportive
documentation, are maintained and made accessible.   

 

 

13a.     Does your firm or any of its collective bargaining agreements require
job applicants to take a medical examination? Yes            No             If
yes, is the medical examination given:

 

1)             prior to a job offer

 

Yes       No      

2)             after a conditional job offer

 

Yes       No      

3)             after a job offer

 

Yes       No      

4)             to all applicants

 

Yes       No      

5)             only to some applicants

 

Yes       No      

 

If yes, for which applicants

 

 

13b.     Attach copies of all medical examination or questionnaire forms and
instructions utilized for these examinations.

 

14a.     Do you have a written equal employment opportunity (EEO) policy?
Yes       No       If yes, list the document(s) and page number(s), etc. where
these written

 

--------------------------------------------------------------------------------


 

policies are located.  If the EEO Policy is contained in a document(s) other
than that submitted in Part II of the Employment Report, ATTACH A COPY OF EACH
DOCUMENT.

 

14b.     Does the operating facility(ies) have a current affirmative action
plan(s) (AAP) developed pursuant to U.S. Executive Order No. 11246 or other
Federal law.  Yes       No       If yes, ATTACH A COPY(IES) OF THE AAP(S) and
check the appropriate box(es) indicating which protected group(s) are covered by
the AAP.

 

¨        Minorities and Women

 

¨ Individuals with Handicaps

 

¨ Other
(specify)                 

 

15a.     Does your firm or collective bargaining agreement(s) have an internal
grievance procedure with respect to EEO complaints?  Yes       No       If yes,
please attach a copy of this policy.

 

15b.     If no, ATTACH a report detailing your firm’s unwritten procedure for
handling EEO complaints.

 

16.       Has any employee, within the past three years, filed a complaint
pursuant to an internal grievance procedure with any official of your firm with
respect to equal employment opportunity?  Yes       No      

 

If the answer to question 16 is “Yes”, attach an internal complaint log
summarizing the nature of the complaints (e.g. allegation of failure to promote
based on race, sexual harassment, etc.), positions of the complainants, whether
investigations were made and dispositions, if any.  You need not submit the
names of the complainants (if deemed necessary, DLS may require submission of
these names).

 

17.       Has your firm, within the past three years, been named as a defendant
(or respondent) in any administrative or judicial action where the complainant
(plaintiff) alleged violation of any anti-discrimination or affirmative action
laws?  (i.e. Title VII of the 1964 Civil Rights Act; Age Discrimination in
Employment Act; Rehabilitation Act of 1973; Americans with Disabilities Act of
1990; Executive Order No. 11246; Civil Rights Act of 1866 (42 U.S.C. §1981);
state or local fair employment practices laws) Yes       No      

 

If the answer to question 17 is “Yes” attach a log, including the name(s) of the
complainant, the administrative agency or court in which the action was filed,
the nature and current status or disposition.  ATTACH A COPY(IES) OF ANY ORDER,
CONSENT DECREE OR DECISION resulting from any action explained by this response.

 

18.       Are there any jobs for which there are physical qualifications?  Yes
       No        If yes, list the job(s), submit a job description and state the
reason(s) for the qualification(s).

 

 

19.       Are there any jobs for which there are age, race, color, national
origin, sex, creed, disability, marital status, sexual orientation or
citizenship status qualifications? 
Yes       No       If yes, list the job(s), submit a job description(s), and
state the reason(s)

 

--------------------------------------------------------------------------------


 

for the qualification.

 

 

20.       Please check below whether the following policies and practices apply
to the job categories listed:

 

 

 

JOB
DESCRIPTION

 

PROMOTE
FROM
WITHIN

 

EXTERNAL
HIRE

 

JOB
POSTING

 

ON-THE-
JOB
TRAINING

 

MANAGERS

 

 

 

 

 

 

 

 

 

 

 

PROFESSIONALS

 

 

 

 

 

 

 

 

 

 

 

TECHNICIANS

 

 

 

 

 

 

 

 

 

 

 

SALES WORKERS

 

 

 

 

 

 

 

 

 

 

 

CLERICALS

 

 

 

 

 

 

 

 

 

 

 

CRAFTWORKERS

 

 

 

 

 

 

 

 

 

 

 

OPERATIVES/ LABORERS

 

 

 

 

 

 

 

 

 

 

 

SERVICE WORKERS

 

 

 

 

 

 

 

 

 

 

 

 

21.       FOR CONTRACTORS EMPLOYING 150 OR MORE EMPLOYEES:  Please indicate
below the relevant geographic recruitment or labor market area(s) (i.e. nation,
specific county or specific metropolitan, statistical area) for each job
category employed at this facility.

 

 

 

RELEVANT GEOGRAPHIC RECRUITMENT OR LABOR MARKET AREA(S)

 

MANAGERS

 

 

 

PROFESSIONALS

 

 

 

TECHNICIANS

 

 

 

SALES WORKERS

 

 

 

CLERICALS

 

 

 

CRAFTWORKERS

 

 

 

OPERATIVES/LABORERS

 

 

 

SERVICE WORKERS

 

 

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

I, (print name of authorized official signing)
                                                                                    
hereby certify that the information submitted herewith is true and complete to
the best of my knowledge and belief and submitted with the understanding that
compliance with New York City’s equal employment requirements, as contained in
Chapter 56 of the City Charter, Executive Order No. 50 (1980), as amended, and
the implementing Rules, is a contractual obligation.

 

 

 

Contractor’s Name

 

 

 

 

 

Name of person who prepared this
Employment Report

Title

 

 

 

 

 

Name of official authorized to
sign on behalf of the contractor

Title

 

 

 

 

 

Telephone Number

 

 

I, (print name of authorized official signing)
                                                                      
UNDERSTAND THAT THE WILLFUL OR FRAUDULENT FALSIFICATION OF ANY DATA OR
INFORMATION SUBMITTED HEREWITH MAY RESULT IN THE TERMINATION OF ANY CONTRACT
BETWEEN THE CITY AND THE BIDDER OR CONTRACTOR AND BAR THE BIDDER OR CONTRACTOR
FROM PARTICIPATION IN ANY CITY CONTRACT FOR A PERIOD OF UP TO FIVE YEARS. 
FURTHER, SUCH FALSIFICATION MAY RESULT IN CRIMINAL PROSECUTION.

 

 

Sworn to before me
this            day of                      199

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

Authorized Signature, Date

 

 

THIS PAGE MUST BE COMPLETED IN ITS ENTIRETY.  IT MUST BE SIGNED AND NOTARIZED. 
ONLY ORIGINAL SIGNATURES WILL BE ACCEPTED.

 

CONFIDENTIALITY POLICY:  TO THE EXTENT PERMITTED BY LAW AND CONSISTENT WITH THE
PROPER DISCHARGE OF THE DIVISION OF LABOR SERVICES’ RESPONSIBILITIES UNDER NYC
CHARTER CHAPTER 56.  EXECUTIVE ORDER NO. 50 (1980), AS AMENDED, AND THE
IMPLEMENTING RULES ALL INFORMATION PROVIDED BY A CONTRACTOR TO DLS SHALL BE
CONFIDENTIAL.

 

Rev. 3/94

 

--------------------------------------------------------------------------------


 

D.        PART III:  EMPLOYMENT DATA TABLES/SIGNATURE PAGE

 

PART III consists of the following:

 

A.    JOB CLASSIFICATION AND INCUMBENTS FORM

 

B.    NEW HIRES FORM/TRACKING OF EMPLOYEES HIRED OVER THE LAST THREE YEARS

 

C.    TERMINATIONS FORM/EMPLOYMENT TERMINATIONS OVER THE LAST THREE YEARS

 

YOU ARE REQUIRED TO COMPLETE ALL INFORMATION - IF ANY INFORMATION IS NOT
AVAILABLE YOU MUST CONTACT THE CITY AGENCY WITH WHOM YOU ARE CONTRACTING
(CONTRACTING AGENCY) OR IF YOU ARE CONTRACTING THROUGH THE DEPARTMENT OF GENERAL
SERVICES /DIVISION OF MUNICIPAL SUPPLIES, YOU MUST CONTACT THE DIVISION OF LABOR
SERVICES DIRECTLY. SUBMIT ALL EXPLANATION DETAILING WHY THIS INFORMATION IS NOT
AVAILABLE.

 

CONTRACTORS AND SUBCONTRACTORS HAVING THE CAPABILITY TO DO SO MAY PROVIDE DLS
WITH A COMPUTER DISKETTE CONTAINING THE REQUIRED INFORMATION FROM EACH OF THE
THREE DATA TABLES.  COMPLETE INSTRUCTIONS FOR DISK SUBMISSIONS CAN BE OBTAINED
FROM DLS UPON SPECIFIC REQUEST.

 

PLEASE DO NOT ATTEMPT TO COMPLETE THIS SECTION WITHOUT CAREFULLY READING THE
INSTRUCTIONS FOR EACH FORM.  INCOMPLETE OR INACCURATE DATA TABLES WILL BE
RETURNED.

 

EACH DATA TABLE IS EXPLAINED AND ILLUSTRATED BY A SAMPLE DATA TABLE IN THE
EMPLOYMENT REPORT INSTRUCTIONS.

 

NOTE:  MAKE AS MANY COPIES OF EACH FORM AS YOU REQUIRE.

 

--------------------------------------------------------------------------------


 

CONTRACTOR NAME: 
                                                                                    

 

FORM B:  NEW HIRES FORM/TRACKING
EMPLOYEES HIRED OVER THE LAST THREE YEARS

 

FACILITY LOCATION:                                 

 

Employee Characteristics

 

At-Hire Information

 

Current Information

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

Social Security No.
or Employee ID No.

 

Sex
(a)

 

Race
Ethnic Code (b)

 

Year of
Hire

 

Company
Job Number at Hire

 

Matching
Census Code (c)

 

Weekly
Salary at Hire

 

Current
Company Job
Number (d)

 

Weekly
Current Salary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a)

M:   Male

F:     Female

 

(b)

W:   White (non-Hisp)

B:    Black (non-Hisp)

H:    Hispanic

A:    Asian

N:    Native American

 

(c)

see Appendix B for a listing of the 1990 Census codes

 

(d)

V:    Voluntarily terminated employment (Resigned)

I:      Involuntarily terminated employment  (Discharged/Lay off)

R:    Retired

D:    Deceased

 

o  I certify that there were no new hires in 199      /199      
NOTE:  Make as many copies of this form as you require.

 

--------------------------------------------------------------------------------


 

FORM A:  JOB CLASSIFICATION AND INCUMBENTS FORM                     CONTRACTOR
NAME                                       

 

Occupational Category (CIRCLE ONE)  MGRS PROF TECH SAL CLER SERV FARM CRAF
OPER/LABR

 

Total number of Incumbents in this category

 

FACILITY LOCATION:
                                                                

 

(1)
Company Job Title

 

(2)
Company
Job No.

 

(3)
Census
Code**

 

 

 

(5)
Total
in
Title

 

 

 

 

 

 

 

 

(4)
Job Group Assignment for
this occupational category

 

 

MALES

 

FEMALES

 

1

 

2

 

3

 

4

 

5

(6)
W (non
Hisp)

 

(7)
B (non
Hisp)

 

(8)
Hisp

 

(9)
Asian

 

(10)
Native
Amer.

 

(11)
W (non
Hisp)

 

(12)
B (non
Hisp)

 

(13)
Hisp

 

(14)
Asian

 

(15)
Native
Amer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Please include on each sheet information concerning only 1 occupational
category (see ER instructions Appendix A, page 21 for Occupational Categories)

** See ER instructions Appendix A. for Census Codes

 

NOTE:  Make as many copies of this form as you require for each occupational
category

 

--------------------------------------------------------------------------------


 

CONTRACTOR NAME:                                                      

 

FORM C:  TERMINATIONS FORM
EMPLOYMENT TERMINATIONS OVER THE LAST THREE YEARS

 

FACILITY LOCATION:                                                      

 

(1)
Social Security No.
or Employee ID No.

 

(2)
Sex (a)

 

(3)
Race
Ethnic Code (b)

 

(4)
Age at
Termination

 

(5)
Year of Hire

 

(6)
Last Company
Job Number

 

(7)
Year of
Termination

 

(8)
Type of
Termination (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a)

M:   Male

F:     Female

 

(b)

W:   White (non-Hisp)

B:    Black (non-Hisp)

H:    Hispanic

A:    Asian

N:    Native American

 

(c)

V:    Voluntarily terminated employment (Resigned)

I:      Involuntarily terminated employment  (Discharged/Lay off)

R:    Retired

D:    Deceased

 

o  I certify that there were no new terminations in 199      /199      
NOTE:  Make as many copies of this form as you require.

 

--------------------------------------------------------------------------------


 

DEPARTMENT OF BUSINESS SERVICES
DIVISION OF LABOR SERVICES

 

LESS THAN FIFTY (50) EMPLOYEES CERTIFICATE

 

Contractor/Subcontractor:                

 

Address:

 

 

Telephone Number:  (   )

 

Name and Title of Signatory:

 

If Subcontractor Identify Prime Contractor:

 

Contracting Agency:

 

Contract Amount:

 

Nature of Contract:

 

Names and contact information for all subcontractors, suppliers, manufacturers
or vendors performing in excess of $50,000 on this contract (if not known at
this time, so state):

 

 

I, (print the name of the authorized official signing)
                                                          , hereby affirm that I
am authorized by the above-named contractor to certify that said contractor
currently employs            people.  This affirmation is made in accordance
with NYC Charter Chapter 56, Executive Order No. 50 (1980), the implementing
Rules.

 

I, (print the name of authorized official signing)
                                                                , understand
that the WILLFUL OR FRAUDULENT FALSIFICATION OF ANY DATA OR INFORMATION
SUBMITTED HEREWITH MAY RESULT IN THE TERMINATION OF ANY CONTRACT BETWEEN THE
CITY AND THE BIDDER OR CONTRACTOR AND BAR THE BIDDER OR CONTRACTOR FROM
PARTICIPATION IN ANY CITY CONTRACT FOR A PERIOD OF UP TO FIVE YEARS.  FURTHER,
SUCH FALSIFICATION MAY RESULT IN CRIMINAL PROSECUTION.

 

 

 

 

Sworn to before me

 

 

this

day of             ,

199            

Authorized Signature, Title

 

 

Date

 

 

Notary Public

 

 

 

It is the responsibility of the contractor to promptly inform all proposed
subcontractors that each subcontractor, like the prime contractor, must comply
with the equal employment opportunity requirements of Chapter 56, E.O. 50, and
the implementing Rules.  Each covered subcontractor must submit a completed
Employment Report for each of its operating facilities to the contracting agency
before the fifth day following the award date (Comptroller’s Office Registration
Date) of the contract.  DLS will review the subcontractor’s Employment Report(s)
for compliance.

 

--------------------------------------------------------------------------------


 

SPECIAL NOTICE TO VENDORS/SUPPLIERS
WITH LESS THAN 150 EMPLOYEES

 

Vendors or Suppliers with less than 150 employees at the facility(ies)
performing on this contract need only complete Parts I and II (pages 1-7), the
Signature Page (page 8) and the “Less Than 150 Employees Certificate” below for
each applicable facility.  DO NOT COMPLETE PART III (pages 9 – 11).

 

NOTE:            A separate Employment Report must be completed for each
facility performing on the contract.

 

LESS THAN 150 EMPLOYEES CERTIFICATE

 

I, (fill in name of person signing)
                                                                            ,
hereby affirm that I am authorized by (contractor name)
                                                                            
                                                                     to certify
that said contractor employs fewer than 150 people at the following facility
listed below.

 

Facility Address

 

Number of Employees

 

 

 

 

 

 

 

I., (print the name of authorized official signing)
                                                                , understand
that the WILLFUL OR FRAUDULENT FALSIFICATION OF ANY DATA OR INFORMATION
SUBMITTED HEREWITH MAY RESULT IN THE TERMINATION OF ANY CONTRACT BETWEEN THE
CITY AND THE BIDDER OR CONTRACTOR AND BAR THE BIDDER OR CONTRACTOR FROM
PARTICIPATION IN ANY CITY CONTRACT FOR A PERIOD OF UP TO FIVE YEARS.  FURTHER,
SUCH FALSIFICATION MAY RESULT IN CRIMINAL PROSECUTION.

 

Sworn to before me

 

 

this

day of             ,

199            

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

Authorized Signature, Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

ATTENTION:  THIS IS NOT A “LESS THAN 50 EMPLOYEES CERTIFICATE”

 

--------------------------------------------------------------------------------


 

JOB DESCRIPTION FORM

 

DO NOT COMPLETE THIS FORM UNLESS YOU ARE UNABLE TO ASSIGN A PARTICULAR JOB
NUMBER/TITLE TO AN OCCUPATIONAL CATEGORY OR TO ASSIGN A CENSUS CODE TO A
PARTICULAR JOB NUMBER/TITLE

 

Job Title:

 

Entry Level:          

YES      NO

 

Routine Duties:

 

Occasional Duties:

 

Requisite Skills and Experience:

 

Type(s) of Jobs From Which Promotions into this Job Occur:

 

 

 

Managerial

 

 

 

Technical

 

 

Professional

 

 

 

Service

 

 

Clerical

 

 

 

Operatives

 

 

Sales

 

 

 

Laborers

 

Job Titles From Which Promotions into this Job Occur:

 

 

Type(s) of Jobs To Which Promotions From this Job Occur:

 

 

 

Managerial

 

 

 

Technical

 

 

Professional

 

 

 

Service

 

 

Clerical

 

 

 

Operatives

 

 

Sales

 

 

 

Laborers

 

Job Titles to Which Promotions From this Job Occur:

 

--------------------------------------------------------------------------------


 

Please provide the following information which may be obtained from the
Industrial Commercial Incentive Program Application.

 

[FOR ICIP APPLICANT/DEVELOPERS ONLY]

 

(a)       Block(s) 
                                                                (b)  Lot(s)

(c)       Property Address/Description

(d) Borough

 

(e)       Preliminary Application Number

 

(f)        Applicant’s Name

 

(g)       Address

 

(h)       Contact Person

 

(i)        Telephone Number

 

(j)        SS No./Employer ID No.

 

(k)       Consultant(s)

 

(1)       Estimated Cost of Construction

 

(m)      Projected Commencement of Work Date

 

(n)       Projected Date of Completion

 

(o)       o Construction Managers

 

o General Contractors

 

(p)       Name

 

(q)       Address

 

(r)        Contact Person

 

(s)       Proposed Contract Amount

 

(t)        Are subcontractors being used on this project?  yes [     ]   no

 

(u)       Name

 

(v)       Address

 

(w)      Contact Person

 

(x)        Proposed Contract Amount

 

(Use Additional Pages to Record Any Additional information)

 

--------------------------------------------------------------------------------


 

FORM A:  JOB CLASSIFICATION AND INCUMBENTS FORM                              
CONTRACTOR NAME TOM JONES CONTRACTING CORP.

 

Occupational Category (CIRCLE ONE)  MGRS PROF TECH SAL CLER SERV FARM CRAF
OPER/LABR

 

Total number of Incumbents in this category

 

 

 

20

 

FACILITY LOCATION:  LAS VEGAS FACTORY

 

(1)
Company Job Title

 

(2)
Company
Job No.

 

(3)
Census
Code**

 

 

 

(5)
Total
in
Title

 

 

 

 

 

 

 

 

(4)
Job Group Assignment for
this occupational category

 

 

MALES

 

FEMALES

 

1

 

2

 

3

 

4

 

5

(6)
W (non
Hisp)

 

(7)
B (non
Hisp)

 

(8)
Hisp

 

(9)
Asian

 

(10)
Native
Amer.

 

(11)
W (non
Hisp)

 

(12)
B (non
Hisp)

 

(13)
Hisp

 

(14)
Asian

 

(15)
Native
Amer.

 

PRESIDENT

 

01901

 

004

 

X

 

 

 

 

 

 

 

 

 

1

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MGR. PURCHASING

 

04412

 

009

 

 

 

X

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

QUALITY CONTROL MANAGER

 

04560

 

022

 

 

 

 

 

X

 

 

 

 

 

1

 

2

 

1

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPUTER MANAGER

 

04570

 

022

 

 

 

 

 

X

 

 

 

 

 

2

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANAGEMENT ANALYST

 

04890

 

026

 

 

 

 

 

 

 

X

 

 

 

2

 

1

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGIONAL MANAGER

 

03752

 

022

 

 

 

 

 

X

 

 

 

 

 

3

 

1

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

ACCOUNTANT

 

03751

 

023

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANAGER INFORMATION

 

01939

 

022

 

 

 

 

 

X

 

 

 

 

 

2

 

 

 

 

 

1

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

INVENTORY CONTROL MANAGER

 

02240

 

022

 

 

 

 

 

X

 

 

 

 

 

1

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONSTRUCTION MANAGER

 

03351

 

022

 

 

 

 

 

X

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

EXECUTIVE ASSISTANT

 

03750

 

037

 

 

 

 

 

 

 

X

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SALES MANAGER

 

01701

 

022

 

 

 

 

 

 

 

X

 

 

 

1

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Please include on each sheet information concerning only 1 occupational
category (see ER instructions Appendix B),

page 24 for Occupational Categories)

** See ER instructions Appendix B. for Census Codes

 

NOTE:  Make as many copies of this form as you require for each occupational
category

 

--------------------------------------------------------------------------------


 

CONTRACTOR NAME:  TOM JONES CONTRACTING CORP.

 

FORM C:  TERMINATIONS FORM
EMPLOYMENT TERMINATIONS OVER THE LAST THREE YEARS

 

FACILITY LOCATION:  LAS VEGAS FACTORY

 

(1)
Social Security No.
or Employee ID No.

 

(2)
Sex (a)

 

(3)
Race
Ethnic Code (b)

 

(4)
Age at
Termination

 

(5)
Year of Hire

 

(6)
Last Company
Job Number

 

(7)
Year of
Termination

 

(8)
Type of
Termination (c)

 

001-00-0002

 

F

 

B

 

37

 

93

 

00310

 

94

 

I

 

002-00-0003

 

F

 

W

 

28

 

93

 

03720

 

94

 

R

 

003-00-0004

 

M

 

B

 

26

 

93

 

03720

 

93

 

I

 

004-00-0005

 

F

 

B

 

27

 

93

 

00310

 

94

 

R

 

005-00-0006

 

F

 

B

 

44

 

94

 

03720

 

94

 

R

 

006-00-0007

 

M

 

H

 

36

 

94

 

01520

 

94

 

I

 

008-00-0009

 

M

 

W

 

32

 

93

 

02361

 

94

 

R

 

010-00-0011

 

M

 

B

 

29

 

94

 

00310

 

94

 

 

 

011-00-0012

 

F

 

B

 

24

 

94

 

00310

 

94

 

R

 

012-00-0013

 

M

 

H

 

42

 

94

 

04950

 

94

 

R

 

014-00-0015

 

F

 

W

 

32

 

93

 

00310

 

93

 

I

 

 

--------------------------------------------------------------------------------

(a)

M:   Male

F:     Female

 

(b)

W:   White (non-Hisp)

B:    Black (non-Hisp)

H:    Hispanic

A:    Asian

N:    Native American

 

(c)

V:    Voluntarily terminated employment (Resigned)

I:      Involuntarily terminated employment  (Discharged/Lay off)

R:    Retired

D:    Deceased

 

o  I certify that there were no new terminations in 199      /199      
NOTE:  Make as many copies of this form as you require.

 

--------------------------------------------------------------------------------


 

CONTRACTOR NAME:  TOM JONES CONTRACTING CORP.

 

FORM B:  NEW HIRES FORM/TRACKING
EMPLOYEES HIRED OVER THE LAST THREE YEARS

 

FACILITY LOCATION:  LAS VEGAS FACTORY        

 

 

Employee Characteristics

 

At-Hire Information

 

Current Information

 

(1)
Social Security No.
or Employee ID No.

 

(2)
Sex
(a)

 

(3)
Race
Ethnic Code (b)

 

(4)
Year of
Hire

 

(5)
Company
Job Number at Hire

 

(6)
Matching
Census Code (c)

 

(7)
Weekly
Salary at Hire

 

(8)
Current
Company Job
Number (d)

 

(9)
Weekly
Current Salary

 

000-01-0001

 

F

 

W

 

93

 

00120

 

313

 

320

 

I

 

I

 

000-02-0002

 

F

 

A

 

94

 

00310

 

705

 

410

 

03720

 

520

 

000-03-0003

 

F

 

B

 

94

 

00310

 

705

 

390

 

03706

 

500

 

000-04-0004

 

M

 

A

 

94

 

00310

 

705

 

400

 

00310

 

490

 

000-05-0005

 

M

 

B

 

94

 

00310

 

705

 

410

 

00360

 

520

 

000-06-0006

 

F

 

W

 

93

 

00310

 

705

 

410

 

00310

 

515

 

000-07-0007

 

M

 

A

 

93

 

00310

 

705

 

390

 

00310

 

490

 

000-08-0008

 

M

 

B

 

93

 

00310

 

705

 

410

 

01600

 

520

 

000-09-0009

 

F

 

W

 

94

 

00310

 

705

 

390

 

00310

 

500

 

000-10-0010

 

F

 

B

 

93

 

00310

 

705

 

400

 

00310

 

510

 

 

--------------------------------------------------------------------------------

(a)

M:   Male

F:     Female

 

(b)

W:   White (non-Hisp)

B:    Black (non-Hisp)

H:    Hispanic

A:    Asian

N:    Native American

 

(c)

see Appendix B for a listing of the 1990 Census codes

 

(d)

V:    Voluntarily terminated employment (Resigned)

I:      Involuntarily terminated employment  (Discharged/Lay off)

R:    Retired

D:    Deceased

 

o I certify that there were no new hires in 199      /199      
NOTE:  Make as many copies of this form as you require.

 

--------------------------------------------------------------------------------


 

[VENDEX QUESTIONNAIRES (AND INSTRUCTIONS)]

 

--------------------------------------------------------------------------------


 

BID SHEET AND SIGNATURE PAGE FOR
SECOND SERVICE AND SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------


 

New York City Department of Sanitation

Export of Municipal Solid Waste from the Borough of Brooklyn

 

BID SHEET AND SIGNATURE PAGE.

(WITH MANDATORY CHECKOFF ITEMS)

 

A.            Instructions for the completion of the bid sheet.

 

--------------------------------------------------------------------------------

*              The price entered adjacent to the Price Per Ton shall be the
price that the Bidder will charge the City for the acceptance and disposal of
one (1) ton of municipal solid waste (“M.S.W.”).

 

**           The number of tons entered adjacent to the Maximum Deliverable
Tonnage of Municipal Solid Waste per Day shall be the maximun number of tons of
M.S.W. that the Bidder. will accept from the City on any day for disposal at the
putrescible solid waste transfer station or solid waste management facility
designated in its bid at its bid price.

 

***         The Bidder shall insert the name of Putrescible Solid Waste Transfer
Station or Solid Waste Management Facility at which the Bidder will accept
M.S.W. from the City at its bid price.

 

Price Per Ton*

 

$

75.90

 

Maximum Deliverable Tonnage of Municipal Solid Waste Per Day**

 

1,000 Tons

 

Putrescible Solid Waste Transfer Station or Solid Waste Management Facility***

 

110 50th Street Brooklyn, NY 11232

 

 

B.            By signing this bid, the bidder agrees that the Burma Provisions
constitute material provisions of this Contract            ý Yes    o No (Check
one of these choices)

 

C .           By signing this bid, the bidder agrees that the MacBride
Provisions constitute material provisions of this Contract      ý Yes    o No
(Check one of these choices).

 

Bidder:

  IESI NY Corporation

 

 

 

By:

  Edward L. Apuzzi

 

(Signature of partner, corporate officer, or individual bidder)

 

 

Title:

  Vice President

 

 

 

 

The affidavit on the following page must be subscribed and sworn to
before a Notary Public or Commissioner of Deeds.

 

For Corporations Only:

 

Attestation:

 

--------------------------------------------------------------------------------


 

 

(      Corporate      )

 

 

 

 

 

 

(      Seal              )

Secretary Corporate Bidder

 

--------------------------------------------------------------------------------


 

BIDDER AFFIDAVIT

 

STATE OF

New Jersey

 

 

 

SS:

 

 

COUNTY OF

Hudson

 

 

 

Edward L. Apuzzi

, being duly sworn, says:

(Choose only one of the following three options; check box and complete)

 

ý            Corporation Bidder:

 

I am the Vice President of the above named corporation whose name is subscribed
to and which executed the foregoing bid. I reside at 17 Harvest Drive,
Plainsboro, New Jersey 08536.
I have knowledge of several matters stated in the bid, and they are in all
respects true.

 

o            Partnership or Joint Venture (Unincorporated Organization)

 

I am a member of
                                                                                                  ,
the partnership or joint venture described in and which executed the foregoing
bid. I subscribed the name of the partnership or joint venture on its behalf,
and the several matters stated in the bid are in all respects true.

 

o            Individual Bidder:

I am the person described in and who executed the foregoing bid and the several
matters stated in the bid are in all respects true.

 

 

 

 

 

 

 

(Signature of the person who signed the bid)

 

 

 

 

Print Name:

Edward L. Apuzzi

 

Print Title:

Vice President

 

 

 

Subscribe to and sworn to before me this 29th day of January, 2003

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

AFFIRMATION OF NON-DEBT (TAX AFFIRMATION)

 

The undersigned proposer or bidder affirms and declares that said proposer or
bidder is not in arrears to the City of New York upon debt, contract or taxes
and is not a defaulter, as surety or otherwise, upon obligation to the City of
New York, and has not been declared not responsible, or disqualified, by any
agency of the City of New York, nor is there any proceeding pending relating to
the responsibility or qualification of the proposer or bidder to receive public
contracts except:

 

 

 

Full name of Proposer or Bidder

 

IESI NY Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address 2  Commerce Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City  Bayonne

 

State  New Jersey

 

Zip Code  07002

 

CHECK ONE BOX AND INCLUDE THE APPROPRIATE NUMBER:

 

o            A - Individual or Sole Proprietorship(5)

 

SOCIAL SECURITY NUMBER

 

o            B - Partnership, Joint Venture or other unincorporated organization

 

EMPLOYER IDENTIFICATION NUMBER

 

ý            C – Corporation

 

EMPLOYER IDENTIFICATION NUMBER  13-3960687

 

 

By:

 

 

Signature

 

 

 

               Vice President

 

   Title

 

 

 

If a corporation place seal here.

 

 

--------------------------------------------------------------------------------

(5) Under the Federal Privacy Act the furnishing of Social Security Numbers by
bidders on City contracts is voluntary. Failure to provide a Social Security
Number will not result in a bidder's disqualification. Social Security Numbers
will be used to identify bidders, proposers or vendors to ensure their
compliance with laws, to assist the City in enforcement of laws businesses which
seek City contracts.

 

--------------------------------------------------------------------------------


 

Must be signed by an officer or duly authorized representative.

 

--------------------------------------------------------------------------------